Exhibit 10.121

[FIRST AMENDED AND RESTATED1]

MANAGEMENT AGREEMENT

for

SUNRISE OF                     

                    , 2010

Owner:                                         

Manager: [Sunrise Senior Living Management, Inc. / Sunrise North Senior Living
Ltd.]

 

 

1

In the case of certain Facilities (e.g., Facility Numbers 4037, 4038, 4063,
4064, 4065, 4066, 4076 and 4078), there have been one or more previous
amendments and restatements of the original Management Agreement and,
accordingly, in the case of such Facilities, the applicable title of the
Management Agreement and the recitals to the Management Agreement will be
conformed to appropriately reflect the history of the applicable Management
Agreement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page No  

ARTICLE I

  

DEFINITIONS

     2     

1.1

  

8th Business Day Reports

     2     

1.2

  

Account

     2     

1.3

  

Accountant

     2     

1.4

  

Accounting Period

     2     

1.5

  

Adjusted Net Operating Income (“ANOI”)

     2     

1.6

  

Affiliate

     2     

1.7

  

Aggregate Late Deliveries Limit

     2     

1.8

  

Agreement

     3     

1.9

  

Amendment Date

     3     

1.10

  

Applicable Local Currency

     3     

1.11

  

Applicable Translation Rate

     3     

1.12

  

Approved Budget

     3     

1.13

  

Authorizations

     3     

1.14

  

Authorized Officer

     4     

1.15

  

Bad Debt

     4     

1.16

  

Base Management Fee

     4     

1.17

  

Business Day

     4     

1.18

  

Capital Transaction

     4     

1.19

  

Commencement of Management Services

     4     

1.20

  

CONs

     4     

1.21

  

Emergency Requirements

     5     

1.22

  

[CANADA ONLY: Employee Claim

     5     

1.23

  

[CANADA ONLY: Employee Costs

     5     

1.24

  

[CANADA ONLY: Employee Plans

     5     

1.25

  

Environmental Law(s)

     6     

1.26

  

Expected ANOI

     6     

1.27

  

[FOR PRE-STABILIZED FACILITIES: Expected Stabilization Date

     6     

1.28

  

Facilities

     7     

1.29

  

[CANADA ONLY: Facility Employees

     7     

1.30

  

Facility Expenses

     7     

1.31

  

Facility Mortgage

     11     

1.32

  

FF&E

     11     

1.33

  

FF&E Reserve

     11     

1.34

  

Fiscal Year

     11     

1.35

  

Force Majeure

     11     

1.36

  

GAAP

     11     

1.37

  

Governmental Authority

     11     

1.38

  

Gross Revenues

     11     

1.39

  

Household Replacements

     12     

1.40

  

Index

     12     

1.41

  

Intellectual Property

     13   

 

i



--------------------------------------------------------------------------------

 

1.42

  

Legal Requirements

     13     

1.43

  

Management Services

     13     

1.44

  

Manager Event of Default

     13     

1.45

  

Manager’s System

     13     

1.46

  

Manager’s Standards

     13     

1.47

  

Master Agreement

     13     

1.48

  

Material Adverse Event

     14     

1.49

  

Material License

     15     

1.50

  

Material Licensure Event

     15     

1.51

  

Material Undertaking

     15     

1.52

  

[US ONLY: Medicaid

     15     

1.53

  

[US ONLY: Medicare

     16     

1.54

  

Minor Casualty

     16     

1.55

  

Mortgagee

     16     

1.56

  

INTENTIONALLY OMITTED

     16     

1.57

  

Operating Account

     16     

1.58

  

Other Day Reports

     16     

1.59

  

Owner Event of Default

     16     

1.60

  

Person

     16     

1.61

  

[FOR PRE-STABILIZED FACILITIES: Pre-Opening Budget

     16     

1.62

  

[FOR PRE-STABILIZED FACILITIES: Pre-Opening Services

     16     

1.63

  

Proprietary Marks

     17     

1.64

  

[US: Provider Agreements

     17     

1.65

  

[CANADA: Province

     17     

1.66

  

Quarterly Reports

     17     

1.67

  

REIT Compliance Requirements

     17     

1.68

  

Related Management Agreement

     17     

1.69

  

Resident Occupancy

     17     

1.70

  

Resident Occupancy Rate

     17     

1.71

  

Shared Expenses

     17     

1.72

  

Software

     17     

1.73

  

Stabilization or Stabilized

     18     

1.74

  

[US: State

     18     

1.75

  

Strategic Alliance Agreement

     18     

1.76

  

SSLI

     18     

1.77

  

SSLI Senior Credit Facility

     18     

1.78

  

Sunrise Insolvency Event

     18     

1.79

  

Sunrise Party

     18     

1.80

  

Term

     18     

1.81

  

Third Party

     18     

1.82

  

[US: Third Party Payor Programs

     18     

1.83

  

Total Casualty

     18     

1.84

  

Unit

     19     

1.85

  

Ventas, Inc

     19     

1.86

  

Ventas Party

     19     

1.87

  

Ventas SSL

     19   

 

ii



--------------------------------------------------------------------------------

 

1.88

  

Additional Defined Terms

     19     

1.89

  

Rules of Construction

     20   

ARTICLE II

  

APPOINTMENT OF MANAGER

     20     

2.1

  

Appointment of Manager

     20     

2.2

  

Amended and Restated Management Agreement

     21     

2.3

  

[FOR NEW YORK FACILITIES: Certain Provisions Inapplicable

     21   

ARTICLE III

  

MANAGEMENT FEE

     21     

3.1

  

Management Fee

     21     

3.2

  

[FOR PRE-STABILIZED FACILITIES: Pre-Opening Services Fee

     21   

ARTICLE IV

  

DUTIES AND RIGHTS OF MANAGER

     22     

4.1

  

Authority of Manager

     22     

4.2

  

Marketing Services

     22     

4.3

  

[US: Hiring and Training of Staff

     23     

4.4

  

Management Duties

     24     

4.5

  

Manager’s Home Office Employees

     24     

4.6

  

Personnel Administration

     25     

4.7

  

Purchasing

     25     

4.8

  

Resident Agreements

     26     

4.9

  

Ancillary Activities

     26     

4.10

  

Contracts with Affiliates

     27     

4.11

  

[FOR PRE-STABILIZED FACILITIES: Pre-Opening Services

     27     

4.12

  

[FOR CANADIAN FACILITIES: Resignation, Termination and Hiring of Facility
Employees

     28   

ARTICLE V

  

OPERATING PROFITS, CREDITS AND COLLECTIONS, AND PROCEDURE FOR HANDLING

RECEIPTS AND OPERATING CAPITAL

     28     

5.1

  

Operating Profits

     28     

5.2

  

Master Agreement

     28     

5.3

  

Gross Revenues Priority

     28     

5.4

  

Credits and Collections

     29     

5.5

  

Account

     29     

5.6

  

Intentionally Omitted

     30     

5.7

  

Impositions

     30   

ARTICLE VI

  

FINANCIAL RECORDS

     30     

6.1

  

Accounting and Financial Records.

     30     

6.2

  

Manager Additional Reports

     32     

6.3

  

Access

     33   

ARTICLE VII

  

ANNUAL OPERATING BUDGET

     33     

7.1

  

Annual Operating Budget

     33     

7.2

  

Resolution of Budget Disputes

     34   

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII

  

ENVIRONMENTAL MATTERS

     35     

8.1

  

Environmental Matters

     35     

8.2

  

Costs of Compliance

     35     

8.3

  

Environmental Indemnification

     35     

8.4

  

Environmental Notices

     36   

ARTICLE IX

  

OTHER FINANCIAL MATTERS

     36     

9.1

  

Charges

     36     

9.2

  

Tax Status

     36     

9.3

  

Employee Withholding

     36     

9.4

  

Certain Provisions Regarding Currency Matters

     36   

ARTICLE X

  

GENERAL COVENANTS AND OWNER AND MANAGER OBLIGATIONS

     37     

10.1

  

Covenants Not to Hire

     37     

10.2

  

Owner’s Obligations

     37     

10.3

  

Financing of the Facility

     37     

10.4

  

Refinancing Fee

     40     

10.5

  

Asset Disposition Fee

     40     

10.6

  

Quiet Enjoyment

     40     

10.7

  

Manager’s Obligations

     41   

ARTICLE XI

  

REPAIRS, MAINTENANCE AND REPLACEMENTS

     41     

11.1

  

Routine Repairs and Maintenance

     41     

11.2

  

Capital Expenditures

     41     

11.3

  

Owner to Provide Funds

     44   

ARTICLE XII

  

INSURANCE; DAMAGE; CONDEMNATION; FORCE MAJEURE

     45     

12.1

  

General Requirements

     45     

12.2

  

Blanket Policies

     46     

12.3

  

Risk Management

     46     

12.4

  

Damage and Repair

     46     

12.5

  

Condemnation

     47     

12.6

  

Material Adverse Orders Restricting Operations

     48   

ARTICLE XIII

  

TERMINATION OF AGREEMENT

     48     

13.1

  

Termination

     48     

13.2

  

Transition upon Termination

     48   

ARTICLE XIV

  

DEFAULTS

     51     

14.1

  

Events of Default

     51     

14.2

  

Remedies of Owner

     58     

14.3

  

Remedies of Manager

     58     

14.4

  

No Waiver of Default

     58     

14.5

  

Interest

     59     

14.6

  

Manager’s Right to Specific Performance for Owner’s Wrongful Termination

     59     

14.7

  

Owner’s Right to Specific Performance for Manager’s Wrongful Termination

     59   

 

iv



--------------------------------------------------------------------------------

ARTICLE XV

  

LEGAL ACTIONS AND INDEMNITY

   60  

15.1

  

Legal Actions

   60  

15.2

  

Indemnity

   60

ARTICLE XVI

  

Regulatory and Contractual Requirements

   61  

16.1

  

Regulatory and Contractual Requirements

   61  

16.2

  

Equal Employment Opportunity

   62  

16.3

  

Equal Housing Opportunity

   62

ARTICLE XVII

  

PROPRIETARY MARKS; INTELLECTUAL PROPERTY

   62  

17.1

  

Proprietary Marks

   62  

17.2

  

Ownership of Proprietary Marks

   62  

17.3

  

Intellectual Property

   62  

17.4

  

Trademark License

   63  

17.5

  

Breach of Covenant

   63

ARTICLE XVIII

  

MISCELLANEOUS PROVISIONS

   63  

18.1

  

Additional Assurances

   63  

18.2

  

Estoppel Certificates

   63  

18.3

  

Subordination, Nondisturbance and Attornment Agreements

   64  

18.4

  

No Brokerage

   64  

18.5

  

Costs of Dispute

   64  

18.6

  

Governing Law; Governing Currency

   64  

18.7

  

Limitation of Liability; Survival

   64  

18.8

  

Notices

   65  

18.9

  

Counterparts

   66  

18.10

  

Severability

   66  

18.11

  

Gender and Number

   67  

18.12

  

Division and Headings

   67  

18.13

  

Confidentiality of Information

   67  

18.14

  

Right to Perform

   67  

18.15

  

Assignment by Manager

   67  

18.16

  

Assignment by Owner

   67  

18.17

  

Entire Agreement /Amendment / Conflicts Among Agreements

   68  

18.18

  

Relationship Between the Parties

   68  

18.19

  

Force Majeure

   69  

18.20

  

Right to Inspect

   69  

18.21

  

Binding Effect

   69

 

Exhibit A   

Description of Property

Exhibit B   

Approved Budget

Exhibit C   

Shared Expenses

 

v



--------------------------------------------------------------------------------

Exhibit C-1    Current Formula and Methodology for Allocation of Shared Expenses
Exhibit D    Insurance Coverage and Policy Limits Exhibit E    Financial
Reporting Requirements Exhibit F    Cash Management Policies Exhibit G   
Formula and Methodology for Determining the Portion of Cluster Advertising Costs
that Constitutes Facility Expenses Exhibit H    Form of Capital Expenditure
Project Status Report

 

vi



--------------------------------------------------------------------------------

[FIRST AMENDED AND RESTATED2]

MANAGEMENT AGREEMENT

THIS [FIRST AMENDED AND RESTATED] MANAGEMENT AGREEMENT (“Agreement”) is made as
of the              day of             , 2010 (“Amendment Date”) between
[SUNRISE SENIOR LIVING MANAGEMENT, INC., a Virginia corporation (“SSLM”),
SUNRISE NORTH SENIOR LIVING LTD., a New Brunswick corporation (“SNSL”)] (the
“Manager”), and                                 , a
                                 (the “Owner”).

RECITALS:

A. Owner is the owner of [FOR CANADIAN FACILITIES: [tenant of] [subtenant of]]
certain real property located in                     ,                      as
further described in Exhibit A, attached hereto and made a part hereof, on which
is situated a senior living facility known as Sunrise of                     
(hereinafter referred to as the “Facility”).

B. Owner [FOR CANADIAN FACILITIES: , as successor by assignment from
                     pursuant to that certain Assignment and Assumption of
Management Agreement dated as of                     ,) and Manager are parties
to a Management Agreement (“Original Management Agreement”) dated             ,
200             (the “Effective Date”), [FOR CANADIAN FACILITIES DELETE
DEFINITION OF “ORIGINAL MANAGEMENT AGREEMENT” ABOVE AND ADD: as amended by that
certain First Amendment to Management Agreement dated as of                     
(as so amended, the “Original Management Agreement”),] pursuant to which Owner
appointed Manager as manager of the Facility and Manager accepted such
appointment and agreed to operate the Facility.

C. The Original Management Agreement was governed by the terms and conditions
set forth in the Master Agreement dated December 23, 2004 between Sunrise Senior
Living, Inc., a Delaware corporation (“SSLI”), SNSL, SSLM, Sunrise REIT Trust,
an Ontario corporation, Sunrise Canadian UPREIT, LP, an Ontario limited
partnership, Sunrise of Aurora, LP, an Ontario limited partnership, Sunrise US
UPREIT, LLC, a Delaware limited liability company, and Sunrise US Holdings,
Inc., a Delaware corporation (the “Original Master Agreement”), as supplemented
by certain provisions contained in (i) that certain letter dated January 14,
2007 between Ventas, Inc., a Delaware corporation (“Ventas, Inc.”) and SSLI (the
“January 14, 2007 Letter Agreement”, and references herein to the January 14,
2007 Letter Agreement shall include such provisions of the Strategic Alliance
Agreement (as defined below), as remain of any force or effect by the terms of
the January 14, 2007 Letter Agreement) and (ii) those certain letter agreements
dated June 30, 2008 (the “2008 Letter Agreement”) and April 3, 2009 (the “2009
Letter Agreement”), each between Ventas, Inc. and SSLI (collectively, the
January 14, 2007

 

2

In the case of certain Facilities (e.g., Facility Numbers 4037, 4038, 4063,
4064, 4065, 4066, 4076 and 4078), there have been one or more previous
amendments and restatements of the original Management Agreement and,
accordingly, in the case of such Facilities, the applicable title of the
Management Agreement and the recitals to the Management Agreement will be
conformed to appropriately reflect the history of the applicable Management
Agreement.

 

1



--------------------------------------------------------------------------------

Letter Agreement, the 2008 Letter Agreement and the 2009 Letter Agreement, as
they may have been previously amended and as they may be amended, supplemented
and/or restated from time to time hereafter, the “Letter Agreements”).

D. Owner and Manager desire to amend and restate the Original Management
Agreement in its entirety as set forth in this Agreement; provided that this
Agreement does not amend, restate or otherwise supersede the Letter Agreements
(except as otherwise specifically stated in Section 18.17(b) of this Agreement),
which shall continue to supplement this Agreement, as applicable.

E. SSLM, SNSL, SSLI, and Ventas SSL, Inc., a Delaware corporation, have on this
day entered into a First Amended and Restated Master Agreement (the “Master
Agreement”), the terms of which, to the extent applicable, are intended to
govern this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

The following terms shall have the following meanings when used in the
Agreement:

1.1 8th Business Day Reports. The term “8th Business Day Reports” shall have the
meaning set forth in Section 14.1(a)(v) and are those reports designated as such
on Exhibit E attached hereto.

1.2 Account. The term “Account” means the Operating Account.

1.3 Accountant. The term “Accountant” means a certified public accountant or
firm thereof, which is independent of Manager and its Affiliates.

1.4 Accounting Period. The term “Accounting Period” means and refers to a
calendar month.

1.5 Adjusted Net Operating Income (“ANOI”). The term “Adjusted Net Operating
Income” or “ANOI” has the meaning given to the term “ANOI” in the Master
Agreement.

1.6 Affiliate. The term “Affiliate” means with respect to any person or entity
(a “Person”), (i) any Person who directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with such
Person or (ii) any Person of which such Person is the beneficial owner of a
twenty-five percent (25%) or greater interest or (iii) any Person who acquires
all or substantially all of the assets of such Person. A Person shall be deemed
to control another Person if such Person, directly or indirectly, has the power
to direct the management, operations or business of such Person. The term
“beneficial owner” is to be determined in accordance with Rule 13d-3 under the
United States Securities Exchange Act of 1934, as amended.

1.7 Aggregate Late Deliveries Limit. The term “Aggregate Late Deliveries Limit”
means the failure of Manager to deliver any Other Day Report or any Quarterly
Report on or

 

2



--------------------------------------------------------------------------------

before the applicable delivery date for such Other Day Report or Quarterly
Report (as applicable) set forth on Exhibit E attached hereto four (4) times in
the aggregate in any given calendar year. In the event Manager fails to deliver
any Other Day Report or any Quarterly Report on a timely basis after their
respective applicable delivery dates set forth in Section 14.1(a)(vi) or
Section 14.1(a)(vii), five (5) or more times in a given calendar year, the
Aggregate Late Deliveries Limit shall have been exceeded. For any given calendar
year, the determination of whether the Aggregate Late Deliveries Limit has been
exceeded is expressly subject to the terms of Sections 14.1(a)(vi) and
14.1(a)(vii) below.

1.8 Agreement. The term “Agreement” means this [First Amended and Restated]
Management Agreement among the parties hereto and any amendments, supplements,
restatements and/or replacements thereof or thereto as may be from time to time
agreed to in writing by the parties.

1.9 Amendment Date. The term “Amendment Date” has the meaning set forth in the
preamble.

1.10 Applicable Local Currency. The term “Applicable Local Currency” means
Canadian Dollars (if the Facility is located in Canada) or US Dollars (if the
Facility is located in the United States).

1.11 Applicable Translation Rate. The term “Applicable Translation Rate” means a
rate for translating Canadian Dollars into US Dollars, and US Dollars into
Canadian Dollars, based upon the average exchange rate quoted in The Wall Street
Journal (or, if it ceases to quote such exchange rate, another exchange rate
source that is mutually agreed upon by SSLI and Ventas SSL each acting
reasonably) as the rate for exchanging Canadian Dollars for US Dollars, and for
exchanging US Dollars for Canadian Dollars, during the one (1) year period
ending on (a) the last Business Day of the month, calendar quarter or calendar
year as to which any such currency translation is to be made or (b) if
subsection (a) above is not applicable, the last Business Day preceding the date
as of which any such currency translation is to be made.

1.12 Approved Budget. The term “Approved Budget” means, collectively, the
following budgets approved by Owner for the operation of the Facility (which
budgets may be submitted to Owner as one budget for the Facility, with separate
line items for each of the following): (i) the Annual Operating Budget described
in ARTICLE VII; (ii) the Capital Budget described in Section 11.2(d) hereof; and
(iii) any amendments, supplements, modifications, or additions to either such
budget that are otherwise approved by Owner in writing or otherwise permitted by
this Agreement. [FOR PRE-STABILIZED FACILITIES: ; and (iii) the Pre-Opening
Budget described in Section 4.11(a)]. The Approved Budget for the 2010 Fiscal
Year is attached hereto and made a part hereof as Exhibit B.

1.13 Authorizations. The term “Authorizations” means any and all licenses,
operating permits, Provider Agreements, CONs, certificates of exemption,
approvals, waivers, variances and other governmental or “quasi-governmental”
authorizations necessary for the use of the Facility and receipt of
reimbursement or other payments under any Third Party Payor Programs. [ADD
CANADA ALTERNATE WITH APPROPRIATE REFERENCES]

 

3



--------------------------------------------------------------------------------

1.14 Authorized Officer. The term “Authorized Officer” means any officer that
has been empowered to act on behalf of a business and to enter into agreements.

1.15 Bad Debt. The term “Bad Debt” means actual write-offs of accounts
receivable balances deemed to be uncollectible by the Manager and a reasonable
reserve for uncollectible accounts, in each case, based on Manager’s historical
experience for communities within Manager’s System.

1.16 Base Management Fee. The term “Base Management Fee” means for calendar year
2012 and each subsequent calendar year that percentage of the Gross Revenues of
the Facility for the calendar year in question as is determined pursuant to
Section 5 of the Master Agreement but in no case shall the Base Management Fee
be less than five percent (5%) of the Gross Revenues of the Facility. For the
period from and including January 1, 2010 through and including March 31, 2010,
the Base Management Fee shall be $            ; for the period from and
including April 1, 2010 through and including December 31, 2010, the Base
Management Fee shall be three and one half percent (3.5%) of Gross Revenues of
the Facility for such period; and for calendar year 2011 the Base Management Fee
shall be three and three quarters percent (3.75%) of Gross Revenues of the
Facility for such calendar year. [Adjust based on Master Agreement] [FOR
PRE-STABILIZED FACILITIES: The foregoing notwithstanding, (X) until the Expected
Stabilization Date, the term “Base Management Fee” shall mean the greater of
(I) six percent (6%) of Gross Revenues for the Facility, and (II) $            ;
and (Y) from and after the Expected Stabilization Date, the Base Management Fee
shall be calculated as provided above, prorated for any partial year from and
including the Expected Stabilization Date through the end of the year in which
the Expected Stabilization Date occurs.]

1.17 Business Day. The term “Business Day” means any day on which the New York
Stock Exchange is open for some or all of such day. Notwithstanding the
foregoing, however, for purposes of determining the date by which any reports
required under this Agreement must be delivered to Owner, where the term
“Business Day” is used in determining the date by which the applicable report(s)
must be delivered (e.g., 8th Business Day Reports), the term “Business Day”
shall not include any day upon which all offices of the federal government
located in Washington, D.C. are closed, it being understood that the term
“Business Day” shall exclude any such day(s) only in those instances, and only
for the purposes, described in this sentence.

1.18 Capital Transaction. The term “Capital Transaction” means the sale,
exchange or disposition of the Facility, the refinancing of the Facility or
casualty damage to or condemnation of the Facility or any part thereof.

1.19 Commencement of Management Services. The term “Commencement of Management
Services” means the date on which management services commenced, which occurred
on the Effective Date.

1.20 CONs. The term “CON” means a certificate of need or similar permit or
approval (not including conventional building permits or certificates of
occupancy) from a Governmental Authority related to (i) the construction and/or
operation of the Facility for the use of a specified number of beds in a nursing
facility, assisted living facility, senior independent living facility,

 

4



--------------------------------------------------------------------------------

rehabilitation hospital and/or other permitted use, or (ii) the alteration of
any such Facility or (iii) the modification of the services provided at a
Facility used as a nursing facility, assisted living facility, senior
independent living facility and/or rehabilitation hospital.

1.21 Emergency Requirements. The term “Emergency Requirements” means any of the
following events or circumstances: (i) an emergency threatening the Facility, or
the life or property of its residents, invitees or employees; (ii) material
non-compliance with a Legal Requirement; (iii) a condition, the continuation of
which is likely to subject Owner or Manager to civil or criminal liability; or
(iv) a Force Majeure event that prevents Manager from managing or operating the
Facility pursuant to Manager’s Standards.

1.22 [CANADA ONLY: Employee Claim. The term “Employee Claim” means any claim,
action, application, lawsuit, grievance or other proceeding, whether incurred
before or after the Effective Date or in connection therewith, by or on behalf
of any Facility Employee or by any governmental authority, or any other person
in respect of: any Employee Costs; any breach or alleged breach by Owner,
Manager, or any affiliate thereof of any Legal Requirements relating to the
Facility Employees including, without limitation, employment, privacy,
occupational health and safety, workplace safety and insurance, labour
relations, employment standards and human rights laws; contributions to,
premiums for, liabilities in respect of, and deficits under or in respect of,
any Employee Plans; and the transfer of any Facility Employee to Owner or the
transfer of any Facility Employee to Manager on termination of this Agreement.]

1.23 [CANADA ONLY: Employee Costs. The term “Employee Costs” means all costs,
expenses, premiums, payments, contributions or claims included in the Approved
Budget and which are payable to, or payable on behalf of or in respect of, the
Facility Employees under any contract of employment, written or oral, express or
implied or by operation of law (whether arising pursuant to statute or common
law); all payroll costs such as salary, wages, overtime pay, incentive
compensation, vacation and holiday pay, bonuses and retention payments; Canada
Pension Plan and Employment Insurance employer contributions; workers’
compensation; workplace safety and insurance premiums; employer health tax and
employer premiums; costs, expenses, shift and pay premiums, payments,
contributions to, under or in respect of any Employee Plan, costs of any
perquisites provided to the Facility Employees; provided, however, any tax
exigible thereon under Part IX of the Excise Tax Act (Canada) (or any successor
or similar tax) shall be paid solely by Manager and shall not be a Facility
Expense.]

1.24 [CANADA ONLY: Employee Plans. The term “Employee Plans” means all oral or
written plans, arrangements, agreements, programs, policies, practices or
undertakings with respect to any Facility Employee which provide for or relate
to:

(a) bonus, profit sharing or deferred profit sharing, performance compensation,
deferred or incentive compensation, share compensation, share purchase or share
option purchase, share appreciation rights, phantom stock, employee loans, or
any other compensation in addition to salary;

(b) retirement or retirement savings, including, without limitation, registered
or unregistered pension plans, pensions, supplemental pensions, registered
retirement savings plans and retirement compensation arrangements; or

 

5



--------------------------------------------------------------------------------

(c) vacation or vacation pay, sick pay, insured or self-insured benefits for or
relating to income continuation or other benefits during absence from work
(including short term disability, long term disability and workers’
compensation), hospitalization, health, welfare, legal costs or expenses,
medical or dental treatments or expenses, life insurance, accident, death or
survivor’s benefits, supplementary employment insurance, day care, tuition or
professional commitments or expenses or similar employment benefits.]

1.25 Environmental Law(s). [FOR US FACILITIES: The term “Environmental Law(s)”
means: (i) the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Sections 9601 et seq., as now or hereafter amended and the
Resource Conservation and Recovery Act of 1976, as now or hereafter amended;
(ii) the regulations promulgated thereunder, from time to time; and (iii) all
federal, state, municipal and local laws, rules and regulations (now or
hereafter in effect) dealing with the use, generation, treatment, management,
storage, disposal or abatement of Hazardous Materials or protection of human
health or the environment.] [FOR CANADIAN FACILITIES: The term “Environmental
Law(s)” means: all applicable federal, Provincial, municipal, regional and local
laws, including common law and all statutes, by-laws, rules and regulations and
all orders, directives and decisions rendered by, and policies, instructions,
guidelines and similar guidance of, any ministry, department or administrative
or regulatory agency relating to the protection of the environment or
occupational health and safety, including those pertaining to reporting,
licensing, permitting, investigation, remediation and clean up or other
remediation or corrective action in connection with any presence, release,
discharge, escape or disposal or threat of same of any Hazardous Materials, as
they relate to the Facility.]

1.26 Expected ANOI. The term “Expected ANOI” means (a) for 2010 the amount of
$            .00 and for 2011, the amount of $            .00, [FILL IN
RESPECTIVE TARGETS FOR THE FACILITY SET FORTH ON LOI SCHEDULE V], and (b) for
2012 and each subsequent year, the Expected ANOI for 2012 or such subsequent
year as adjusted and determined in accordance with the Master Agreement. [FOR A
NEW PRE-STABILIZED FACILITY OR NEW STABILIZED FACILITY ADDED AFTER THE AGREEMENT
DATE (AS DEFINED IN THE MASTER AGREEMENT), SUBSTITUTE THE FOLLOWING FOR CLAUSES
(a) AND (b) ABOVE: (a) initially, an amount equal to the Adjusted Net Operating
Income for the one (1) year period (the “New Stabilized/Pre-Stabilized Facility
Period”) commencing on the Expected Stabilization Date, and (b) commencing with
the calendar year following the end of the calendar year that includes the last
day of the applicable New Stabilized/Pre-Stabilized Facility Period, and for
each subsequent calendar year, the Expected ANOI for such calendar year or such
subsequent calendar year, as adjusted and determined in accordance with the
Master Agreement.

1.27 [FOR PRE-STABILIZED FACILITIES: Expected Stabilization Date. The term
“Expected Stabilization Date” shall mean the first (1st) day of the month
following the earlier of (a) the date by which the Facility is scheduled to
achieve initial Stabilization as set forth in the Approved Budget, or (b) the
date by which actual Stabilization is achieved for such Facility. [FOR EXISTING
PRE-STABILIZED FACILITIES (AS DEFINED IN THE MASTER AGREEMENT)] [; provided
however the Expected Stabilization Date shall be deemed to be January 1, 2011 if
the Expected Stabilization Date, as determined above, has not occurred by such
date.]]

 

6



--------------------------------------------------------------------------------

1.28 Facilities. The term “Facilities” means the Facility and all other
Facilities as such term is defined in the Master Agreement.

1.29 [CANADA ONLY: Facility Employees. The term “Facility Employees” means all
personnel required for purposes of operating and maintaining the Facility in
accordance with Manager’s Standards.]

1.30 Facility Expenses. The term “Facility Expenses” means those costs and
expenses directly related to the operation, maintenance, repair and staffing of
the Facility which are in accordance with the Approved Budget or otherwise
approved by the Owner or permitted to be incurred by Manager pursuant to the
express terms hereof, and which expenses and payment of expenses shall be paid
by the Manager from the Facility’s Gross Revenues, including, but without
duplication:

(a) Costs of inventory and supplies used in the operation of the Facility,
including any inventory and supplies purchased prior to the Commencement of
Management Services not previously paid by Owner or an Affiliate of Owner;

(b) Subject to Section 16.1, costs incurred to Third Parties to prevent, cure or
correct any violation of Legal Requirements with respect to the leasing, use,
repair or maintenance of the Facility and any expense incurred in order to
obtain or maintain any operating permits or licenses, including any registration
fees and expenses and legal fees associated therewith;

(c) Costs incurred to Third Parties to make repairs and perform all maintenance
and preventative maintenance and other routine property maintenance and upkeep
services for or at the Facility;

(d) Costs incurred to Third Parties for the collection of delinquent rentals
collected through an attorney or collection agency and other costs required in
connection with the enforcement of any lease or resident agreement (including
reasonable legal fees, disbursements and moving and storage expenses for FF&E
and personal property of residents and/or lessees);

(e) Costs incurred to Third Parties under service contracts for or at the
Facility;

(f) The following costs incurred to Third Parties for advertising and leasing
expenses (including promotions, printing and signs): (i) for advertising and
leasing expenses that exclusively relate to the Facility, and/or (ii) for
cluster advertising relating to the Facility and other facilities located within
a common geographic area or region, and, in the case of this clause (ii), only a
portion of such costs of such cluster advertising shall constitute “Facility
Expenses” relative to the Facility and such portion shall be determined in
accordance with the formula and methodology set forth on Exhibit G attached
hereto and made a part hereof. Manager shall not materially and adversely (in
respect of the Owner) change the formula and methodology employed by Manager in
determining the portion of cluster advertising costs that constitute “Facility
Expenses” relative to the Facility from that set forth in Exhibit G and Manager
shall consistently account for such cluster advertising expenses allocable to
the Facility in accordance

 

7



--------------------------------------------------------------------------------

with such formula and methodology. An analysis of such formula and methodology
will be provided to Owner by Manager on an annual basis. As part of the annual
audit of Shared Expenses (further described in Section 1.30(t) below), the
Accountant will review and verify the formula and methodology employed by
Manager in determining the portion of cluster advertising costs that constitute
“Facility Expenses” relative to the Facility;

(g) All reasonable Third Party costs and fees of audit, legal, technical, tax,
accounting and other independent professionals or other Third Parties who are
retained by Manager to perform services required or permitted hereunder;
provided, however, any of the costs and fees described in this subparagraph
(g) which constitute “Shared Expenses” shall be expressly subject to the
limitations set forth in this Agreement and the Master Agreement on Shared
Expenses;

(h) The reasonable cost and expense of technical consultants and operational
experts who are employees of Manager or one of its Affiliates, and who perform
specialized services (that is, services not otherwise required to be provided by
Manager hereunder for and in consideration of the fees payable hereunder) in
connection with Facility work (including, regional office employees and
employees of SSLI or any Affiliate thereof who assist with the Facility
operations, which includes an information technology support and help desk);
provided, however, any such cost or expense shall only be a “Facility Expense”
in the event either (i) the specialized service is necessary in connection with
Facility work performed to address an emergency or (ii) Owner grants its prior
written consent to such specialized service being provided or performed (it
being understood that any such cost and expense not satisfying clause (i) or
(ii) shall be a “Shared Expense” and, accordingly, shall be subject to the
limitations set forth in this Agreement and the Master Agreement on Shared
Expenses), and, in any event, such expense will be charged at a market-based
hourly rate based on the actual hours spent performing the work or service;

(i) Costs incurred by Manager for all personnel (i) employed exclusively at the
Facility or (ii) employed at the Facility and other facilities, it being
understood that the costs incurred for any personnel of the type described in
clause (ii) shall be charged at reasonable market-based rates and shall be
allocated to the Facility based solely on the number of hours such personnel are
physically present and dedicated to matters relating to the Facility;

(j) Costs incurred to Third Parties for printed forms and supplies required for
use at the Facility;

(k) Costs of all utilities serving the Facility;

(l) Costs incurred to Third Parties for printed checks and bank account fees for
each bank account reasonably required by Owner;

(m) Costs of insurance at the Facility (“Costs of Insurance”) which include:
insurance premiums; the ultimate costs of self-insured losses and deductibles;
claims administration costs; risk management costs; and other program costs
including premium taxes, fronting fees, state [provincial] Workers’ Compensation
self-insurance assessments, collateral fees; fidelity bonds; and surety bonds
supporting self-insurance programs, and broker fees;

 

8



--------------------------------------------------------------------------------

(n) Costs incurred to Third Parties in order to prevent a breach under a lease
or a Facility Mortgage, unless such breach is the direct result of a breach by
Manager of the terms of this Agreement;

(o) The Base Management Fee payable to Manager under the terms of this
Agreement, subject to adjustment as provided in the Master Agreement;

(p) Costs incurred by Manager for information technology systems, Software,
equipment, or services (including procurement, maintenance and upgrades) that
are (i) used exclusively at the Facility or (ii) used at the Facility and other
facilities and that are charged by the applicable provider based on the number
of licenses, users or computers, it being understood that only the portion of
any such costs for licenses, users or computers at the Facility shall be
included in Facility Expenses;

(q) All Impositions described in Section 5.7;

(r) Any other costs (including expenditures for FF&E, repairs and equipment and
capital improvements which are expensed in accordance with GAAP), fees or
expenses included in, and which Manager is authorized to incur in accordance
with, the Approved Budget and the terms, conditions and limitations set forth in
this Agreement;

(s) Anything deemed a Facility Expense in this Agreement;

(t) A reasonable share of the Shared Expenses, (net of any credits-back (or
reversal adjustments) of the Shared Expenses pursuant to Section 4 of the Master
Agreement) that reasonably relate to the operating and staffing of the Facility
and are reasonably allocable to the Facility. Owner shall not disapprove of, or
unilaterally reduce below [2010] levels, any item shown on Exhibit C. During the
annual budget process, Manager shall submit to Owner the costs for the items in
Exhibit C. In addition, Manager also shall provide any proposed additions to
Shared Expenses as contemplated by this paragraph, which shall include, but not
be limited to: (i) centralized support services and systems engaged in or
utilized by Manager for the purpose of furthering the operation of the Facility
in accordance with the Manager’s Standards; and (ii) other centralized or home
office expenses which Manager reasonably believes (A) should be allocated to the
Facilities and constitute Facility Expenses and are generally charged as such
throughout Manager’s System; and (B) are centralized in order to achieve optimal
cost savings and efficiencies for such expenses. Manager shall not materially
and adversely (in respect of the Owner) change the formula and methodology
employed by Manager in allocating such Shared Expenses from that employed in
respect of the [2010] Approved Budget and shall consistently account for such
Shared Expenses in accordance with such formula and methodology. An analysis of
such formula and methodology will be provided to Owner by Manager on an annual
basis, and a copy of the current formula and methodology is attached hereto as
Exhibit C-1. Any Shared Expenses not shown on Exhibit C, regardless of whether
referred to elsewhere in the definition of Facility Expenses, shall be included
as a Facility Expense only if approved as part of the Annual Operating Budget
process or upon Owner’s prior written approval, which may be granted or withheld
in Owner’s reasonable discretion; provided, however, that any Shared Expense
that relates to, or arises from, an Emergency Requirement shall be authorized.
Shared Expenses shall be subject to annual audit at Manager’s expense, as part
of which, the Accountant

 

9



--------------------------------------------------------------------------------

will review and verify the formula and methodology employed by Manager in
allocating such expenses. Owner and Manager acknowledge and agree that the
actual Shared Expenses allocable to the Facility shall be reduced by the amount
of any credits-back allocated to the Facility in accordance with Section 4 of
the Master Agreement; and

(u) Bad Debt.

Except as expressly provided herein, included in the Approved Budget or agreed
in writing by Owner, and except for any Shared Expense that relates to, or
arises from, an Emergency Requirement, Facility Expenses shall not include the
following:

(i) Manager’s corporate overhead (except as expressly provided herein or in the
Approved Budget).

(ii) Except as expressly agreed to by Owner, or included in the Approved Budget
or as otherwise expressly set forth above, costs incurred by Manager for salary
and wages, payroll taxes, workers’ compensation, bonus compensation, incentive
compensation, retirement plan payments, travel expenses, training and other
benefits payable to Manager’s corporate office employees or divisional or
regional supervisory employees (including non-incentive stock option grants and
any bonus compensation to such employees);

(iii) Except as set forth on Exhibit C, centralized accounting and reporting
systems, or software related thereto;

(iv) Costs incurred by Manager for forms, papers, ledgers and other supplies,
equipment, copying and telephone of any kind used at any location other than the
Facility;

(v) Costs incurred by Manager for political contributions or charitable
donations;

(vi) Costs attributable to losses which are covered by the indemnity obligations
of Manager pursuant to Section 15.2 of this Agreement;

(vii) Costs incurred by Manager for advertising expenses of Manager other than
costs of marketing the Facility for lease or occupancy, or costs of employment
advertisements for positions at the Facility;

(viii) Costs incurred by Manager for any architect, engineer, accountant,
attorney, human resource or other professional advisor or consultant employed by
Manager (as distinct from Third Parties engaged for the performance of such
services);

(ix) Costs incurred by Manager for dues of Manager or any of its employees in
professional organizations or for any of Manager’s employees participating in
industry conventions or meetings (except to the extent included in an Approved
Budget or as otherwise specifically approved by Owner); and

(x) Any expenses, capital or otherwise, which are capitalized by Owner in
accordance with GAAP.

 

10



--------------------------------------------------------------------------------

1.31 Facility Mortgage. The term “Facility Mortgage” means any mortgage, deed of
trust or indemnity deed of trust recorded against the Facility as security for a
secured loan.

1.32 FF&E. The term “FF&E” means furniture, furnishings, fixtures, soft goods,
case goods, vehicles and equipment (including telephone systems, facsimile
machines, communications and computer systems hardware and software) located in
or on or used exclusively in connection with the operation of the Facility, but
shall not include Household Replacements or any Software. FF&E shall be and
remain the property of the Owner during the Term and upon the expiration or
termination of this Agreement.

1.33 FF&E Reserve. The term “FF&E Reserve” means the notional FF&E reserve set
forth in the Capital Budget. Unless the Manager and Owner otherwise agree, the
FF&E Reserve shall be (a) for 2010 the amount of $            .00 [FILL IN
RESPECTIVE FF&E RESERVE AMOUNT FOR THE FACILITY SET FORTH ON THE SCHEDULE
PREVIOUSLY PROVIDED BY VENTAS], and (b) for 2011 and each subsequent year, an
amount equal to the FF&E Reserve for the prior year adjusted by the percentage
increase or decrease in the Index’s annual average (as described in the
definition of the “Index”) between the prior year and the year that is two
(2) years prior to such year. For example, if the percentage change in the
Index’s annual average from 2010 to 2011 is 1.0%, the FF&E Reserve for 2012
would be increased by 1.0% over the FF&E Reserve for 2011.

1.34 Fiscal Year. The term “Fiscal Year” means the calendar year.

1.35 Force Majeure. The term “Force Majeure” has the meaning set forth in
Section 18.19.

1.36 GAAP. The term “GAAP” means United States generally accepted accounting
principles as promulgated by the Financial Accounting Standards Board (“FASB”),
and such other accounting standards as may be required by the United States
Securities and Exchange Commission or FASB.

1.37 Governmental Authority. The term “Governmental Authority” means any
federal, State [Province], county, local or municipal government, or political
subdivision thereof, any governmental agency, authority, board, bureau,
commission, department, instrumentality, or public body, or any court or
administrative tribunal or Board of Fire Underwriters or any similar body to any
of the foregoing.

1.38 Gross Revenues. The term “Gross Revenues” means, for each Accounting
Period, all revenues and receipts of every kind derived from operating the
Facility and all departments and parts thereof, including income (from both cash
and credit transactions, net of any fees charged therefor) from monthly
occupancy fees, health care fees and ancillary services fees received pursuant
to various agreements with residents of the Facility; income from food and
beverage and catering sales; income from telephone charges; income from vending
machines; and proceeds, if any, from business interruption or other loss of
income insurance (to the extent such insurance either reimburses on the basis of
gross revenues or otherwise covers all expenses including Manager’s fees), all
determined in accordance with GAAP; provided, however, that Gross Revenues shall
not include: (i) gratuities to employees at the Facility [FOR

 

11



--------------------------------------------------------------------------------

CANADIAN FACILITIES, replace “employees at the Facility” with “Facility
Employees”]; (ii) federal, state [provincial] or municipal excise, goods and
services, sales or use taxes or similar taxes imposed at the point of sale and
collected directly from residents or guests of the Facility or included as part
of the sales price of any goods or services; (iii) proceeds from the sale of
FF&E and any other capital asset; (iv) interest received or accrued with respect
to the monies in any operating or reserve accounts of the Facility; (v) any cash
refunds, rebates or discounts to residents of the Facility, or cash discounts
and credits of a similar nature, given, paid or returned in the course of
obtaining Gross Revenues or components thereof; (vi) proceeds from any sale of
the Facility, or any other Capital Transaction; (vii) proceeds of any financing
transaction affecting the Facility; (viii) security or resident fee deposits
until such time as the same are applied to current fees and other charges due
and payable; (ix) awards of damages, settlement proceeds and other payments
received by Owner in respect of any litigation other than litigation to collect
fees due for services rendered from the Facility; (x) proceeds of any
condemnation; (xi) proceeds of any casualty or other insurance, other than loss
of income or business interruption insurance (which is included in Gross
Revenues); and (xii) payments under any policy of title insurance. Any Bad Debt,
or any community fees or deposits that are refunded to residents, shall be
credited against Gross Revenues during the Accounting Period in which such Bad
Debt is recognized or such refunds are made, as the case may be, if such amounts
were previously included in Gross Revenues. Any Bad Debt which is recognized but
is later collected shall be added to Gross Revenues.

1.39 Household Replacements. The term “Household Replacements” means supply
items including linen, china, glassware, silver, uniforms, and similar items,
but excluding food, beverages, medical supplies, soaps, shampoos or any other
similar consumable product.

1.40 Index. [FOR US FACILITIES: The term “Index” means the All-Items Consumer
Price Index for All Urban Consumers, U.S. City Average (not seasonally adjusted)
(1982-1984 = 100), published by the Bureau of Labor Statistics, U.S. Department
of Labor or any successor thereto (the “BLS”), or such other renamed index. If
the BLS changes the base reference period for the Index from 1982-84 = 100, the
consumer price index adjustment shall be determined with the use of such
conversion formula or table as may be published by the BLS. If the BLS otherwise
substantially revises, or ceases publication of, the Index, then a substitute
index for determining consumer price index adjustments, issued by the BLS or by
a reliable governmental or other nonpartisan publication, shall be reasonably
selected by Owner and Manager.] [FOR CANADIAN FACILITIES: The term “Index” means
the All-Items Consumer Price Index (not seasonally adjusted) for Canada or the
equivalent thereof, or any comparable successor index thereof, published from
time to time by Statistics Canada or any other equivalent or duly authorized
department of the Government of Canada (“Statistics Canada”). If the Statistics
Canada changes the base reference period for the Index from 1992 = 100, the
consumer price index adjustment shall be determined with the use of such
conversion formula or table as may be published by Statistics Canada. If
Statistics Canada otherwise substantially revises, or ceases publication of, the
Index, then a substitute index for determining consumer price index adjustments,
issued by Statistics Canada or by a reliable governmental or other nonpartisan
publication, shall be reasonably selected by Owner and Manager.] In any case
where this Agreement provides for the calculation of a year-over-year percentage
increase or decrease in the Index from a specified calendar year to a different
calendar year, except as otherwise expressly specified, such calculation shall
be made by comparing the Index’s annual

 

12



--------------------------------------------------------------------------------

average for each of the applicable calendar years (for example, the
year-over-year percentage increase in the average annual Index from 2009 to 2010
would be calculated by comparing the Index’s annual average for 2009 to the
Index’s annual average for 2010). The Index’s annual average for a given year is
the annual average for such year as stated in the Index, or if no annual average
is stated, the mathematical average of the Index for all months (or other
partial year reporting periods, as applicable) of such year.

1.41 Intellectual Property. The term “Intellectual Property” means (i) all
Software developed and owned by Manager or an Affiliate of Manager; and (ii) all
written manuals, instructions, policies, procedures and directives issued by
Manager to its employees at the Facility [FOR CANADIAN FACILITIES, replace
“employees at the Facility” with “Facility Employees”] regarding the procedures
and techniques to be used in operation of the Facility. The term “Intellectual
Property” shall include Proprietary Marks but does not include the data and
information stored or maintained on the Intellectual Property.

1.42 Legal Requirements. The term “Legal Requirements” means any license,
certificate, law, code, rule, ordinance, regulation or order of any Governmental
Authority having jurisdiction over the Manager, business or operation of the
Facility or the matters which are the subject of this Agreement, including any
resident care or health care, building, zoning or use laws, ordinances,
regulations or orders, environmental protection, employment, workplace safety,
occupational health and safety, human rights and labor relations laws and fire
department rules.

1.43 Management Services. The term “Management Services” means the operational
and personnel administration services to be performed by the Manager as
described in this Agreement.

1.44 Manager Event of Default. The term “Manager Event of Default” shall have
the meaning set forth in Section 14.1(a).

1.45 Manager’s System. The term “Manager’s System” means at any particular time
the system or group of senior living communities then owned and/or operated or
managed by Manager (or one or more of its Affiliates) which are of a comparable
type, size, brand and market orientation as the Facility.

1.46 Manager’s Standards. The term “Manager’s Standards” means, from time to
time, the (i) operational standards (for example, staffing levels, compensation
plans, resident care and health care policies and procedures, and accounting and
financial reporting policies and procedures) and (ii) the physical standards
(for example, amounts and quality of FF&E and frequency of FF&E replacement)
that are then generally and consistently implemented at the senior living
communities in the Manager’s System, all in accordance with Legal Requirements,
provided, however, that the Manager’s Standards taken as a whole shall at all
times be at a level at least reasonably equivalent to such standards in effect
as of the Effective Date.

1.47 Master Agreement. The term “Master Agreement” has the meaning provided in
Recital E; provided, however, that in the event that this Agreement becomes an
“Affected Management Agreement” (as such term is defined in Section 7.1 of the
Master Agreement), then

 

13



--------------------------------------------------------------------------------

from and after the applicable “Facility Cessation Date” (as such term is defined
in Section 7.2 of the Master Agreement) with respect to this Facility the term
“Master Agreement” as used herein shall mean the “Severed Master Agreement” (as
such term is defined in Section 7.2.2 of the Master Agreement).

1.48 Material Adverse Event. The term “Material Adverse Event” means the
occurrence of any of the following:

(a) Either (i) an event of default under the SSLI Senior Credit Facility (that
is not (a) subject to a valid forbearance, waiver or amendment eliminating such
default or (b) being contested in good faith by SSLI, which such contest has the
effect of staying the lender’s remedies) that results in the exercise by the
lender of its right to accelerate the indebtedness due thereunder, or (ii) the
expiration or termination of such senior credit facility (without extension,
replacement or repayment, or any valid forbearance).

(b) The occurrence of an event of default by a Sunrise Party (which event of
default is not (i) subject to a valid forbearance, waiver or amendment
eliminating such default or (ii) being contested in good faith by the applicable
Sunrise Party, which such contest has the effect of staying the lender’s
remedies) under a Material Undertaking (as hereinafter defined) as the result of
which (x) the applicable counterparty has notified the applicable Sunrise Party
in writing that it is terminating the Material Undertaking, or, in the case of a
loan, credit agreement, or other financing arrangement, that it is accelerating
the indebtedness thereunder, and (y) such counterparty under a Material
Undertaking has exercised any remedies that would be reasonably expected to
result in a Sunrise Insolvency Event (as hereinafter defined), as reasonably
determined by Owner.

(c) Entry of a final, non-appealable judgment(s) for the payment of money shall
be rendered against one or more Sunrise Parties, the total of which (after
aggregating any and all such final, non-appealable judgments rendered against
all Sunrise Parties, it being understood that such aggregation shall be measured
as of a given date and, accordingly, shall not take into account any previous
judgment(s) to the extent satisfied by the Sunrise Parties) exceeds Twenty-Five
Million and No/100 Dollars ($25,000,000.00) in the aggregate, if recourse in
nature, or Four Hundred Million and No/100 Dollars ($400,000,000.00) in the
aggregate, if non-recourse in nature (excluding (i) a judgment as to which, and
only to the extent, a reputable insurance company has accepted coverage of such
claim, in writing, it being understood that in the case of partial coverage of a
judgment by insurance, for purposes of determining the aggregate amount of
outstanding judgments, any portion of such judgment not covered by insurance (or
an indemnity, as further provided below) shall be included, including the amount
of any applicable deductible, or (ii) a judgment as to which the applicable
Sunrise Party has been indemnified by a creditworthy party, provided such
indemnity remains in full force and effect and has not been canceled, terminated
or revoked, it being understood that in the case of partial coverage of a
judgment by an indemnity by a creditworthy party, for purposes of determining
the aggregate amount of outstanding judgments, any portion of such judgment not
covered by such indemnity (or insurance, as further provided above) shall be
included) and within thirty (30) days from the entry of such judgment, such
judgment shall not have been discharged; or

 

14



--------------------------------------------------------------------------------

(d) During any consecutive sixty (60) month period, the termination of this
Agreement and/or the Related Management Agreements with respect to any ten
(10) Facilities in the aggregate by Ventas SSL or any Ventas Party as a result
of one (1) or more “Manager Events of Default” by the applicable “Manager” (as
defined in this Agreement or the Related Management Agreements, as applicable)
under this Agreement or the Related Management Agreements, as applicable
(excluding termination on account of a Property Performance Termination Right or
Expense Termination Right (as such terms are defined in the Master Agreement)
pursuant to the terms of the Master Agreement). Related Management Agreements
that are terminated solely due to cross-default provisions resulting from being
in a pool of mortgage loans, as opposed to a Manager Event of Default with
respect to the applicable Facility, shall not count towards the ten
(10) Facilities test provided that SSLI pays any and all prepayment penalties,
default interest and other lender fees, costs and expenses contemplated by the
applicable loan documents and actually incurred by any Ventas Party in
connection with such terminations and with respect to the entire pool in
connection with such terminations due to such cross-default provisions.

(e) The termination of management agreements with parties other than a Ventas
Party occurring during any calendar year for any reason if (i) such agreements
have annual base management fees representing, either individually or in the
aggregate, in excess of twenty-five percent (25%) of SSLI’s consolidated
management fee revenue for the immediately preceding calendar year and (ii) such
termination would, in Ventas SSL’s reasonable judgment, be expected to result in
a Sunrise Insolvency Event.

1.49 Material License. The term “Material License” has the meaning set forth in
Section 14.1(a)(xiv).

1.50 Material Licensure Event. The term “Material Licensure Event” has the
meaning set forth in Section 14.1(a)(xv).

1.51 Material Undertaking. The term “Material Undertaking” means (i) any credit,
financing or lease obligation(s) of one or more Sunrise Parties that is (are)
recourse to the applicable Sunrise Party(ies) and that individually or in the
aggregate, at a point in time (not cumulatively), exceeds (exceed) Ten Million
and No/100 Dollars ($10,000,000.00), (ii) any credit, financing or lease
obligation(s) of one or more Sunrise Parties that is (are) nonrecourse to the
applicable Sunrise Party(ies) [with any credit and financing obligations with
respect to SSLI joint venture properties computed pro rata based on SSLI’s
interest in such joint ventures] and that individually or in the aggregate, at a
point in time (not cumulatively), exceeds (exceed) One Hundred Million and
No/100 Dollars ($100,000,000.00), or (iii) any management agreements with any
parties other than a Ventas Party in which a Sunrise Party acts as manager with
annual base management fees representing, either individually or in the
aggregate, in excess of five percent (5%) of SSLI’s consolidated management fee
revenue for the immediately preceding calendar year.

1.52 [US ONLY: Medicaid. The term “Medicaid” means that certain program of
medical assistance, funded jointly by the federal government and the states for
impoverished individuals who are aged, blind and/or disabled, and for members of
families with dependent children, which program is more fully described in Title
XIX of the Social Security Act (42

 

15



--------------------------------------------------------------------------------

U.S.C. §§ 1396 et seq., as amended) and any statutes succeeding thereto, and the
regulations promulgated thereunder.] [ADD CANADIAN EQUIVALENT]

1.53 [US ONLY: Medicare. The term “Medicare” means that certain federal program
providing health insurance for eligible elderly and other individuals, under
which physicians, hospitals, nursing facilities, home health care and other
providers are reimbursed for certain covered services they provide to the
beneficiaries of such program, which program is more fully described in Title
XVIII of the Social Security Act (42 U.S.C. §§ 1395 et seq., as amended) and any
statutes succeeding thereto, and the regulations promulgated thereunder.]

1.54 Minor Casualty. The term “Minor Casualty” means any fire or other casualty
which results in damage to the Facility and/or its contents, and in the
reasonable judgment of Manager or Owner (i) the out-of-pocket expenses (whether
or not covered by insurance proceeds) of the “Repair and/or Replacement” equals
or is less than $100,000.00 (excluding any required insurance deductibles) and
(ii) the “Repair and/or Replacement” would take not longer than one hundred and
twenty (120) days to substantially complete. For purposes of this paragraph,
“Repair and/or Replacement” shall mean the repair and/or replacement of the
Facility and/or its contents to substantially the same condition as existed
prior to the fire or other casualty resulting in damage to the Facility and/or
its contents.

1.55 Mortgagee. The term “Mortgagee” means the holder, from time to time, of a
Facility Mortgage or any replacement of a Facility Mortgage.

1.56 INTENTIONALLY OMITTED.

1.57 Operating Account. The term “Operating Account” means the account in
Owner’s name [FOR CANADIAN FACILITIES: replace “Owner’s name” with “the name of
                ”] to be maintained by the Owner during the Term in accordance
with Section 5.5 from which Facility Expenses are to be paid in accordance with
the Approved Budget and the terms of this Agreement and into which Gross
Revenues are to be deposited.

1.58 Other Day Reports. The term “Other Day Reports” has the meaning set forth
in Section 14.1(a)(vi) and are those reports designated as such on Exhibit E
attached hereto.

1.59 Owner Event of Default. The term “Owner Event of Default” has the meaning
set forth in Section 14.1(b).

1.60 Person. The term “Person” means an individual, sole proprietorship,
partnership, limited partnership, corporation, limited liability company,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, joint venture or co-ownership, and a
natural person in his or her capacity as a trustee, executor, administrator or
other legal representative.

1.61 [FOR PRE-STABILIZED FACILITIES: Pre-Opening Budget. The term “Pre-Opening
Budget” shall have the meaning set forth in Section 4.11(a).]

1.62 [FOR PRE-STABILIZED FACILITIES: Pre-Opening Services. The term “Pre-Opening
Services” shall mean the services performed by Manager during the period

 

16



--------------------------------------------------------------------------------

commencing on the Effective Date and continuing throughout construction up to
the date on which the Facility receives a certificate of occupancy sufficient to
permit the occupancy, use and operation of the Facility, as described in
Section 4.11(a) of this Agreement.]

1.63 Proprietary Marks. The term “Proprietary Marks” means all trademarks, trade
names, symbols, logos, slogans, designs, insignia, emblems, devices, service
marks and distinctive designs of buildings and signs, or combinations thereof,
which are used to identify the Facility or Manager’s System. The term
“Proprietary Marks” shall also include all trade names, trademarks, symbols,
logos, designs, etc, which are used in connection with the operation of the
Facility during the Term. The term “Proprietary Marks” shall include all present
and future Proprietary Marks, whether they are now or hereafter owned by Manager
or any of its Affiliates, and whether or not they are registered under the laws
of the United States, Canada or any other country.

1.64 [US: Provider Agreements. The term “Provider Agreements” means any
agreements under which healthcare facilities are eligible to receive payment
under Medicare, Medicaid or any Third Party Payor Program from Governmental
Authorities or non-public entities.] [INSERT CANADIAN EQUIVALENT, IF APPLICABLE]

1.65 [CANADA: Province. The term “Province” means the Province in which the
Facility is located.]

1.66 Quarterly Reports. The term “Quarterly Reports” has the meaning set forth
in Section 14.1(a)(vii) and are those reports designated as such on Exhibit E
attached hereto.

1.67 REIT Compliance Requirements. The term “REIT Compliance Requirements” means
the applicable REIT Compliance Requirements contained in the Master Agreement.

1.68 Related Management Agreement. The term “Related Management Agreement” means
each of the Management Agreements (as such term is defined in the Master
Agreement) for Facilities other than the Facility.

1.69 Resident Occupancy. The term “Resident Occupancy” means the total number of
residents living in a senior living community calculated as at a certain date.

1.70 Resident Occupancy Rate. The term “Resident Occupancy Rate” with respect to
the Facility means the Resident Occupancy, divided by the maximum number of
residents capable of being housed by such Facility, as of the date hereof, as
adjusted from time to time by Owner and Manager in the context of the Approved
Budget, expressed as a percentage.

1.71 Shared Expenses. The term “Shared Expenses” means, subject to the terms of
Section 1.30(t) hereof, the expenses set forth on Exhibit C attached hereto.

1.72 Software. The term “Software” means all computer software and accompanying
documentation (including all future upgrades, enhancements, additions,
substitutions and modifications thereof) that are owned, licensed or leased by
Manager and used in connection with its operations at the Facility.

 

17



--------------------------------------------------------------------------------

1.73 Stabilization or Stabilized. The term “Stabilization” or “Stabilized”, with
respect to a senior living community, means a community which has had a Resident
Occupancy Rate of 92% or greater on the last day of each of the preceding three
consecutive months.

1.74 [US: State. The term “State” shall mean the State in which the Facility is
located.]

1.75 Strategic Alliance Agreement. The term “Strategic Alliance Agreement” means
that certain Strategic Alliance Agreement dated December 23, 2004 by and between
SSLI and Sunrise Senior Living Real Estate Investment Trust, as the provisions
of such agreement were terminated (with certain limited exceptions) pursuant to
the terms of the January 14, 2007 Letter Agreement.

1.76 SSLI. The term “SSLI” shall mean Sunrise Senior Living, Inc., a Delaware
corporation.

1.77 SSLI Senior Credit Facility. The term “SSLI Senior Credit Facility” means
the Credit Agreement by and among SSLI and certain subsidiaries, as the
borrowers, the subsidiaries of the borrower as identified therein, as the
Guarantors, Bank of America, N.A., as the Administrative Agent, Swing Line
Lender and L/C Issuer, Wachovia Bank, National Association as Syndication Agent,
and other lender parties thereto, dated as of December 2, 2005 (as amended) as
the same may be amended, modified or supplemented and including any and all
successor credit facilities (whether or not with the same lender(s)).

1.78 Sunrise Insolvency Event. The term “Sunrise Insolvency Event” has the
meaning set forth in Section 14.1(a)(xix).

1.79 Sunrise Party. The term “Sunrise Party” means any of (i) Manager, (ii) SSLI
or (iii) any Affiliate of Manager or SSLI.

1.80 Term. The “Term” began on the Effective Date, and, unless sooner
terminated, shall continue until [                    , 20    ].

1.81 Third Party. The term “Third Party” has the meaning ascribed thereto in the
Master Agreement.

1.82 [US: Third Party Payor Programs. The term “Third Party Payor Programs”
means any third party payor programs pursuant to which healthcare facilities
qualify for payment or reimbursement for medical or therapeutic care or other
goods or services rendered, supplied or administered to any admittee, occupant,
resident or patient by or from any Governmental Authority, bureau, corporation,
agency, commercial insurer, non-public entity, “HMO,” “PPO” or other comparable
party.] [INSERT CANADIAN EQUIVALENT, IF APPLICABLE]

1.83 Total Casualty. The term “Total Casualty” means any fire or other casualty
which results in damage to the Facility and/or its contents, and in the
reasonable judgment of Manager or Owner, (i) the out-of-pocket expenses (whether
or not covered by insurance proceeds) of the “Repair and/or Replacement” exceeds
$2,000,000.00 (excluding any required insurance deductibles) and (ii) the
“Repair and/or Replacement” would take longer than one year to

 

18



--------------------------------------------------------------------------------

substantially complete. For purposes of this paragraph, “Repair and/or
Replacement” shall mean the repair and/or replacement of the Facility and/or its
contents to substantially the same condition as existed prior to the fire or
other casualty resulting in damage to the Facility and/or its contents.

1.84 Unit. The term “Unit” shall mean one of the              [FILL IN
APPLICABLE NUMBER OF UNITS IN THE FACILITY SET FORTH ON SCHEDULE PREVIOUSLY
PROVIDED BY VENTAS] separate apartments or living units within the Facility, it
being understood that the number of “Units” in the Facility is subject to
adjustment from time to time, and, in any event, any change in the total number
of “Units” in the Facility shall be subject to Owner’s reasonable approval and
verification.

1.85 Ventas, Inc. The term “Ventas, Inc.” has the meaning provided in the
preamble.

1.86 Ventas Party. The term “Ventas Party” means Ventas, Inc., Ventas SSL and
any other Affiliate of Ventas, Inc.

1.87 Ventas SSL. The term “Ventas SSL” means Ventas SSL, Inc., a Delaware
corporation, or any successor or assign of such entity, including any successor
by merger, reorganization or acquisition of all or substantially all of its
assets.

1.88 Additional Defined Terms. As used herein the following terms shall have the
meanings set forth in the introductory paragraph, recital or section indicated
below:

 

2008 Letter Agreement

   Recital C

2009 Letter Agreement

   Recital C

AAA

   7.2

Amendment Date

   Introductory Paragraph

Annual Operating Budget

   7.1

Arbitration Notice

   7.2

Asset Disposition Fee

   10.5

Bulk Purchasing

   4.7(b)

Capital Budget

   11.2(d)

Capital Expenditures

   11.2(a)

Cash Management Policies

   5.5(b)

Cross Default

   14.2

Discounts

   4.7(c)

Effective Date

   Recital B

Facility

   Recital A

Financial Deliveries Response Requirement

   6.2(a)

Hazardous Materials

   8.1

Home Office Employees

   4.5

Impositions

   5.7

Indemnitee(s)

   8.3

Insurance Program

   12.1(a)

January 14, 2007 Letter Agreement

   Recital C

Letter Agreements

   Recital C

 

19



--------------------------------------------------------------------------------

Litigation Deliveries Requirement

   15.1(b)

Litigation Matter

   15.1(b)

Loan Documents

   10.3(e)

Losses

   15.2

Manager Indemnified Parties

   15.2

Marketing Services

   4.2

Manager

   Introductory Paragraph

Non-Default Violations

   16.1

Ordinary Course CapX Project

   11.2(h)

Original Management Agreement

   Recital B

Other Approved Electronic Deliveries

   18.8

Refinancing Fee

   10.4

Required Certification Reports

   6.1(e)

Subject Event of Default

   14.2

Subsequent Owner

   18.3

Suspension

   14.2

Tax Deliveries Response Requirement

   6.2(b)

Trademark License

   17.4

Violation Notice

   11.2(e)

1.89 Rules of Construction. Unless the context otherwise requires:

(a) A capitalized term has the meaning assigned to it;

(b) References to Articles, Sections and Exhibits shall refer to articles,
sections and exhibits of this Agreement, unless otherwise specified;

(c) This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party that drafted and caused this
Agreement to be drafted;

(d) References to “including” in this Agreement shall mean “including, without
limitation,” whether or not so specified; and

(e) The word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other theory extends and such phrase shall not mean “if.”

ARTICLE II

APPOINTMENT OF MANAGER

2.1 Appointment of Manager. Owner hereby appoints Manager and Manager hereby
accepts appointment, subject to the terms and conditions of this Agreement, as
the sole and exclusive manager for the daily operation and management of the
Facility. Except as otherwise provided herein, Manager shall have discretion in
the operation, direction, management and supervision of the Facility, in
accordance with Manager’s Standards, subject only to the limitations expressed
herein. Manager accepts said appointment and agrees to operate the

 

20



--------------------------------------------------------------------------------

Facility during the Term of this Agreement in accordance with the terms and
conditions hereinafter set forth.

2.2 Amended and Restated Management Agreement. This Agreement shall govern and
control (i) with respect to all events, acts, omissions, liabilities, and
obligations first occurring, arising, or accruing from and after the Amendment
Date, and (ii) as to the Base Management Fee, from and after January 1, 2010.
The Original Management Agreement shall govern and control with respect to all
events, acts, omissions, liabilities, and obligations first occurring, arising,
or accruing prior to the Amendment Date, or in the case of the Base Management
Fee, prior to January 1, 2010; provided, however, that if any breach or default
of the Original Management Agreement has occurred and not been cured as of the
Amendment Date, then the terms of this Agreement shall govern and control with
respect to cure periods and remedies.

2.3 [FOR NEW YORK FACILITIES: Certain Provisions Inapplicable. Owner and Manager
acknowledge that, as of the Amendment Date, the Facility is not licensed as a
healthcare facility, and that, therefore, Manager may not provide healthcare
services to residents of the Facility. Accordingly, until such time as the
Facility becomes licensed as an “Assisted Living Residence”, Manager shall not
be required by the terms of this Agreement to provide any healthcare services to
residents or undertake any actions that, without such license, it would be
prohibited from providing or undertaking by the rules and regulations of the New
York Department of Health applicable to Manager and/or the Facility. Owner and
Manager anticipate that, until such time, if any, that the Facility becomes
licensed as an “Assisted Living Residence”, healthcare services will continue to
be provided to residents at the Facility, if at all, by an appropriately
licensed third party health services company. THE TERMS OF THIS SECTION 2.3
SHALL CONTROL OVER ANY CONTRARY PROVISIONS CONTAINED IN THIS AGREEMENT AND
NOTHING CONTAINED IN THIS AGREEMENT SHALL REQUIRE OR BE DEEMED TO REQUIRE
MANAGER TO TAKE ANY ACTION THAT WOULD VIOLATE ANY RULE OR REGULATION OF THE NEW
YORK DEPARTMENT OF HEALTH APPLICABLE TO MANAGER AND/OR THE FACILITY.]

ARTICLE III

MANAGEMENT FEE

3.1 Management Fee. Subject to the Master Agreement, as compensation for the
Management Services to be rendered by Manager hereunder, Owner hereby instructs
Manager on a monthly basis, in arrears, to pay itself, through retention of
Gross Revenues from the Operating Account or other means, a fee equal to the
Base Management Fee.

3.2 [FOR PRE-STABILIZED FACILITIES: Pre-Opening Services Fee. As compensation
for the Pre-Opening Services to be rendered during the period described in the
definition of Pre-Opening Services, in accordance with Section 4.11, Manager
shall be entitled to a pre-opening services fee equal to             
($            ), to be paid monthly in arrears, ratably over such period.]

 

21



--------------------------------------------------------------------------------

ARTICLE IV

DUTIES AND RIGHTS OF MANAGER

4.1 Authority of Manager. Subject to the terms of this Agreement and the
Approved Budget, Facility operations shall be under the exclusive supervision
and control of Manager who shall be responsible for the proper and efficient
operation of the Facility. Subject to the terms of this Agreement, Manager shall
have discretion and control, free from interference, interruption or
disturbance, in all matters relating to day-to-day management and operation of
the Facility, including the following: fees and charges for providing
accommodations, food services, care services, and related services to residents
and their guests; supervision of resident care; credit policies; food and
beverage services; employment policies; executing, modifying and terminating
licenses and concessions for commercial space within the Facility (provided,
however, that the term of any such license or concession shall not extend beyond
the Term of this Agreement); receipt and disbursement of funds; procurement of
inventories, supplies and services; promotion and publicity; and, generally, all
activities necessary for the operation of the Facility consistent with this
Agreement and Manager’s Standards. Notwithstanding the generality of the
foregoing, Manager shall only operate the Facility as a senior living community.
Manager shall not establish a skilled nursing unit within the Facility without
Owner’s approval in its sole and unfettered discretion.

4.2 Marketing Services. Manager shall provide comprehensive marketing services
which shall include, but not be limited to, the following services (the
“Marketing Services”):

(a) Prepare a marketing plan and budget as part of the Approved Budget,

(b) Direct the marketing efforts for the Facility in accordance with Manager’s
Standards, and

(c) Plan and implement community outreach, public relations and special events
programs.

 

22



--------------------------------------------------------------------------------

4.3 [US: Hiring and Training of Staff. Manager shall be solely responsible for
the hiring and training of all Facility staff. All personnel hired for purposes
of operating and maintaining the Facility shall be employed, trained and paid by
Manager, and the salaries, costs, benefits and training of such employees shall
be Facility Expenses (subject to the Approved Budget or other written approval
by Owner and the limitations with respect to Shared Expenses contained in the
definition thereof and in the definition of Facility Expenses). The salaries,
costs and benefits of the employees shall be competitive with the community in
which the Facility is located and generally commensurate with the salaries,
costs and benefits paid by Manager in other facilities it owns or manages in the
State, subject to the Approved Budget. Subject to the Approved Budget or other
written approval by Owner and the limitations with respect to Shared Expenses
contained in the definition thereof and in the definition of Facility Expenses,
Manager may provide a bonus program or other bonus compensation for its
employees at the Facility providing benefits consistent with the benefits
provided by Manager throughout Manager’s System. Manager shall comply with all
Legal Requirements on all employment matters and shall not enter into any
agreement with any employees that purports to bind the Owner.]

[CANADA: Hiring and Training of Staff. Manager shall be solely responsible for
the hiring, on behalf of Owner, and training of all Facility Employees. All
Facility Employees shall be employed and paid by Owner and Manager shall be
responsible for processing payroll and other administrative matters related to
such employees. Manager shall establish or maintain Employee Plans for the
Facility Employees. Each Facility Employee employed on the Effective Date shall
be eligible to become a member of, and will be eligible to participate in, all
Employee Plans effective at the start of the day on the Effective Date.
Thereafter, other Facility Employees will be eligible to participate in all
Employee Plans in accordance with the terms thereof. Manager shall credit each
Facility Employee with service credited to the Facility Employee with the
applicable affiliate of Manager for all purposes of the Employee Plans,
including vacation and vacation pay entitlements, eligibility for retiree, life,
medical and dental benefits. Manager shall take into account any time that has
been accumulated with the applicable affiliate of Manager towards satisfying any
pre-existing condition limitation, evidence of insurability requirement or
waiting period for benefit coverage with respect to the Employee Plans for each
Facility Employee and his/her eligible dependants prior to the Effective Date.
Any eligible claims for benefits incurred by a Facility Employee will be
eligible for payment under the Employee Plans. Manager shall provide each
Facility Employee with annual vacation and vacation pay in accordance with such
Facility Employee’s existing entitlement and applicable laws. The salaries,
costs and benefits of the Facility Employees shall be competitive with the
community in which the Facility is located and generally commensurate with the
salaries, costs and benefits paid by Manager in other facilities it owns or
manages in the Province, subject to the Approved Budget. Subject to the Approved
Budget and the limitations with respect to Shared Expenses contained in the
definition thereof and in the definition of Facility Expenses, Manager may
provide a bonus program or other bonus compensation for the Facility Employees
providing benefits consistent with the benefits provided by Manager throughout
Manager’s System. Manager shall comply with all Legal Requirements on all
employment matters, shall on behalf of Owner pay all Taxes in connection with
the Facility Employees (provided, however, any tax under Part IX of the Excise
Tax Act (Canada) (or any successor or similar tax) shall be paid solely by
Manager and shall not be a Facility Expense) and shall not enter into any
agreement with any Facility Employees that purports to bind Owner. Owner shall
reimburse Manager for all Employee Costs and the amount so reimbursed shall be a

 

23



--------------------------------------------------------------------------------

Facility Expense. For purposes of this Section 4.3, “Taxes” means all taxes,
premiums, withholdings, remittances and contributions, including income taxes,
goods and services taxes, health taxes, employment insurance premiums and Canada
Pension Plan contributions.]

4.4 Management Duties. As Manager of the Facility, Manager shall be responsible
for diligently, and in good faith, implementing all aspects of the operation of
the Facility in accordance with the terms of this Agreement, Legal Requirements,
Manager’s Standards and the Approved Budget, and shall have responsibility and
commensurate authority for all such activities. In addition to any other duties
set forth in this Agreement, Manager shall use diligent and good faith efforts
to (provided that the term “diligent and good faith efforts” as used in this
clause shall not be deemed to limit, qualify or waive any other more stringent
standard of performance expressly set forth in this Agreement):

(a) Enter into all contracts, leases and agreements required in the ordinary
course of business for the supply, operation, maintenance and service of the
Facility (including food procurement, trash removal, pest control and elevator
maintenance) and, subject to Gross Revenues being available, pay the costs of
all such services when due;

(b) Purchase such inventories, provisions, food, supplies and other expendable
items as are necessary to operate and maintain the Facility in the manner
required pursuant to this Agreement;

(c) Recruit, hire, supervise, train and discharge all employees to be employed
at the Facility [FOR CANADIAN FACILITIES, replace “employees to be employed at
the Facility” with “Facility Employees to be employed at the Facility”] to be
employed at the Facility;

(d) Provide care to residents of the Facility as provided for in the resident
agreement agreed to by the parties;

(e) Set all resident fees and use commercially reasonable efforts to collect
such fees;

(f) Oversee, manage and direct all day-to-day operations; and

(g) Obtain, renew and maintain all licenses and permits on behalf of, or for the
benefit of, Owner or its subsidiary necessary in order to operate the Facility
in accordance with Legal Requirements and the terms of this Agreement.

4.5 Manager’s Home Office Employees. As part of the provision of the services
provided by Manager, Manager shall from time to time make its employees who are
not working directly at the Facility (the “Home Office Employees”) available to
the on-site management staff for consultation and advice related to the
Facility. Home Office Employees include Manager’s home office staff and staff at
other facilities managed by Manager and its Affiliates with experience in areas
such as accounting, budgeting, human resources, marketing, food service,
construction and purchasing. Owner may reasonably request such services, but the
decision to provide Home Office Employees shall be within the sole discretion of
Manager. The services of

 

24



--------------------------------------------------------------------------------

Home Office Employees shall be provided at no additional charge to Owner, unless
otherwise specified herein. Should Owner request a type, form or level of
service that Home Office Employees do not provide in the normal course of
operations to carry out the scope of services described in this Agreement,
Manager shall (i) provide such services by Home Office Employees for an
additional cost to be agreed to in advance by Manager and Owner, which cost
shall be a Facility Expense, or (ii) if such services cannot be provided by
Manager’s Home Office Employees or if Manager and Owner cannot agree on the cost
thereof, and Owner so directs Manager in writing, use commercially reasonable
efforts to locate and contract for such services from outside consultants, the
cost of which shall be a Facility Expense if approved by Owner.

4.6 Personnel Administration. Manager shall be responsible for recruiting,
hiring, training, promoting, assigning, supervising and discharging the
personnel of the Facility [FOR CANADIAN FACILITIES, replace “personnel of the
Facility” with “Facility Employees”] and shall be responsible for the
formulation, implementation, modification and administration of wage scales,
rates of compensation, employee insurance, employee taxes, in-service training,
attendance at seminars or conferences, staffing schedules, job descriptions and
personnel policies with respect to the personnel of the Facility [FOR CANADIAN
FACILITIES, replace “personnel of the Facility” with “Facility Employees”] in
accordance with the Approved Budget. [FOR CANADIAN FACILITIES: Manager shall be
responsible for, and have exclusive control over, the day-to-day supervision and
management of the Facility Employees, including discipline of the Facility
Employees up to and including suspension and dismissal. Manager shall be
responsible for negotiating all collective agreements and for managing all
grievances and arbitrations and all settlement proceedings in connection
therewith. Manager may schedule the Facility Employees to work in accordance
with the requirements of Manager, subject, in the case of unionized employees,
to the requirements of the applicable collective agreements.]

4.7 Purchasing.

(a) Manager shall use, on behalf of the Facility, such purchasing systems and
procedures developed by or otherwise available to Manager for all items that are
consistent with the Approved Budget. Any purchase by Manager made pursuant to or
otherwise ancillary to this Agreement shall be made with Manager acting for and
at the expense of the Facility or Owner. Owner acknowledges that the Manager is
not a merchant and thus is not making any representations or warranties with
respect to the goods or services purchased by the Manager for use at the
Facility, implied or otherwise. Manager shall fully disclose to Owner any
material interest of Manager and/or Affiliate in any vendor and shall be
governed by Section 4.7(b) and Section 4.10 in respect of any dealings
therewith.

(b) Manager shall use commercially reasonable efforts to secure favorable
pricing for goods and services purchased for the Facility from one or more
vendors (if more than one suitable and creditworthy vendor with a local market
presence (where applicable) is continually available) by taking advantage of the
significant purchasing power of Manager and its Affiliates through purchasing
programs for multiple facilities managed by Manager or its Affiliates (“Bulk
Purchasing”), and Manager may charge as Facility Expenses a portion of any
Shared Expenses incurred by Manager or its Affiliates with respect to such Bulk
Purchasing, in

 

25



--------------------------------------------------------------------------------

accordance with and subject to the limitations on Shared Expenses set forth in
this Agreement; provided, that:

(1) The aggregate cost to Owner for goods or services purchased through Bulk
Purchasing (including out-of-pocket costs incurred by Manager for related
freight, storage, installation, duties, fees and taxes and any Shared Expenses,
in each case allocable to Bulk Purchasing) shall, to the extent that such costs
could be readily ascertainable by Manager in its reasonable belief, be less than
the costs that a third party would charge on an arm’s length competitive basis,
to the extent that such costs could be readily ascertainable by Manager, for
goods, supplies and services of comparable quality and character purchased for
the Facility alone in Manager’s reasonable belief;

(2) Manager, or any Affiliate, as applicable, shall credit to the Facility a
proportionate share of any Discounts with respect to Bulk Purchasing, as
provided in Section 4.7(c), below; and

(3) Upon reasonable request from time to time by Owner, Manager shall provide
Owner with information regarding pricing, Discounts, Shared Expenses and
allocation of Discounts and Shared Expenses with respect to Bulk Purchasing, and
Owner shall have the right, at its expense, subject to Section 6.3 and upon
reasonable notice to Manager, to review or audit Manager’s and its Affiliates’
books and records solely with respect to such matters at the Facility or at
Manager’s or its Affiliates’ offices, as applicable.

(c) Manager shall credit to the Facility any rebates, sponsorship fees,
discounts and similar considerations given in connection with purchases made for
the Facility (collectively, “Discounts”), all of which shall be retained by the
Facility for the benefit of Owner and properly accounted for to reduce Facility
Expenses, as follows: (i) Discounts given to the Facility in connection with a
purchase made solely for the Facility shall be credited in full to Facility
Expenses; and (ii) Discounts given in connection with Bulk Purchasing shall be
credited to Facility Expenses of the Facility pro rata based on purchasing
volume of the Facility related to the Bulk Purchasing leading to the Discount.

4.8 Resident Agreements. Manager shall provide to Owner forms of resident
agreements, leases or other occupancy agreements used in the leasing of the
Facility upon request. Manager shall act on behalf of Owner in executing
resident agreements, resident leases and resident occupancy agreements. All such
agreements shall comply with Legal Requirements. Standard form resident
agreements shall have a term not to exceed one year.

4.9 Ancillary Activities. Manager and/or its Affiliates shall have the right,
with Owner’s prior written approval or as a part of the Approved Budget, to
utilize the Facility for ancillary activities, the revenues from which will not
be included in Gross Revenues and will be Manager’s property, so long as
(i) such ancillary activities in no way impair the health and safety of the
residents or the quality of services provided to them by Manager hereunder,
(ii) such ancillary activities are outside the scope of the senior living
services being provided to residents on a usual basis as of the Amendment Date,
(iii) Owner receives a fair market rental and reimbursement for any space or
equipment in the Facility being utilized or utilities being consumed and (iv) no
employees of Manager [FOR CANADIAN FACILITIES: or Facility

 

26



--------------------------------------------------------------------------------

Employees] whose salaries and benefits are being paid [FOR CANADIAN FACILITIES:
or reimbursed, respectively,] by Owner are utilized in the conduct of any
ancillary activities. The foregoing shall not prohibit employees at the Facility
[FOR CANADIAN FACILITIES, replace “employees at the Facility” with “Facility
Employees”] from making referrals to prospective residents to more appropriate
services, and such employees may receive referral fees for such referrals to the
extent referral fees are permitted under applicable federal, state [provincial]
or local laws.

4.10 Contracts with Affiliates. Manager shall not engage or pay any compensation
to any Affiliate of Manager for the provision of services in connection with
this Agreement unless (a) such party is fully qualified, licensed where
applicable, and experienced to provide the required services, (b) both the scope
of services and the compensation payable to such Affiliate for the services are
consistent with then current market standards, (c) Manager discloses in advance
such proposed engagement to Owner as a transaction with an Affiliate of Manager
and provides detail as to the services to be provided and the compensation to be
paid, and (d) Owner approves such engagement and payment, such approval not to
be unreasonably delayed, denied or withheld.

4.11 [FOR PRE-STABILIZED FACILITIES: Pre-Opening Services. Manager shall provide
the following services to Owner commencing as of the Effective Date and
continuing throughout construction up to the date on which the Facility receives
a certificate of occupancy sufficient to permit the occupancy, use and operation
of the Facility (the “Pre-Opening Services”):

(a) Prepare and submit to Owner for Owner’s approval (i) a budget for the period
from the execution hereof until the opening of the Facility to the public (the
“Pre-Opening Budget”), including all costs to be incurred in connection with the
development, design and construction management services under the applicable
development agreement, the Pre-Opening Services and the Marketing Services and
the sources of funds and (ii) operating and capital budgets and financial
projections for the operation of the Facility upon opening.

(b) Review all applicable licensing issues and obtain on Owner’s behalf (and in
Owner’s name, to the extent permissible under applicable law) all necessary
licenses for the Facility.

(c) Determine appropriate staffing, prepare job descriptions and locate, hire,
and train administrative, resident services and food service staffs. Owner
acknowledges that certain employees will be hired prior to the Commencement of
Management Services.

(d) Prepare the Facility for occupancy, including causing the Facility to be
equipped with all FF&E, case goods and systems necessary for its operation as a
state-of-the-art, prototypical Sunrise Facility.

(e) Obtain all necessary Authorizations to operate the Facility. Manager shall
provide, at no additional cost to Owner, all required preparation of documents,
records and filings necessary to maintain all required licenses for the
Facility. Any fees due for the filing of applicable licenses shall be Facility
Expenses.

 

27



--------------------------------------------------------------------------------

(f) Prepare and submit to Owner on a weekly basis a leasing status and progress
report, setting forth such information as Owner may reasonably request,
including, without limitation, a leasing traffic report, a summary of deposits
received and of nonrefundable deposits and a summary of resident agreements
signed during such week.]

4.12 [FOR CANADIAN FACILITIES: Resignation, Termination and Hiring of Facility
Employees. If a Facility Employee conducts himself or herself in a manner that
constitutes grounds for immediate suspension or termination at law or if
Manager, in its sole discretion, determines that it wishes to suspend or
terminate a Facility Employee, then Manager shall so notify Owner. Owner shall
suspend or terminate the Facility Employee in accordance with the direction of
Manager. Owner shall, at the direction of Manager from time to time, hire any
new Facility Employees on such terms and conditions as Manager may direct,
including in respect of salary and other compensation, subject to compliance
with Legal Requirements. Owner shall not hire any new Facility Employee without
the prior consent of Manager. Upon the termination of this Agreement for any
reason, Manager shall indemnify Owner in respect of all Employee Claims
resulting from the termination of a Facility Employee as a result of the
termination of this Agreement.]

ARTICLE V

OPERATING PROFITS, CREDITS AND COLLECTIONS, AND

PROCEDURE FOR HANDLING RECEIPTS AND OPERATING CAPITAL

5.1 Operating Profits. Manager shall be responsible for collecting all Gross
Revenues and fees billed to residents and for paying Facility Expenses as agreed
in the Approved Budget. All Gross Revenues shall be the exclusive property of
the Owner and all cash collections of Gross Revenues shall be deposited promptly
and directly into the Operating Account. In addition to, and without limitation
of, Manager’s obligations under this Section 5.1 (or elsewhere under this
Agreement), Manager shall be required to:

(a) invoice residents on not less than a monthly basis in a manner consistent
with commercially reasonable practices in the senior living industry,

(b) collect all Gross Revenues and fees billed to, or otherwise payable by,
residents on a timely basis in a manner consistent with commercially reasonable
practices in the senior living industry; and

(c) use commercially reasonable efforts to pay Facility Expenses as and when due
(subject, however, to Owner’s obligation under Section 11.3 below to ensure that
the Operating Account has sufficient funds or overdraft (or other) capacity to
meet all Facility Expenses).

5.2 Master Agreement. The Facility and this Agreement are subject to the Master
Agreement, and in the event of a conflict between the terms of the Master
Agreement and this Agreement, the terms of the Master Agreement shall prevail.
Without limiting the foregoing, the Base Management Fee shall be subject to
adjustment as provided in the Master Agreement.

5.3 Gross Revenues Priority. In each Fiscal Year, the following items shall be
paid from Gross Revenues, if available, in the following order of priority:

 

28



--------------------------------------------------------------------------------

(a) Facility Expenses (which shall include the Base Management Fee), and

(b) The remaining revenues, after the payments provided for in subsection
(a) above, to the Owner.

If the portion of Gross Revenues to be paid pursuant to Section 5.3(a) above is
insufficient in any Fiscal Year to pay such amount in full for such Fiscal Year,
any amount left unpaid shall accrue beyond such Fiscal Year. Manager shall, no
less than quarterly on a year-to-date basis, notify Owner of the performance of
the Facility in comparison to the Annual Operating Budget. Each such notice
shall include, in summary form, an analysis of the cause of any material
deviation from the Approved Budget and any material change to Manager’s
underlying assumptions, operating objectives and competitive analysis, if any.

5.4 Credits and Collections. Manager shall install credit and collection
policies and procedures, and Manager shall institute monthly billing by the
Facility, and the steps necessary for collection of accounts and monies owed to
the Facility, all in accordance with applicable Legal Requirements. This may
include the institution of legal proceedings, in the name of Owner, Manager
and/or the Facility, to collect such accounts or to enforce the rights of Owner
or Manager as creditor under any contract in connection with the rendering of
any service or the purchase of any goods, if necessary after Manager has used
commercially reasonable efforts to collect such accounts, or to enforce such
rights without the institution of such proceedings. Any and all reasonable costs
and/or fees charged by a Third Party in connection with the collections and/or
enforcement set forth in this Section shall be included in Facility Expenses.

5.5 Account.

(a) Owner shall maintain the Operating Account in the banks, savings and loan
associations, and other financial institutions approved by Manager, acting
reasonably. The Account shall be in Owner’s name [FOR CANADIAN FACILITIES:
replace “Owner’s name” with “the name of             ”], and withdrawals from
such Account shall be made by representatives of Manager, as agent for the
Owner, whose signatures have been authorized by Owner to access the Account
subject to a limitation on the maximum amount of any check as specified by
Owner, acting reasonably. The Account shall be segregated from other of Owner’s
accounts (other than accounts in respect of other senior living facilities owned
by Owner (or an Affiliate of Owner) and managed by Manager (or an Affiliate of
Manager)). It is Owner’s responsibility to provide the funds needed for the
proper and efficient operation of the Facility and consistent with the terms of
this Agreement, which funds shall be provided by funds available to be withdrawn
from, such Account at times and in amounts as required pursuant to the Approved
Budget and otherwise as required by the terms of this Agreement. Reasonable
petty cash funds shall be maintained at the Facility.

(b) Without limitation of the foregoing or any of the other applicable terms and
provisions of this Agreement, Manager shall implement and comply with the cash
management policies set forth on the attached Exhibit F (collectively, the “Cash
Management Policies”). Any changes to the Cash Management Policies shall be
subject to Owner’s prior written approval in its sole discretion.

 

29



--------------------------------------------------------------------------------

5.6 Intentionally Omitted.

5.7 Impositions. All Impositions (defined below) which accrue during the Term of
this Agreement (or are properly allocable to such Term under GAAP) shall be paid
by Manager from Gross Revenues, as a Facility Expense, before any fine, penalty
or interest is added thereto or lien placed upon the Facility or this Agreement,
unless payment thereof is stayed; provided, however, that nothing herein shall
impose upon Manager responsibility for funding payment of Impositions from
Manager’s own funds. Owner shall, within five (5) Business Days after the
receipt of any invoice, bill, assessment, notice or other correspondence
relating to any Imposition, furnish Manager with a copy thereof. Owner may
initiate proceedings (or direct Manager to initiate proceedings) to contest any
Imposition (in which case each party agrees to sign the required applications
and otherwise cooperate with the other party in expediting the matter), and all
reasonable costs of any negotiations or proceedings with respect to any such
contest shall be paid from Gross Revenues and shall be a Facility Expense.

The term “Impositions” means all levies, taxes, assessments and similar charges,
including the following: real estate taxes, personal property taxes, gross
receipt taxes, sales taxes, goods and services taxes, all water, sewer or
similar fees, rents (including rents and other costs incurred for ground leases
related to the Facility), rates, charges, excises or levies, vault license fees
or rentals; license fees; inspection fees and other authorization fees and other
charges by a Governmental Authority of any kind or nature whatsoever (other than
fines, penalties, costs and expenses which are the obligation of Manager
pursuant to the provisions of Section 16.1 below), whether general or special,
ordinary or extraordinary, foreseen or unforeseen, or hereinafter levied or
assessed of every character (including all interest and penalties thereon),
which at any time during or in respect of the Term of this Agreement may be
assessed, levied, confirmed or imposed on Owner or Manager with respect to the
Facility or the operation thereof, or otherwise in respect of or be a lien upon
the Facility (including on any of the inventories or Household Replacements now
or hereafter located therein). Impositions shall not include (i) any income
taxes payable by Owner or Manager or (ii) any corporate, franchise or doing
business tax, estate, inheritance, succession or transfer tax imposed on Owner
or Manager, all of which shall be paid solely by Owner or Manager (as
applicable), not from Gross Revenues or any other funds generated by or held
with respect to the Facility; provided that a tax which may be designated or
referred to as a franchise or doing business tax but which is in effect a tax on
gross receipts or revenues shall be included in the definition of Impositions
notwithstanding clause (ii) above, including, without limitation, (a) any
franchise or margin tax, as in effect as of the date hereof, that is required to
be paid under Chapter 171 of the Texas Tax Code or due to House Bill No. 3, 79th
Legislative, 3rd Called Session, 2006 levied against Owner or Manager and/or the
Facility in lieu of ad valorem taxes on the Facility or otherwise as a result of
property tax reform in the State of Texas, (b) the Michigan Business Tax and/or
the Michigan Modified Gross Receipts Tax, as in effect as of the date hereof,
and (c) the franchise tax imposed by the State of North Carolina, as in effect
as of the date hereof.

ARTICLE VI

FINANCIAL RECORDS

6.1 Accounting and Financial Records.

 

30



--------------------------------------------------------------------------------

(a) Manager shall, at its own expense, establish and administer accounting
procedures and controls and systems for the development, preparation and
safekeeping of records and books of accounting relating to the business and
financial affairs of the Facility, including payroll, accounts receivable and
accounts payable, and shall prepare monthly, quarterly and annual financial
reports (including profit and loss statements) in accordance with the
requirements of Exhibit E attached hereto. Exhibit E attached hereto shall be
reviewed annually by Manager and Owner as part of the Approved Budget. Such
records shall be kept consistent with GAAP and, as applicable, shall compare
monthly and year-to-date results with the Approved Budget. Manager shall
cooperate with Owner’s accounting department and external independent auditors
in the preparation of the Owner’s annual audit and preparation of its income tax
returns. Without limiting Manager’s obligations under Exhibit E or Owner’s
rights with respect to Section 14.1(a)(v), Manager acknowledges and agrees that
(i) the timely delivery of the 8th Business Day Reports is most critical with
respect to those calendar months that are the last month of a calendar quarter,
and (ii) accordingly, with respect to such calendar months, Manager shall use
commercially reasonable best efforts to deliver such information on or prior to
the eighth (8th) Business Day of such calendar month.

(b) Manager shall also cooperate with Owner to provide any third-party lenders
on the Facility with any reasonable Facility-related financial information
required by such third-party lenders under the terms of any such loan. If
required by such third-party lenders, Manager shall certify such reports as true
and correct to the best of its knowledge and belief. In the event that Manager
reasonably incurs any third-party, out-of-pocket costs in connection with its
obligations under this Section 6.1(b), Owner shall reimburse Manager for
Manager’s third-party, out-of-pocket costs within thirty (30) days after Owner’s
receipt of written demand, together with supporting invoices, therefor.

(c) The costs of Owner’s annual audit and/or preparation of the income tax
returns for the Facility for Owner shall, if Owner elects to conduct such audit
and/or prepare such returns, as applicable, be an Owner’s expense, not a
Facility Expense.

(d) As soon as available, and in any event no later than thirty (30) days after
the end of each calendar year, Manager shall deliver to Owner a list and general
description of all ancillary activities that are currently being performed at
the Facility as of the date such list is delivered to Owner. Such ancillary
activities list shall be accompanied by a statement, executed by the Authorized
Officer of Manager that certifies, to the best of such person’s knowledge and
belief, that (i) the financial information relating to the ancillary activities
described in the preceding sentence is true, correct and complete in all
material respects, and (ii) that the ancillary activities list described in the
preceding sentence is true and correct in all material respects.

(e) Concurrently with the delivery of the quarterly financial statements
described in Section 6.1(a) above, Manager shall deliver to Owner a statement,
executed by the Authorized Officer of Manager that certifies, to the best of
such person’s knowledge and belief, that each of the Required Certification
Reports delivered to Owner on or prior to the date of such certified statement
in accordance with the terms of this Section 6.1 is true, correct and complete
in all material respects. As used herein, the term “Required Certification
Reports” means and includes the following (each as identified on Exhibit E
attached hereto): (i) the Community Statement of Profit and Loss, (ii) the
Portfolio Statement of Profit and Loss, (iii) the Portfolio

 

31



--------------------------------------------------------------------------------

Trial Balance, (iv) the Consolidated Transaction Upload File, (v) the
Consolidated Statement of Profit and Loss, (vi) the Consolidated Trial Balance
and (vii) the Consolidated Quarterly Statement of Profit and Loss.

6.2 Manager Additional Reports. In addition to the reports required pursuant to
Section 6.1, Manager shall keep Owner reasonably informed as to the financial
status, condition, and operation of the Facility and as to any State [Province]
or local reporting requirements in connection with the licenses and permits
necessary for Manager to operate the Facility, with written reports and such
other or special reports as Manager may from time to time determine are
necessary or which Owner may reasonably request, with any and all such reports
to be delivered by Manager to Owner within such reasonable period of time as
Owner shall request in writing. Manager acknowledges and agrees that its duty to
keep Owner reasonably informed as to the matters described herein includes the
affirmative obligation to establish and maintain internal communications and
internal reporting procedures so that Manager’s corporate office is kept timely
informed of any such matters as to which Facility employees and/or regional or
supervisory personnel of Manager and its Affiliates become aware as necessary to
enable Manager to fulfill its obligations under this Section 6.2. Without
limiting the foregoing:

(a) Manager shall provide substantive responses within four (4) Business Days to
any good faith written request by Owner for additional information related to,
or clarifications regarding, the monthly financial information required to be
delivered by Manager pursuant to Exhibit E that is reasonably required to timely
and accurately complete and file the periodic financial reporting requirements
of Owner or its Affiliates (the “Financial Deliveries Response Requirement”).

(b) Manager shall provide substantive responses within five (5) Business Days to
any good faith written request by Owner for additional information or
clarifications regarding previously submitted information reasonably required to
timely and accurately complete and file Owner’s or its Affiliates’ tax returns
(the “Tax Deliveries Response Requirement”).

(c) As soon as available, and in any event within ninety (90) days after the end
of each calendar year, Manager shall deliver to Owner a report describing in
reasonable detail the status of the Facility’s compliance with all material
Authorizations for such Facility. In addition, not later than thirty (30) days
after the commencement of each Fiscal Year during the Term, Manager shall
deliver to Owner copies of any and all previously undelivered copies of any and
all material Authorizations (together with any renewals or extensions thereof)
certified by Manager as accurate and complete.

(d) As soon as available, and in any event no later than thirty (30) days after
the end of each calendar quarter, Manager shall deliver to Owner a quarterly
consolidated survey deficiency summary report, indicating whether any survey,
citation or report alleging any material deficiency with respect to the Facility
has been issued during the prior calendar quarter and, if so, setting forth the
identity of the Governmental Authority that issued such survey, citation or
report, a description of the alleged material deficiency and the timetable or
deadline for remedying same and Manager’s plan for curing such deficiency.
Manager shall also deliver

 

32



--------------------------------------------------------------------------------

to Owner promptly after request therefor by Owner any other Facility specific
survey reports reasonably requested by Owner.

(e) Manager shall deliver to Owner such supplements to the reports required
under this Section 6.2 or Exhibit E, and such other information and reports
(including non-financial information), as Mortgagee may reasonably request from
time to time, provided such supplements, and such information and reports, are
consistent with the types of supplements, reports and information generally
utilized by institutions within the healthcare or financing industry.

6.3 Access. Owner shall have the right, at all reasonable times during the usual
business hours of the Manager, to inspect the Facility, and audit, examine and
make copies of books of account (including electronic copies thereof) maintained
by Manager with respect to the Facility. Such right may be exercised through any
agent or employee designated by Owner or by an independent public accountant or
chartered accountant designated by Owner. Further, at the end of the Term of
this Agreement, or upon other termination of this Agreement, as provided herein,
copies of all books and records kept for the Facility, including all records
kept on electronic media, and accounts and funds belonging to each Facility, are
to be promptly delivered to Owner in a form readable by generally available
software. Manager shall have the right to locate any and all books of account
and other records maintained by Manager with respect to the Facility at
Manager’s corporate office. Manager shall make adequate space available to Owner
at Manager’s corporate office to audit, examine and make copies of such books of
account and other records, and Manager shall be under no obligation to relocate
such records to the Facility for Owner’s review. In the event of any such audit,
the final accounting shall be controlling over any interim accountings and the
parties agree to make any necessary corrective financial adjustments determined
by any such audit.

ARTICLE VII

ANNUAL OPERATING BUDGET

7.1 Annual Operating Budget. Manager shall, within the time limits set forth on
Exhibit E, deliver to Owner for Owner’s approval a draft operations budget for
the next Fiscal Year for the Facility, and a final operations budget, and set
forth an estimate, on an Accounting Period basis, of Gross Revenues and Facility
Expenses, together with an explanation of anticipated changes to resident
charges, payroll rates and positions, non-wage cost increases, the proposed
methodology and formula employed by Manager in allocating Shared Expenses, and
all other factors differing from the current Fiscal Year. The budget, as
proposed, shall be considered by Owner and, in consultation between Owner and
Manager, the budget for the Facility for the ensuing Fiscal Year will be
prepared by the Manager with the final contents of the budget to be determined
mutually by Manager and Owner (the “Annual Operating Budget”). The proposed
Annual Operating Budget shall include, in form and content at least consistent
with that provided for in the 2010 Annual Operating Budget, a narrative
description of underlying assumptions, operating objectives and relevant
competitive analysis. Such annual budget process shall be conducted on an open
book basis, and Owner shall have the right, at all reasonable times during the
usual business hours of the Manager, to examine and make copies of books of
account and other information (including electronic copies thereof) maintained
or collected by Manager and its Affiliates with respect to each item to be
included in the budget.

 

33



--------------------------------------------------------------------------------

Such right may be exercised through any agent or employee designated by Owner or
by an independent public accountant or chartered accountant designated by Owner.
If the new Annual Operating Budget is not finalized, or if Owner shall fail to
approve the newly proposed budget, in each case, by December 15 of the then
expiring year, Manager shall operate under the expired Annual Operating Budget,
increased by 50% of the percentage change in the Index between October of such
expiring year and October of the year immediately preceding such expiring year,
until a new budget is approved or determined pursuant to the procedures
established in Section 7.2; provided, however that if [the BLS / Statistics
Canada] changes the publication frequency of the Index so that the Index is not
available for October of the applicable year, adjustment shall be based on fifty
percent (50%) of the percentage difference between the Index for the closest
preceding month for which the Index is available and the Index for the same
month of the preceding year. During any period the Facility is operating under
the expired Annual Operating Budget, variance reports will be based on the
expired Annual Operating Budget. Manager shall use diligent and good faith
efforts to operate the Facility as provided herein so that the actual Gross
Revenues, costs, and Facility Expenses of the Facility during any applicable
period of Owner’s fiscal year shall be at least consistent with the Annual
Operating Budget.

7.2 Resolution of Budget Disputes. If the parties, each acting in good faith,
cannot agree as to a proposed Annual Operating Budget for any year by June 30 of
such year, then (a) upon written request by either party, the other party shall
stipulate in writing as to which line item or line items of the proposed Annual
Operating Budget are in dispute and its proposed amount for each such line item
and (b) such dispute shall be resolved through arbitration as provided in this
Section 7.2. In such event either Owner or Manager may initiate arbitration as
to such disputed line items by delivering written notice (“Arbitration Notice”)
to the other party, and filing at the Chicago, Illinois regional office of the
American Arbitration Association (the “AAA”) three copies of such Arbitration
Notice and three copies of this Section 7.2, together with the appropriate
filing fee as provided in the AAA’s then current schedule of fees. Such
Arbitration Notice shall include a copy of the proposed Annual Operating Budget
and identify the specific line items as to which the parties have failed to
agree, the amount which the notifying party proposes for each such line item,
and if known to the notifying party, the amount which the other party proposes
for each such line item. In the event that either party invokes arbitration as
provided above, such budget dispute shall be settled by binding arbitration in
Chicago, Illinois administered by the AAA pursuant to the Expedited Procedures
under its Arbitration Rules for the Real Estate Industry, as modified by this
Section 7.2, and judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. Anything in the applicable rules of
the AAA to the contrary notwithstanding, as to each disputed line item of the
proposed Annual Operating Budget the arbitrator must choose between Owner’s
proposal for that line item and Manager’s proposal for that line item and may
not compromise between the two or select some other amount. The cost of the
arbitration shall be paid by Manager if the arbitrator selects Owner’s proposal
in its entirety and by Owner if the arbitrator selects Manager’s proposal in its
entirety; provided that if multiple line items are in dispute and the arbitrator
selects some amounts proposed by Owner and some amounts proposed by Manager, the
cost of the arbitration shall be shared equally by the parties.

 

34



--------------------------------------------------------------------------------

ARTICLE VIII

ENVIRONMENTAL MATTERS

8.1 Environmental Matters. In the event of the discovery of material
non-compliance with Environmental Law related to Hazardous Materials (as defined
below) on any portion of the Facility during the Term of this Agreement, Owner
shall promptly remedy such matter to achieve material compliance, including, if
required, the removal of such Hazardous Materials, together with all
contaminated soil and containers, and shall otherwise remedy the problem in
accordance with all Environmental Laws. Owner shall indemnify, defend and hold
Manager harmless from and against all loss, costs, liability and damage
(including engineers fees, reasonable attorneys’ fees and expenses and the cost
of litigation) arising from the aforementioned non-compliance with Environmental
Laws (except to the extent that Manager caused or contributed to such matters or
is liable for such loss, costs, liability or damages pursuant to Section 8.3 of
this Agreement); and this indemnification obligation of Owner shall survive for
one (1) year after termination of this Agreement, for conditions that arose or
existed before such termination. This duty includes, but is not limited to,
costs associated with personal injury or property damage claims as a result of
the presence prior to the expiration or sooner termination of this Agreement of
Hazardous Materials in, upon or under the soil or ground water of the Facility
in violation of any Environmental Law. Upon written notice from Manager, Owner
shall undertake the defense, at its sole cost and expense, of any
indemnification duties set forth under this Section 8.1, in which event, Owner
shall not be liable for payment of any duplicative attorneys’ fees incurred by
Manager. “Hazardous Materials” shall mean and include any substance or material
containing one or more of any of the following: “hazardous material,” “hazardous
waste,” “hazardous substance,” “regulated substance,” “petroleum,” “pollutant,”
“contaminant,” or “asbestos” as such terms are defined in any applicable
Environmental Law in such concentration(s) or amount(s) as may impose clean-up,
removal, monitoring or other responsibility under the Environmental Laws, as the
same may be amended from time to time, or which may present a significant risk
of harm to residents, invitees or employees of the Facility.

8.2 Costs of Compliance. Subject to the provisions of Section 8.3 below, and
except to the extent that Manager caused or contributed to such matters
described in Section 8.1 of this Agreement, all costs and expenses of the
aforesaid removal or remediation of Hazardous Materials from the Facility, and
of the aforesaid compliance with all Environmental Laws, and any amounts paid to
Manager pursuant to the indemnity set forth in Section 8.1, shall be paid by
Owner, either as a Facility Expense or non-routine Capital Expenditure, all as
determined in accordance with GAAP.

8.3 Environmental Indemnification. To the extent not otherwise covered by
insurance maintained by either Manager or Owner, Manager shall protect,
indemnify and hold harmless Owner, its trustees, directors, officers, agents,
employees and beneficiaries, and any of their respective successors or assigns
with respect to their interest in the Facility (collectively, the “Indemnitees”
and, individually, an “Indemnitee”) for, from and against any and all debts,
liens, claims, causes of action, administrative orders or notices, costs, fines,
penalties or expenses (including engineers’ fees, reasonable attorneys’ fees and
expenses and the cost of litigation) imposed upon, incurred by or asserted
against any Indemnitee resulting from, either directly or indirectly, the
presence during the Term in, upon or under the soil or ground water of the
Facility or any properties surrounding the Facility of any Hazardous Materials
in violation of any

 

35



--------------------------------------------------------------------------------

Environmental Law, to the extent that any of the foregoing arises by reason of
the gross negligence or willful misconduct of Manager, except to the extent the
same also arises from the negligence or wrongful conduct of a Third Party or any
other Indemnitee. This duty includes, but is not limited to, costs associated
with personal injury or property damage claims as a result of the presence prior
to the expiration or sooner termination of this Agreement of Hazardous Materials
in, upon or under the soil or ground water of the Facility in violation of any
Environmental Law. Upon written notice from the indemnified party and any other
of the Indemnitees, Manager shall undertake the defense, at its sole cost and
expense, of any indemnification duties set forth under this Section 8.3, in
which event, Manager shall not be liable for payment of any duplicative
attorneys’ fees incurred by the Indemnitee. The indemnity obligation of Manager
set forth in this Section 8.3 shall survive for one (1) year after termination
of this Agreement.

8.4 Environmental Notices. Each party shall undertake reasonable efforts to
notify the other party concerning the presence of any material non-compliance
with Environmental Laws or Hazardous Materials on or under the Facility of which
the notifying party has knowledge; provided, however, that, unless required by
Legal Requirements, the parties shall otherwise maintain such information
confidential.

ARTICLE IX

OTHER FINANCIAL MATTERS

9.1 Charges. As part of the Annual Operating Budget and at other times as
determined by Manager, acting reasonably, Manager will establish the overall
rate structure of the Facility, including residency room charges, charges for
all ancillary services, and charges for supplies, medication, and special
services performed by Facility personnel. All such charges shall take into
account the financial obligations of the Facility, the level of rates at other
comparable facilities, and the importance of providing housing, services and
care at a competitive rate.

9.2 Tax Status. Subject to the provisions of this Agreement, Manager shall use
commercially reasonable efforts to cause the Facility to be operated in a manner
to best assure that Owner and the Facility receive all benefits of federal,
state [provincial], county, municipal and city or district tax exemptions and/or
credits available thereto. Manager shall provide Owner any reasonably available
data in its possession relating to the Facility which Owner or its Affiliates
may need for the preparation of federal and state [provincial] tax returns.
Manager shall provide such information upon request by the Owner and in a timely
manner so that Owner and its Affiliates shall have sufficient time to prepare
and file any necessary tax returns. Manager shall not be responsible for the
preparation of Owner’s or its Affiliates’ federal or state [provincial] tax
returns.

9.3 Employee Withholding. Manager shall use diligent and good faith efforts to
comply with all Legal Requirements concerning the withholding of taxes and other
deductions from employee wages.

9.4 Certain Provisions Regarding Currency Matters. In the absence of any
contrary provisions in this Agreement, any monetary calculations or payments
that are required under this

 

36



--------------------------------------------------------------------------------

Agreement and that relate solely to this Facility, including with respect to the
ANOI, Expected ANOI, Gross Revenues, Base Management Fee, or Facility Expenses,
shall be made in the Applicable Local Currency and all other payments and
calculations required under this Agreement shall be made in US Dollars.

ARTICLE X

GENERAL COVENANTS AND OWNER AND MANAGER OBLIGATIONS

10.1 Covenants Not to Hire. It is expressly understood and agreed by Owner and
Manager that, during the Term and [FOR CANADIAN FACILITIES: , except as
expressly provided herein in respect of Facility Employees,] for a period of one
year thereafter, each party shall not, and shall not permit any Affiliate,
directly or indirectly, to hire, employ, offer to employ, contract with, induce
to terminate the employment of, attempt to hire, or in any way contact regarding
employment, any person employed by the other party without the written consent
of the party acting as the employer, it being understood and agreed that, in the
event of termination of this Agreement, for any reason whatsoever, both parties
shall fully cooperate with one another to ensure a smooth transition of
management.

10.2 Owner’s Obligations. Owner hereby agrees to comply with all of the
provisions of this Agreement applicable to it and to perform all obligations of
Owner as otherwise set forth herein. Owner further agrees to take all steps
reasonably necessary to facilitate Manager’s provision of management services
hereunder, and to ensure, consistent with the provisions herein, that Owner,
Owner’s employees and agents provide necessary assistance and cooperation to
Manager in connection with Manager’s provision of management services hereunder.

10.3 Financing of the Facility.

(a) Manager shall use commercially reasonable efforts to cooperate with Owner,
as may be reasonably requested by Owner, to obtain financing or replacement
financing (as applicable) for the Facility on favorable terms (e.g., providing
prospective Mortgagees with information about Manager generally available to the
public from a publicly traded company, and/or contacting prospective Mortgagees
at the request and on behalf of Owner with whom Manager has business
relationships). Owner shall have the right to encumber all of the assets that
comprise the Facility, any part thereof, or any interest therein, including the
land on which the Facility is located, the Facility building and all
improvements thereto and all FF&E and equipment and operating supplies placed in
or used in connection with the operation of the Facility as contemplated in any
Facility Mortgage that is entered into by Owner; provided, however, that Owner
shall use its commercially reasonable efforts to cause any such Mortgagee to
grant reasonable non-disturbance to Manager pursuant to Section 18.3. The amount
of any replacement first mortgage financing encumbering the Facility shall not
exceed (i) seventy-five percent (75%) of the fair market value of the Facility
or (ii) if the Facility Mortgage is secured by the Facility and one or more
other facilities to which the Master Agreement applies and which are owned by
Owner and managed by Manager or its Affiliates, seventy-five percent (75%) of
the fair market value of the Facility and each of such other facilities on an
aggregate basis, in each case as determined by a licensed real estate appraiser
reasonably approved by Manager.

 

37



--------------------------------------------------------------------------------

(b) If Owner, at its discretion, shall obtain replacement financing and encumber
its interest in the Facility by a new Facility Mortgage, Owner shall furnish
Manager with the post office address where notices may be served upon such new
Mortgagee, in which case:

(1) Simultaneously with the giving of any notice of default or termination to
Owner, Manager will send a copy of such notice by registered or certified mail
to such Mortgagee.

(2) Manager will not exercise its right of termination hereunder with respect to
any default by Owner if, within any applicable cure period for such default,
such Mortgagee gives Manager written notice of its intention to cure such
default and cures such default within the applicable cure period.

(c) Manager will not unreasonably refuse to consent to any requested
modifications or amendments to this Agreement if required by a proposed
Mortgagee as a condition to making a Facility Mortgage loan to Owner on its
interest in the Facility, provided that such modification or amendment does not
diminish the amount or formula for the fees or reimbursements becoming due to
Manager hereunder, does not subordinate (unless non-disturbance in the form and
substance acceptable to Manager, acting reasonably, is granted to Manager)
Manager’s interest to the Facility Mortgage and does not otherwise materially
and adversely affect Manager’s rights and interest under this Agreement.
Notwithstanding the foregoing, the terms of this Section 10.3(c) are expressly
subject to the terms of Section 10.3(d) below and, accordingly, Manager shall
execute any requested modifications or amendments to this Agreement if requested
by a proposed Mortgagee as a condition to making a Facility Mortgage loan to
Owner, provided the terms of any such amendment or modification are commercially
reasonable for senior housing communities similar in nature and ownership
structure to the Facility or to the other facilities to which the Master
Agreement applies. Any determination of whether any amendment or modification
requested by an agency lender is commercially reasonable shall take into account
the dominance of agency lenders (including Fannie Mae and Freddie Mac) in the
financing of senior housing communities, the terms customarily required by such
agency lenders in connection with mortgage loans secured by senior housing
communities similar in nature and ownership and management structure to the
Facility or to the other facilities to which the Master Agreement applies, the
then current availability of mortgage financing for assets similar to the
Facility, the then current reputation and financial condition of SSLI and its
Affiliates and the conditions of the financial and financing markets in general.
Manager shall not be required to execute any such amendment or modification that
adversely alters the formula for, or amount of, Manager’s compensation, unless
Ventas SSL or another creditworthy Affiliate thereof agrees to compensate
Manager for such change. If the Manager so requests, during the amendment and
modification process with the proposed Mortgagee, (i) Owner shall use good faith
efforts to provide Manager reasonable opportunities to discuss and negotiate any
such requested amendment or modification with the proposed Mortgagee to the
extent Manager believes in good faith such amendment or modification is not
commercially reasonable, and (ii) to the extent that Owner, in its good faith
judgment, concurs that such amendment or modification is not commercially
reasonable, Owner shall use good faith, commercially reasonable efforts to
assist Manager in seeking a commercially reasonable outcome to such dispute;
provided that such negotiations do not delay

 

38



--------------------------------------------------------------------------------

closing of the proposed financing and do not result in additional cost to Owner
other than incremental legal fees, and provided further that Manager
acknowledges that Owner’s view of what constitutes a commercially reasonable
outcome may differ from Manager’s, and Manager agrees that Owner (1) shall not
be obligated to ensure any particular outcome, (2) shall have no obligation to
incur any cost in connection with or as a result of such negotiation (other than
incremental legal fees), or to accept or agree to any changes in the economic
terms of its proposed financing, and (3) shall have no liability in the event
that the proposed Mortgagee does not agree, in whole or in part, to Manager’s
preferred outcome.

(d) Manager shall execute such documents containing such terms as requested by a
proposed Mortgagee as a condition to making a Facility Mortgage loan to Owner,
provided the terms of any such document are commercially reasonable for senior
housing communities similar in nature and ownership structure to the Facility or
to the other facilities to which the Master Agreement applies. Any determination
of whether any amendment or modification requested by an agency lender is
commercially reasonable shall take into account the dominance of agency lenders
(including Fannie Mae and Freddie Mac) in the financing of senior housing
communities, the terms customarily required by such agency lenders in connection
with mortgage loans secured by senior housing communities similar in nature and
ownership and management structure to the Facility or to the other facilities to
which the Master Agreement applies, the then current availability of mortgage
financing for assets similar to the Facility, the then current reputation and
financial condition of SSLI and its Affiliates and the conditions of the
financial and financing markets in general. Manager shall not be required to
execute such documents that adversely alter the formula for, or amount of,
Manager’s compensation, unless Ventas SSL or another creditworthy Affiliate
thereof agrees to compensate Manager for such change. If the Manager so
requests, during the documentation process with the proposed Mortgagee,
(i) Owner shall use good faith efforts to provide Manager reasonable
opportunities to discuss and negotiate any such requested documentation with the
proposed Mortgagee to the extent Manager believes in good faith such
documentation is not commercially reasonable, and (ii) to the extent that Owner,
in its good faith judgment, concurs that such documentation is not commercially
reasonable, Owner shall use good faith, commercially reasonable efforts to
assist Manager in seeking a commercially reasonable outcome to such dispute;
provided that such negotiations do not delay closing of the proposed financing
and do not result in additional cost to Owner other than incremental legal fees,
and provided further that Manager acknowledges that Owner’s view of what
constitutes a commercially reasonable outcome may differ from Manager’s, and
Manager agrees that Owner (1) shall not be obligated to ensure any particular
outcome, (2) shall have no obligation to incur any cost in connection with or as
a result of such negotiation (other than incremental legal fees), or to accept
or agree to any changes in the economic terms of its proposed financing, and
(3) shall have no liability in the event that the proposed Mortgagee does not
agree, in whole or in part, to Manager’s preferred outcome.

(e) Manager acknowledges and agrees that Manager shall be required to meet the
requirements of any Mortgagee regarding the Facility which are within the scope
of Manager’s duties under this Agreement (provided that Manager has received
written notice of such requirements), and to the extent that any Mortgagee
imposes restrictions on the operations of the Facility or obligations upon Owner
which are greater than those set forth in this Agreement, the terms and
conditions of the Facility Mortgage and other loan documents with such Mortgagee
evidencing or securing such financing (collectively, the “Loan Documents”)

 

39



--------------------------------------------------------------------------------

shall control, and, upon written notice from Owner as to the requirements
thereof (which written notice may be provided by delivering copies of such Loan
Documents to Manager), Manager agrees to comply with those obligations under the
Loan Documents which are within the scope of Manager’s duties under this
Agreement and to execute an amendment to this Agreement reflecting any such
additional obligations or duties required by the Loan Documents; provided,
however, that (i) any such additional duties or obligations shall be subject to
Manager’s reasonable ability to perform, (ii) nothing herein, other than as
provided in this Section 10.3 or in Section 18.3, shall imply any obligation
that Manager subordinate its interest in the Facility under this Agreement to
any Facility Mortgage, (iii) no budgetary or other restriction which might be
imposed by any Mortgagee shall in any way impair Manager’s ability to maintain
all appropriate licenses for the Facility nor expose the Manager to any
potential liability for inadequate care, (iv) nothing in the Loan Documents
shall impair, reduce or eliminate (although it may delay) Manager’s right, if
any, to recover the Refinancing Fee from the Owner (defined in Section 10.4
below) or the Asset Disposition Fee from the Owner (defined in Section 10.5
below) in the case of an Owner Event of Default, even if such default is caused
by Owner’s compliance with the Loan Documents, and (v) Manager shall be
appropriately compensated by Owner to the extent that the Loan Documents require
a higher level of service by Manager than contemplated hereunder. Manager
acknowledges receipt of the financing terms against the Facility as of the
Amendment Date and that the obligations therein shall not give rise to any
additional compensation as contemplated in this Section 10.3 and Manager
acknowledges compliance by Owner with the provisions of this Section 10.3 in
respect thereof as of the Amendment Date.

(f) Owner shall not exercise any rights it may have under any Facility Mortgage
or the other documents and instruments evidencing and securing such financing to
unilaterally terminate this Agreement in the absence of any Manager Event of
Default or other termination rights arising under this Agreement (including,
without limitation, any Manager Event of Default relating to the failure to
comply with the requirements of this Section 10.3) or the Master Agreement or as
requested or directed by the applicable lender.

10.4 Refinancing Fee. In the event Owner requests Manager or its Affiliates to
arrange financing or replacement financing for the Facility, Manager shall be
paid a fee (the “Refinancing Fee”) equal to one percent (1%) of the gross loan
amount upon the closing of any financing or refinancing of the Facility to
compensate Manager for its efforts in arranging such financing or refinancing,
plus reimbursement of any expenses incurred to conduct due diligence in
connection with the financing or refinancing (whether or not requested by
Owner).

10.5 Asset Disposition Fee. In the event Owner requests Manager to arrange a
sale of the Facility, Manager shall be paid a fee (the “Asset Disposition Fee”)
upon the sale of the Facility equal to one percent (1%) of the gross sales
price, plus reimbursement of any expenses incurred to conduct due diligence in
connection with the sale (whether or not requested by Owner).

10.6 Quiet Enjoyment. Owner covenants that, so long as Owner or its Affiliates
have not terminated this Agreement by reason of (i) a Manager Event of Default
under this Agreement, or (ii) the exercise by Owner or its Affiliates of any
right of Owner or its Affiliates to terminate this Agreement under any other
Section of this Agreement or the Master Agreement,

 

40



--------------------------------------------------------------------------------

Manager shall quietly hold, occupy and enjoy the Facility throughout the Term
hereof free from hindrance or ejection by Owner or other party claiming under,
through or by right of Owner. Owner agrees to pay and discharge any payments and
charges and, at its expense, to prosecute all appropriate actions, judicial or
otherwise, necessary to assure such free and quiet occupancy except those
resulting from any act or failure to act on the part of Manager.

10.7 Manager’s Obligations. Manager hereby agrees to comply with all of the
provisions of this Agreement applicable to it and to perform all obligations of
Manager as otherwise set forth herein.

ARTICLE XI

REPAIRS, MAINTENANCE AND REPLACEMENTS

11.1 Routine Repairs and Maintenance. Manager shall maintain the Facility in
good repair and condition and in conformity with applicable Legal Requirements
(or in conformity with Manager’s Standards, if higher), and shall make or cause
to be made such routine maintenance, repairs and minor alterations, the cost of
which can be expensed consistent with Manager’s System and GAAP, as it, from
time to time, deems necessary for such purposes, in accordance with the Approved
Budget. The cost of such maintenance, repairs and alterations shall be paid from
Gross Revenues and treated as a Facility Expense. All repairs shall be made in a
good, workmanlike manner, consistent with Manager’s Standards, in accordance
with all applicable Legal Requirements relating to such work.

11.2 Capital Expenditures.

(a) Commencing with the Approved Budget for calendar year 2012, the Approved
Budget shall contain on a quarterly basis appropriate line items, in addition to
the notional FF&E Reserve, to cover the cost of the following (“Capital
Expenditures”):

(1) Replacements, renewals and additions to FF&E as required to meet Manager’s
Standards and Legal Requirements; and

(2) All other capital projects and/or items not provided for in Section 11.1,
including, without limitation, (i) renovations, replacements and maintenance to
the Facility which are included in the Approved Budget and which are normally
capitalized consistent with Manager’s Standards and GAAP such as flooring in
common areas and full replacement of roofs and parking areas, and (ii) any other
expenses necessary for alterations, improvements, renewals or replacements to
the Facility building’s structure or exterior facade or to its mechanical,
electrical, heating, ventilating, air conditioning, plumbing, or vertical
transportation systems which are classified as capital expenditures under GAAP.

(b) With respect to any Capital Expenditure not included in the Approved Budget,
including any change in scope or substitution of $5,000.00 or greater, Manager
will submit a written request for same to Owner, detailing Manager’s Capital
Expenditures for the year to date, together with reasonable information
outlining the need to expend funds for additional Capital Expenditures not
included in the Approved Budget. Manager shall not in any case be required to
advance its own funds for such expenditures. Owner will respond with its
approval or disapproval within thirty (30) days after such submission by
Manager. If Owner

 

41



--------------------------------------------------------------------------------

does not respond to such request within thirty (30) days of its receipt of such
request, consent shall be deemed denied.

(c) Manager shall from time to time make such: (1) replacements and renewals to
the Facility’s FF&E of the nature described in Section 11.2(a)(1); and
(2) replacements or renovations to the Facility building of the nature described
in Section 11.2(a)(2), as it deems necessary, up to the amount set forth in the
Approved Budget. No expenditures shall be made in excess of said budgeted
amounts without the written approval of Owner, except as provided in
Section 11.2(e). Manager shall be authorized to take appropriate remedial action
without receiving Owner’s prior approval, to remedy or respond to any Emergency
Requirements but Manager shall notify Owner promptly following such action
including the amount spent and the nature of the emergency. Proceeds from the
sale of FF&E no longer necessary to the operation of the Facility shall be
deposited in the Operating Account. Proceeds from the disposition of FF&E shall
not be included in Gross Revenues. Subject to the Approved Budget, Manager is
authorized to lease (rather than purchase) shuttle vans, postal machines,
photocopiers and other office equipment. Lease payments with respect to such
leases shall be paid from Gross Revenues and will be a Facility Expense. It is
understood that Manager shall not be required to guarantee or otherwise stand
behind lease obligations.

(d) For the budget for calendar year 2012 and each subsequent year, Manager
shall prepare an annual estimate on a quarterly basis (the “Capital Budget”) of
the Capital Expenditures necessary for the Facility. Unless otherwise approved
by Owner, for all projects and/or items requiring an expenditure of $5,000.00 or
greater, the Capital Budget shall provide on an aggregated line item basis
(i) reasonable detail describing the nature and type of capital project or item
and its location within the Facility in such detail at least equal to the detail
provided in the 2010 Approved Budget, and (ii) all related costs and
expenditures associated with such capital project and/or item. Manager shall
submit such Capital Budget to Owner for Owner’s approval at the same time the
Annual Operating Budget is submitted. Owner shall not unreasonably withhold its
consent with respect to such proposed Capital Expenditures as are: (1) required,
in Manager’s reasonable judgment, to keep the Facility in a competitive,
efficient and economical operating condition, (2) reasonably required to achieve
material compliance with any applicable Legal Requirements or otherwise
reasonably required for the continued safe operation of the Facility, or
(3) renovations or replacements of portions of the Facility with respect to
which it is no longer reasonably prudent to perform only routine maintenance in
order to keep the Facility in good condition and repair, consistent with
Manager’s Standards. In addition, for the budget for calendar year 2012 and each
subsequent year, the Capital Budget shall include an estimate of any unused
amounts allocated to the Capital Budget for the immediately preceding year.

(e) In the event of the receipt by Manager of an order or notice from a
Governmental Authority pertaining to a violation or potential violation of any
applicable Legal Requirement (any such order or notice, a “Violation Notice”),
or information indicating a circumstance involving the continued safe operation
of the Facility, Manager shall give Owner notice thereof within five
(5) Business Days thereafter or sooner if circumstances reasonably warrant.
Manager shall be authorized to take reasonable and appropriate remedial action
without receiving Owner’s prior consent and, as reasonably necessary, to expend
funds not provided for in the Approved Budget, as follows: (i) in an emergency
threatening the Facility, its Residents,

 

42



--------------------------------------------------------------------------------

invitees or employees, such action and/or expenditure as may be necessary to
eliminate the circumstances giving rise to such emergency or (ii) with respect
to any condition not resulting from a breach of this Agreement by Manager if the
continuation of such condition will subject Manager and/or Owner to regulatory,
civil, or criminal liability, and Owner has either failed to remedy the
situation or has failed to take appropriate legal action to stay the
effectiveness of any such law, ordinance, regulation or order, such action
and/or expenditure as may be necessary to stay the implementation of any such
law, ordinance, regulation or order. Manager shall, as soon as reasonably
practical under the circumstances, but in no event later than five (5) days
after such actions are taken or expenditures made, notify Owner of any action
that it may have taken and any costs it may have paid or incurred under this
Section 11.2(e), which notice shall include a description of the unforeseen or
special circumstances giving rise to such action or expenditures, and shall
cooperate with Owner in the pursuit of any such action and shall have the right
to participate therein. Owner shall reimburse Manager for any such costs
incurred by Manager in connection with any such remedial action within ninety
(90) days after Owner’s receipt of written notice from Manager of the amount of
such costs.

(f) For calendar year 2012 and each subsequent year, Manager shall provide, on a
quarterly and year-to-date basis, reasonably detailed quarterly reports of the
actual Capital Expenditures undertaken for the current quarter against the
applicable quarter in the Approved Budget and any other prior reporting with
respect to Capital Expenditures from Manager, without depreciation, based on
invoices and with copies of the invoices provided, including but not limited to
explanations of cost variances, material changes to Manager’s underlying
assumptions, delays in project timing, and any other information Owner may
reasonably request. Additionally, such reporting shall include a reconciliation
and reasonable detail of the Capital Expenditures incurred to date. For periods
prior to the commencement of calendar year 2012, Manager shall (1) provide
copies of invoices for Capital Expenditures on a quarterly basis and otherwise
upon request, together with the foregoing reports to the extent such reporting
is practicable under Manager’s accounting systems in effect as of the Amendment
Date, (2) provide, on a quarterly basis, a report describing the status of
ongoing Capital Expenditure projects substantially similar in form and substance
to the report attached hereto as Exhibit H, and (3) use commercially reasonable
efforts to provide to Owner, from time to time upon Owner’s reasonable request,
a report summarizing the status of ongoing Capital Expenditure projects on a
line item basis for the Facility, it being understood that, with respect to the
reports described in this clause (3), Manager’s use of “commercially reasonable
efforts” shall take into account Manager’s then-current capabilities to provide
the applicable report.

(g) Manager and Owner shall use commercially reasonable efforts to prevent any
liens from being filed against the Facility which arise from any maintenance,
repairs, alterations, improvements, renewals or replacements in or to the
Facility. Manager shall not file any lien against the Facility. For any lienable
work or materials the cost of which exceeds $10,000.00, individually, or in the
aggregate as to any vendor or contractor, or as otherwise required under any
applicable Loan Documents, Manager shall obtain appropriate sworn statements and
lien waivers, and other relevant documents as a condition to payment of Capital
Expenditures. Manager and Owner shall cooperate fully in obtaining the release
of any such liens, and the costs thereof, if the lien was not occasioned by the
fault of either party, shall be treated the same as the cost of the matter to
which it relates. If the lien arises as a result of the fault of either party,
then the party at fault shall bear the cost of obtaining the lien release.

 

43



--------------------------------------------------------------------------------

(h) As used in this Section 11.2, “Ordinary Course CapX Project” means (i) any
proposed Capital Expenditure the cost of which is estimated not to exceed
$100,000.00 and (ii) any carpet installation or replacement, regardless of the
estimated cost of such replacement. Manager shall be responsible for soliciting
bids and providing design services with respect to Capital Expenditures as
reasonably appropriate for the scope of each particular project and otherwise in
accordance with Manager’s Standards. Manager shall be entitled to reasonable
procurement and design fees for procurement and design services actually
performed by Manager with respect to Capital Expenditures, not to exceed market
rates, and if so requested by Owner from time to time, Manager shall provide
evidence reasonably satisfactory to Owner that any such fees charged by Manager
do not exceed market rates. The Manager and Owner acknowledge and agree that, as
of the Amendment Date, 12% is the market rate for procurement fees and the
market rates for design fees are on an inverse sliding scale based on the cost
of the applicable work, with a maximum of 10%. For any Ordinary Course CapX
Project, Manager shall also provide construction management services as
reasonably appropriate for the scope of each such particular project and
otherwise in accordance with Manager’s Standards, and Manager shall not be
entitled to any additional fee for such construction management services in
connection with any Ordinary Course CapX Project. Owner shall be responsible for
hiring a project manager to provide construction management for any Capital
Expenditure project which is not an Ordinary Course CapX Project. If Manager
desires to act as construction manager for any proposed Capital Expenditure
project which is not an Ordinary Course CapX Project, Manager shall provide a
written proposal to Owner specifying the nature of the construction management
services to be provided and the fees Manager proposes to charge for such
construction management services. Owner may, but shall not be obligated to,
engage Manager for such purpose, on the terms proposed by Manager or such other
terms as the parties shall mutually agree.

11.3 Owner to Provide Funds. Owner shall ensure that the Operating Account has
sufficient funds or overdraft (or other) capacity to meet all Facility Expenses,
and shall also ensure that the Operating Account has sufficient funds or
overdraft (or other) capacity to meet all Capital Expenditures in the approved
Capital Budget or approved pursuant to Section 11.2(b) as they are incurred or
become due. This obligation shall continue throughout the Term without regard to
the sufficiency of Gross Revenues, or the existence of any Manager Event of
Default hereunder. It is anticipated that this obligation will be met by
Manager, on Owner’s behalf, paying Facility Expenses, from the Operating
Account, then, if such funds are insufficient, from funds provided by Owner. Any
Capital Expenditures in the Approved Budget or otherwise approved pursuant to
Section 11.2(b) shall be provided first from the Operating Account, then from
funds provided by Owner. It is specifically agreed that Manager has no
obligation hereunder to provide either funds or its credit for the benefit of
Owner. However, the parties acknowledge that residents, employees, contractors,
suppliers and other Third Parties doing business with the Facility may rely upon
the credit, good name, and reputation of Manager. Therefore, timely compliance
by Owner with its obligations under this Section 11.3 is material in every
respect and time is of the essence. Although it has no such obligations
hereunder, if Manager, in order to see to the orderly continuance of operations
of the Facility (in the absence of Gross Revenues or funds from Owner, after
notice, for such purpose), should elect to advance funds to pay Facility
Expenses or to provide necessary working capital, such advances will constitute
unsecured loans to Owner, will be immediately due and payable, and will bear
interest

 

44



--------------------------------------------------------------------------------

at the rate set forth in Section 14.5 until paid. Manager may deduct any such
amounts from any distributions due Owner.

ARTICLE XII

INSURANCE; DAMAGE; CONDEMNATION; FORCE MAJEURE

12.1 General Requirements.

(a) Manager, in Manager’s name, shall negotiate with independent insurance
companies of recognized responsibility a contract or contracts for, and keep in
full force and effect, policies of insurance that are commercially available and
of the type, extent, amount and cost of coverage that is consistent with sound
management of the Facility, insuring Owner, Manager and the Facility against the
risks customarily insured against for such a facility, all in accordance with
Manager’s Standards (the “Insurance Program”); provided, however that Owner
shall have the right to obtain insurance coverage for any one or more lines of
insurance coverage identified on Exhibit D if Owner is able to obtain such
coverage on terms that are more economical than those obtained by Manager and if
such coverage is at least equal to that proposed by Manager, as provided in
Section 12.1(b). The cost of such insurance shall be included in the Approved
Budget as a Facility Expense. As of the Amendment Date, the minimum coverages
required to be obtained and maintained under the Insurance Program shall include
the requirements set forth on Exhibit D attached hereto.

(b) Annually during the term of this Agreement, the Insurance Program shall be
reviewed by Manager and Owner in consultation with each other. Not less than one
hundred fifty (150) days prior to the expiration of the then-existing Insurance
Program, Manager shall submit a pro forma estimate of its proposed Insurance
Program for the next year to Owner for review, which proposal shall include
coverage levels and cost allocations for all such levels of insurance coverage.
The Owner shall then have thirty (30) calendar days to elect to either
(1) accept Manager’s proposed Insurance Program in its entirety or (2) obtain an
Insurance Program (in its entirety or as to any one or more individual lines of
insurance coverage under Manager’s Insurance Program) with levels of insurance
coverage reasonably acceptable to Manager and Owner and consistent with the
minimum levels of coverage and limits set forth on Exhibit D. If Owner elects to
obtain some, but not all required insurance lines, then Manager shall provide
coverage for those lines (but not portions of lines) of Manager’s Insurance
Program not selected by Owner (it being understood that, for purposes hereof,
any insurance lines that are only offered in tandem shall be considered a single
insurance line). Further, the decision by Owner to obtain independent insurance
coverage for all or any one or more lines of insurance for the next Insurance
Program year shall be irrevocable for the policy period of the respective
insurance policies that comprise Manager’s Insurance Program for that program
year. Owner may re-enter Manager’s Insurance Program (or any applicable line
thereof) at the beginning of a subsequent Insurance Program year by providing
one hundred and twenty (120) days notice to Manager. The amount of any insurance
deductibles paid by Owner (or by Manager on Owner’s behalf out of Gross
Revenues) shall be a Facility Expense. Neither Manager nor its Affiliates shall
be required to pledge their credit in order to obtain any letters of credit
issued to the insurance carriers in connection with any insurance policies.

 

45



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, Manager (or Owner as to any line of insurance
which Owner elects to provide under clause (2) in the previous paragraph) will
use commercially reasonable efforts to maintain insurance coverage types and
amounts as reasonably required by any third-party lender, the cost of which
shall be a Facility Expense, provided that such coverage types and amounts do
not fall below those set forth on Exhibit D attached hereto, and further
provided that in no event will Manager’s inability to obtain insurance coverages
required by a third-party lender be a default which entitles Owner to terminate
this Agreement. The cost of such insurance (whether obtained by Manager or
Owner) will be included in the Approved Budget as a Facility Expense.

(d) Unless Manager provides prior written notice to Owner at least thirty
(30) days prior to the expiration of any policy of insurance or any pending
non-renewal thereof, during the Insurance Program, Manager shall use its
diligent good faith efforts to maintain in effect, without any gap in coverage,
policies of insurance required by this Section 12.1. As soon as practicable
following the expiration of any policy of insurance required hereby, Manager
shall provide Owner with a certificate or certificates evidencing new insurance
as required under this Section 12.1. Such insurance shall be cancelable or
materially changed only upon not less than ninety (90) days prior written notice
by the insurer to the named insured and Owner.

(e) Exhibit D may be amended from time to time by Manager with Owner’s consent.
If Owner does not respond to a written notice requesting consent to such a
change within thirty (30) days of their receipt of such request, consent shall
be deemed granted.

(f) Manager may, at any time, if Manager, in Manager’s judgment, determines it
necessary for the proper operation of the Facility, amend or cancel an insurance
program in effect and obtain replacement insurance consistent with the
requirements of Exhibit D and this Section 12.1.

12.2 Blanket Policies. All insurance described in Section 12.1 may be obtained
by Manager by endorsement or equivalent means under its blanket insurance
policies, provided that such blanket policies fulfill the requirements specified
herein.

12.3 Risk Management. One of the responsibilities of Manager shall be to provide
risk management consultation and recommendations with respect to the Facility.

12.4 Damage and Repair.

(a) If, during the Term, the Facility is damaged by a Minor Casualty, Manager
shall, with all reasonable diligence, proceed to process the claim with the
applicable insurance carriers, including settling such claim, and to make the
necessary arrangements with appropriate contractors and suppliers to repair
and/or replace the damaged portion of the Facility. Owner’s consent shall not be
needed for Manager to perform any of the foregoing, all of which shall be
performed in accordance with Manager’s reasonable judgment and Manager’s
Standards; provided, however, that the parties agree that the standard for such
repair and/or replacement shall be to repair and/or replace the damaged portion
of the Facility to levels of quality and quantity that are equal to those that
existed with respect to such portion of the Facility prior to the occurrence of
the damage at issue. Owner agrees to sign promptly any documents which are

 

46



--------------------------------------------------------------------------------

necessary to process and/or adjust the claim with the insurance carriers, as
well as any contracts with such contractors and/or suppliers. If construction
services are provided by Manager at the request of Owner (which Owner shall not
be required to do), Manager shall be entitled to receive a construction
management fee equal to five percent (5%) of the total cost of all work
undertaken pursuant to this Section 12.4, provided that the same is payable from
insurance proceeds covering the cost of such repairs and/or replacements.
Notwithstanding the foregoing, Manager is authorized, without first obtaining
Owner’s consent, to take whatever steps are needed to repair a Minor Casualty
which creates a threat to the health or well-being of the residents or potential
for further damage to the Facility if not immediately corrected.

(b) If, during the Term, the Facility suffers a Total Casualty, this Agreement
shall be terminable at the option of either party upon ninety (90) days’ written
notice to the other party. Such notice must be sent within thirty (30) days
after the date of the Total Casualty.

(c) If, during the Term, the Facility is damaged by fire, casualty or other
cause to a greater extent than a Minor Casualty, but not to the extent of a
Total Casualty, Owner shall, at its cost and expense and with all reasonable
diligence, repair and/or replace the damaged portion of the Facility to the same
condition as existed previously. Manager shall have the right to discontinue
operating the Facility to the extent it deems necessary to comply with
applicable Legal Requirements or as necessary for the safe and orderly operation
of the Facility. To the extent available, proceeds from the casualty insurance
described in Section 12.1 of this Agreement shall be applied to such repairs
and/or replacements. If Owner fails to so promptly commence and complete the
repairing and/or replacement of the Facility so that it shall be substantially
the same as it was prior to such damage or destruction, such failure shall be a
default by Owner and shall, if not cured by Owner within the applicable notice
and cure period referenced in Section 14.1(b), be an Owner Event of Default. The
parties agree that, if Owner is obligated to utilize such available insurance
proceeds to repay any obligations pursuant to any Facility Mortgage, then Owner
shall be entitled to an equitable extension of time (in which Owner has to
fulfill its obligations pursuant to the provisions of this Section 12.4(c)) that
is sufficient to allow Owner to obtain the necessary funding to replace such
spent insurance proceeds and to make the repairs and/or replacements required
hereunder. The parties further agree that Owner’s obligations to repair and/or
replace pursuant to the provisions of this Section 12.4(c) shall be subject to
Owner’s ability to obtain such entitlements and/or other approvals of a
Governmental Authority as may be necessary to undertake such repair and/or
replacement; provided, however, that Owner shall undertake good faith efforts to
obtain such entitlements and/or approvals.

12.5 Condemnation.

(a) In the event all or substantially all of the Facility shall be taken in any
eminent domain, condemnation, compulsory acquisition, or similar proceeding by
any competent authority for any public or quasi-public use or purpose, or in the
event a portion of the Facility shall be so taken, but the result is that it is
unreasonable to continue to operate the Facility in accordance with the
standards required by this Agreement, this Agreement shall terminate effective
as of the date of such taking or similar proceeding. Owner and Manager shall
each have the right to initiate such proceedings as they deem advisable to
recover any damages to which they may be entitled and as their interests may
appear.

 

47



--------------------------------------------------------------------------------

(b) In the event a portion of the Facility shall be taken by the events
described in Section 12.5(a), or the entire Facility is affected but on a
temporary basis, and the result is not to make it unreasonable to continue to
operate the Facility, this Agreement shall not terminate. However, so much of
any award for any such partial taking or condemnation as shall be necessary to
render the Facility equivalent to its condition prior to such event shall be
used by Owner for such purpose; and Manager shall have the right to discontinue
operating the Facility or portion of the Facility to the extent it deems
necessary for the safe and orderly operation of the Facility. Any award in
excess of the amount used in accordance with the prior sentence shall be the
property of Owner.

12.6 Material Adverse Orders Restricting Operations. If an order, judgment or
directive by a court or administrative body is issued in connection with any
litigation involving Owner, which restricts or prevents Manager, in a material
adverse manner, from operating the Facility in accordance with Manager’s
Standards, Manager shall be entitled, at its option, to terminate this Agreement
upon sixty (60) days’ notice; provided, however, that Manager shall (if it so
elects) deliver such notice of termination to Owner by no later than ninety
(90) days after Manager receives notice of the issuance of such order, judgment
or directive (or, if such order, judgment or directive is appealed, within
ninety (90) days after Manager receives notice of the final disposition of such
appeal) and such notice of termination shall cease to be effective if, prior to
the effective date thereof, such order, judgment or directive ceases to have
such material adverse effect on the Manager.

ARTICLE XIII

TERMINATION OF AGREEMENT

13.1 Termination.

 

  (a) This Agreement shall automatically terminate at the end of the Term.

 

  (b) This Agreement may be terminated prior to the expiration of the Term by:

 

  (1) the mutual written consent of the Owner and the Manager;

 

  (2) Owner, pursuant to the provisions of Section 14.2;

 

  (3) Manager, pursuant to the provisions of Section 14.3; or

 

  (4) Owner or its Affiliates, pursuant to the terms of the Master Agreement.

13.2 Transition upon Termination.

Upon termination of this Agreement for any reason, Manager agrees to cooperate
in transferring operational control of the Facility to Owner or a successor
manager. Without limiting the foregoing, upon termination of this Agreement the
following provisions shall apply:

 

48



--------------------------------------------------------------------------------

(a) Manager shall deliver to Owner a final accounting, reflecting the balance of
income and expenses of the Facility as of the date of termination, as soon as
reasonably possible, but not later than one hundred twenty (120) days after such
termination.

(b) Manager shall (i) cooperate, at Owner’s election, in either (1) terminating
the signature authority of Manager or employees of Manager or its Affiliates
with respect to bank accounts for the Facility held in Owner’s name and
substituting signatories designated by Owner or (2) closing bank accounts for
the Facility held in Owner’s name upon clearance of outstanding checks and other
payables; provided that any portfolio operating accounts which are used for both
the Facility and one or more other Facilities for which the applicable
Management Agreements (as such term is defined in the Master Agreement) are not
being terminated shall either be kept open or Owner shall cooperate to establish
new portfolio accounts for such other Facilities; and (ii) deliver to Owner any
balance of monies of Owner or resident deposits, or both, held by Manager with
respect to the Facility; in each case as soon as reasonably possible, but not
later than one hundred twenty (120) days after such termination.

(c) Manager shall turn over to Owner all facility information of any kind
reasonably necessary for Owner or a new manager to continue to operate the
Facility, including, but not limited to, information of any kind pertaining to
residents of the Facility, sales, contracts, leases, resident agreements, tenant
correspondence, files, receipts for deposits, unpaid bills and other information
which pertains in any way to the Facility, subject to compliance with Legal
Requirements and in any case excluding Manager’s proprietary manuals, as soon as
reasonably possible, but not later than one hundred twenty (120) days after such
termination.

(d) Intentionally Omitted.

(e) Upon termination, Manager shall assign to Owner or Owner’s designee, and
Owner or Owner’s designee shall accept such assignment, all contracts and orders
as may be in Manager’s name relating solely to the operation of the Facility
(and not to any other Facilities) and as permitted by any such contract or order
and shall use reasonable efforts to obtain all consents necessary therefor in
order to ensure the continued day-to-day management of the Facility in
accordance with this Agreement.

(f) Manager shall transfer to Owner or Owner’s designee all of Owner’s books and
records (or copies thereof to the extent that originals are not required or
advisable to comply with Legal Requirements) respecting the Facility in the
custody or control of Manager, necessary to ensure the orderly continuance of
the operation of the Facility, but such books and records shall thereafter be
available to Manager as reasonably necessary at all reasonable times, upon
reasonable notice, for inspection, audit, examination and transcription for a
period of seven (7) years, subject to extension with respect to particular
documents as requested by Manager in advance if required to comply with
litigation or any investigation, audit or review by a Government Authority that
is open and active as of the end of such seven (7) year period so long as such
matter remains active, subject to any extension reasonably requested by Manager
with reasonable prior notice and as reasonably required to comply with
litigation or any investigation, audit or review by a Governmental Authority.

 

49



--------------------------------------------------------------------------------

(g) Manager shall cooperate reasonably in all respects to [(i)] achieve a
transfer of any license and/or certificate (or to obtain a new license and/or
certificate, if necessary) required in connection with the operation of the
applicable Facility, [and (ii) enable Owner to purchase such tail insurance as
may be advisable and appropriate, in Owner’s discretion,] but[, in connection
with (i) and (ii),] Manager shall not be required to incur any monetary
expenditures in connection therewith (unless Owner agrees to reimburse Manager
for the same). Without limiting the foregoing, Manager shall, to the extent
permitted by Legal Requirements, assign and transfer to Owner or Owner’s
designee, Manager’s right, title and interest (if any) in and to all licenses,
permits, and approvals (if any) used by Manager in the operation of the Facility
in any and all such cases as are necessary, desirable, or advisable such that
the day-to-day operations may continue in a practical and legal manner, and
shall use reasonable efforts to file all necessary applications and obtain all
consents necessary therefor; provided, however, Manager shall not be required to
incur any monetary expenditures in connection therewith (unless Owner agrees to
reimburse Manager for the same) and provided further that if Manager has
expended any of its own funds in the acquisition of any of such licenses or
permits, Owner shall reimburse Manager therefor if it has not done so already.
Additionally, so as to avoid any disruption or delay of any services or
amenities at the Facility, if licenses or permits held in Manager’s name cannot
be transferred or cannot be transferred immediately to Owner or the successor
manager, Manager agrees to enter into an interim management arrangement in form
and substance reasonably acceptable to Manager, which shall lawfully permit
Owner or such successor manager to continue to operate the Facility or
activities of the Facility under Manager’s license or permit until the earliest
of completion of the transfer, issuance of a replacement license or permit, or
the one hundred eightieth (180th) day after the effective date of the
termination.

(h) Manager shall provide to Owner a copy of all computer data in non
proprietary machine-readable format and the transfer of any documents relating
to the Facility (or copies of such documents if Manager is required by law to
maintain the originals) and, if permitted under the applicable software license,
provide Owner with a one-hundred twenty (120) day license for continued use of
any software containing such data and information, without fee (provided,
however, Manager shall not be required to incur any monetary expenditures for
such temporary license which it would not otherwise have incurred unrelated to
the Facility, unless Owner agrees to reimburse Manager for the same), and the
right to copy such data and information, but not the software.

(i) Manager shall peaceably and quietly surrender and deliver up to Owner or
Owner’s designee possession of the Facility in accordance with its obligations
contained herein, with the specific intent to effectuate a smooth transition of
management of the Facility to Owner or a third party so as to minimize any
potential disturbance of the residents.

(j) Manager shall, upon Owner’s delivery of notice to Manager, promptly remove,
or in the absence of such notice, shall remove at such time as Manager
reasonably determines, all signage on the Facility bearing the Sunrise name or
trademark and, in any event (i.e., regardless of whether Owner delivers notice
requesting the removal of such signage), Manager shall remove all such signage
no later than one-hundred twenty (120) days after such expiration or
termination. Manager shall use reasonable care during any such removal and
shall, at Manager’s sole cost and expense, repair any damage to the Facility
caused by such removal.

 

50



--------------------------------------------------------------------------------

(k) Manager shall not interfere with the facilitation, evaluation and employment
by Owner or Owner’s designee of such of the Facility’s employees as Owner or
Owner’s designee may elect and, to the extent permitted by Legal Requirements
and subject to employee consent, Manager shall afford Owner or Owner’s designee,
as applicable, access to all relevant personnel files, records, documents and
information in Manager’s or its Affiliates’ possession, custody or control.

(l) To the extent within Manager’s possession or control, Manager shall provide
to Owner originals (or, if not available, copies) of all plans and
specifications for the Facility (or any element thereof) and any and all
operations and maintenance manuals for the Facility (or any element thereof) and
the FF&E (and any and all other equipment, systems, fixtures, improvements and
machinery located in or on or related to the operations of the Facility);
provided, however, in no event shall Manager be obligated to provide any of
Manager’s proprietary manuals to Owner.

ARTICLE XIV

DEFAULTS

14.1 Events of Default.

(a) Each of the following shall constitute a “Manager Event of Default” after
the expiration of the applicable notice and cure periods, if any, expressly
provided herein, and with no additional notice or cure rights, except as
expressly provided herein (it being expressly understood that, in the event no
notice and cure periods are expressly provided below, it shall be an automatic
Manager Event of Default if Manager does not strictly comply with and perform
the applicable obligation(s) in accordance with the terms and conditions set
forth for the performance of such obligation(s) in this Agreement or in such
other agreement or document as may be referenced below):

(i) The failure of Manager to comply with the provisions of Section 5.1 of this
Agreement and such failure continues for a period of five (5) Business Days
after notice from Owner;

(ii) The failure of Manager to comply in any material respect with any of the
Cash Management Policies, which failure continues for a period of five
(5) Business Days after notice from Owner;

(iii) The failure of Manager to provide and deliver any record, budget, estimate
or report listed in subparagraph (1), (2) or (3) of this Section 14.1(a)(iii)
within the applicable time period specified in this Agreement, which failure
continues for a period of fifteen (15) Business Days after written notice from
Owner, such records, budgets, estimates and reports to include the following:

 

  (1) any and all material items or reports required to be delivered to Owner
pursuant to Section 6.2 of this Agreement, other than the Financial Deliveries
Requirement and the Tax Deliveries Response Requirement;

 

51



--------------------------------------------------------------------------------

  (2) any and all budgets required to be delivered to Owner pursuant to ARTICLE
VII or ARTICLE XI of this Agreement; and

 

  (3) any and all variance reports (as the same may be affected by the terms of
ARTICLE VII) required to be delivered to Owner pursuant to Section 5.3 of this
Agreement;

(iv) The failure of Manager to comply materially with the provisions of
Section 6.3 of this Agreement, which failure continues for a period of fifteen
(15) Business Days after written notice from Owner;

(v) The failure of Manager to timely provide the monthly information and/or
financial reporting required to be delivered by the eighth (8th) Business Day of
each calendar month as reflected on Exhibit E attached hereto (any and all such
information and/or reports, collectively, the “8th Business Day Reports”), on or
prior to the 8th Business Day of such month; provided, however, that the
delivery of an 8th Business Day Report after the eighth (8th) Business Day of
the applicable calendar month shall not constitute a Manager Event of Default if
(A) the applicable 8th Business Day Report is delivered on or prior to the
fifteenth (15th) day of the applicable calendar month, and (B) Manager has
failed to deliver an 8th Business Day Report, including the 8th Business Day
Report referred to in clause (A), on or prior to the eighth (8th) Business Day
of a calendar month no more than twice during the calendar year in which the
applicable calendar month falls; and, provided, further, that, for purposes of
this Section 14.1(a)(v), in the event (1) Manager fails to deliver more than one
(1) 8th Business Day Report on or prior to the eighth (8th) Business Day of an
applicable calendar month, and (2) Manager delivers all such delinquent 8th
Business Day Reports on or prior to the fifteenth (15th) day of such calendar
month, then, for such calendar month, any and all such failures to timely
deliver 8th Business Day Reports on or prior to the eighth (8th) Business Day of
such calendar month shall be deemed to be one (1) failure, regardless of the
number of 8th Business Day Reports not delivered on or prior to the 8th Business
Day of such calendar month;

(vi) The failure of Manager to timely provide the monthly information and/or
financial reporting required to be delivered by the fifteenth (15th) or
twentieth (20th) day (as applicable) of each calendar month as reflected on
Exhibit E attached hereto (any and all such information and/or reports,
collectively, the “Other Day Reports”), on or prior to the last day for delivery
of such information or reports as set forth on Exhibit E; provided, however,
that the delivery of an Other Day Report after the fifteenth (15th) or twentieth
(20th) day (as applicable) of the applicable calendar month shall not constitute
a Manager Event of Default if (A) Manager delivers the applicable Other Day
Report within two (2) Business Days after notice from Owner (which notice may be
delivered via e-mail) advising Manager that the applicable Other Day Report has
not been timely delivered, and (B) such failure does not cause the Aggregate
Late Deliveries Limit to be exceeded; and, provided, further, that, for purposes
of the Aggregate Late Deliveries Limit, in the event (1) Manager fails to
deliver more than one (1) Other Day Report on or prior to the fifteenth
(15th) or twentieth (20th) day (as applicable) of an applicable calendar month,
and (2) Manager delivers all such delinquent Other Day Reports on or prior to
the date that is two (2) Business Days after notice from Owner advising Manager
that

 

52



--------------------------------------------------------------------------------

the applicable Other Day Report(s) has (have) not been timely delivered, then,
for such calendar month, any and all such failures to timely deliver Other Day
Reports on or prior to the fifteenth (15th) or twentieth (20th) day (as
applicable) of such calendar month shall be deemed to be one (1) failure
counting against the Aggregate Late Deliveries Limit, regardless of the number
of Other Day Reports not delivered on or prior to the fifteenth (15th) or
twentieth (20th) day (as applicable) of such calendar month;

(vii) The failure of Manager to timely provide the quarterly information and/or
financial reporting required to be delivered on a quarterly basis as reflected
on Exhibit E attached hereto (any and all such information and/or reports,
collectively, the “Quarterly Reports”), on or prior to the last day for delivery
of such information or reports as set forth on Exhibit E; provided, however,
that the failure to timely deliver a Quarterly Report shall not constitute a
Manager Event of Default if (A) Manager delivers the applicable Quarterly Report
within three (3) Business Days after notice from Owner (which notice may be
delivered via e-mail) advising Manager that the applicable Quarterly Report has
not been timely delivered, and (B) such failure does not cause the Aggregate
Late Deliveries Limit to be exceeded; and, provided, further, that, for purposes
of the Aggregate Late Deliveries Limit, in the event (1) Manager fails to
deliver more than one (1) Quarterly Report on or prior to the last day for
delivery of such information or reports as set forth on Exhibit E in an
applicable quarter, and (2) Manager delivers all such delinquent Quarterly
Reports on or prior to the date that is three (3) Business Days after notice
from Owner advising Manager that the applicable Quarterly Report(s) has (have)
not been timely delivered, then, for such quarter, any and all such failures to
timely deliver Quarterly Reports for such quarter on or prior to the last day
for delivery of such information or reports as set forth on Exhibit E shall be
deemed to be one (1) failure counting against the Aggregate Late Deliveries
Limit, regardless of the number of Quarterly Reports for such quarter not
delivered on or prior to the last day for delivery of such information or
reports as set forth on Exhibit E;

(viii) The failure of Manager to comply with the Financial Deliveries Response
Requirement in accordance with Section 6.2(a) above;

(ix) The failure of Manager to comply with the Tax Deliveries Response
Requirement in accordance with Section 6.2(b) above;

(x) The occurrence of any of the following: (A) with respect to any Legal
Requirement pertaining to resident care, resident safety or any of the permits
and/or licenses that are necessary to operate the Facility as a senior housing
community, the failure of Manager to timely provide notice to Owner as and when
required by the first sentence of Section 11.2(e), read without reference to
“information indicating a circumstance involving the continued safe operation of
the Facility,” or (B) with respect to any other requirement of the first
sentence of Section 11.2(e), read without reference to “information indicating a
circumstance involving the continued safe operation of the Facility,” any
material failure by Manager to timely provide notice to Owner as and when
required by such sentence;

(xi) The failure of Manager to materially comply with the Litigation Deliveries
Requirement in accordance with Section 15.1(b) below;

 

53



--------------------------------------------------------------------------------

(xii) The occurrence of any of the following: (A) the failure of Manager to
either (1) timely comply with Manager’s material obligations under the
provisions of Section 10.3 (it being understood that the terms of this clause
(1) are expressly subject to the terms of the following clause (2)), or (2) in
those instances in which Manager is required to deliver any information,
reports, documentation or any other submission to Owner pursuant to Manager’s
obligations under Section 10.3, the Manager’s failure to do so on or prior to
the date that is three (3) Business Days prior to the date on which Owner must
deliver such information, reports, documentation or submission (as applicable)
to Owner’s lender and the Owner has provided reasonable notice to Manager of
such Owner obligation to its lender that permits Manager to comply with such
three (3) Business Day advance delivery obligation to Owner, or (B) in the event
the “Manager” (as such term is defined in the applicable Related Management
Agreement) under the Related Management Agreement for any of the other
Facilities that secure the mortgage loans to which the obligations in
Section 10.3 pertain commits either of the failures described in the preceding
clause (A) under the applicable Related Management Agreement, it shall
constitute a Manager Event of Default under this Agreement;

(xiii) The failure of Manager at any time to maintain the insurance required to
be maintained pursuant to ARTICLE XII if such insurance is placed by Manager;
provided, however, that the failure to maintain required insurance shall not be
a Manager Event of Default if the required insurance is not commercially
available at reasonable rates and insurance coverage has been obtained which is
as close to the required coverage as is reasonably available; and, provided
further, that any immaterial variances in the scope of the required coverage
shall not constitute a Manager Event of Default;

(xiv) The occurrence of (A) the receipt by Manager or Owner of written notice of
any pending or threatened action by a Governmental Authority (or other
regulatory body) to cancel, revoke or suspend any material license, permit or
approval relating to the Facility (any such material license, permit or
approval, a “Material License”) so long as the underlying facts or circumstances
that caused such notice to be delivered, or such action to be commenced or
threatened, are not the result of any failure of the Owner to timely provide any
funds required of Owner under this Agreement (in which event the terms of this
Section 14.1(a)(xiv) shall not apply), and (B) the failure of Manager (1) to
commence to cure the underlying circumstances that resulted in receipt of such
notice (including by diligently pursuing a challenge or appeal of any such
cancellation, revocation or suspension of such Material License) within ten
(10) days after the receipt of such notice, or (2) to thereafter continuously
exercise reasonable diligence to complete such cure, or (3) to complete such
cure on or prior to the deadline imposed by the applicable Governmental
Authority, as the same may be extended with the consent of the applicable
Governmental Authority or any appeal being pursued in accordance with clause
(B)(1) above;

(xv) The occurrence of any cancellation, revocation or suspension of any
Material License (any such cancellation, revocation or suspension, a “Material
Licensure Event”) so long as the underlying facts or circumstances that caused
such cancellation, revocation or suspension are not the result of any failure of
the Owner to timely provide any funds required of Owner under this Agreement (in
which event the terms of this Section 14.1(a)(xv) shall not apply); provided,
however, that it is understood that the Material Licensure Event shall not
constitute a Manager Event of Default until it becomes final and non-appealable,

 

54



--------------------------------------------------------------------------------

provided, however, that (1) Manager has a legal right to appeal such Material
Licensure Event, (2) Manager timely appeals the Material Licensure Event,
(3) while Manager is contesting such Material Licensure Event the Facility must
be continuously permitted to operate in the manner in which it was operating
prior to such event without any conditions or restrictions that have a material
adverse impact on the Facility (other than admissions bans which are addressed
in Section 14.1(a)(xvi) below), (4) Manager is diligently and continuously
pursuing the reinstatement of the Material License, and (5) no such cure shall
be available if (x) any other of the Facilities located in the State [Province]
in which the Facility is located has had a Material Licensure Event that became
final and non-appealable or (y) there have been more than four (4) prior
Material Licensure Events that became final and non-appealable in the aggregate
for all Facilities (for purposes of this Section 14.1(a)(xv), the term
“Facilities” shall include any facility that is, or at any time was, a
“Facility” (as defined in the Master Agreement) at which a Material Licensure
Event that became final and non-appealable has occurred even if such facility
was subsequently conveyed or the Related Management Agreement for such facility
terminated);

(xvi) The occurrence of any full or partial ban by a Governmental Authority (or
other regulatory agency) on new admissions of any residents which, prior to such
ban, were permitted at the Facility so long as the underlying facts or
circumstances that caused such ban are not the result of any failure of the
Owner to perform its obligations under this Agreement (in which event the terms
of this Section 14.1(a)(xvi) shall not apply); provided, however, if Manager is
diligently and continuously attempting to cause such ban to be lifted and
successfully causes such ban to be lifted within ninety (90) days after the
initiation of such ban, then such ban shall not constitute a Manager Event of
Default unless either (a) more than two (2) admissions bans then exist at other
Facilities or (b) more than ten (10) admissions bans (past or current) in the
aggregate have been imposed on the Facilities (for purposes of this
Section 14.1(a)(xvi), the term “Facilities” shall include any facility that is,
or at any time was, a “Facility” (as defined in the Master Agreement) at which
an admissions ban has occurred even if such facility was subsequently conveyed
or the Related Management Agreement for such facility was subsequently
terminated);

(xvii) The failure of Manager to comply on or after the Amendment Date with the
terms, provisions and/or obligations contained in the REIT Compliance
Requirements, or prior to the Amendment Date, with the terms, provisions and/or
obligations contained in Paragraph 6 of the January 14, 2007 Letter Agreement;
provided, however, in the event (A) an applicable failure does not, in the sole,
but good faith, opinion of Owner, jeopardize or threaten the qualification or
status or legal compliance with any Legal Requirements relating to operating or
qualifying as a real estate investment trust for United States federal tax
purposes, of any Ventas Party and (B) Owner has actual knowledge of such
failure, then such failure shall not constitute a Manager Event of Default if
Manager cures such failure prior to the first to occur of (1) the date that is
five (5) Business Days after Owner notifies Manager in writing of such failure
and (2) the date upon which such failure jeopardizes or threatens the
qualification or status or legal compliance with any Legal Requirements relating
to operating or qualifying as a real estate investment trust for United States
federal tax purposes of any Ventas Party, as determined by Owner, in Owner’s
sole, but good faith, opinion (for purposes of this Section 14.1(a)(xvii), Owner
shall be deemed to have “actual knowledge” of an applicable failure when any of
Debra A. Cafaro, T. Richard Riney or Brian Wood (or their successors as,
respectively,

 

55



--------------------------------------------------------------------------------

the Chief Executive Officer, General Counsel or Senior Vice President of Tax of
Ventas, Inc.) has actual (as opposed to deemed, imputed or constructive)
knowledge of such failure);

(xviii) The failure of Manager to comply with the terms, provisions and/or
obligations contained in the Letter Agreements (other than those set forth in
Paragraph 6 of the January 14, 2007 Letter Agreement) for a period of ten
(10) Business Days after written notice from Owner to Manager; provided,
however, that, in accordance with Section 18.17(b) below and the terms of the
Master Agreement, Paragraph 10 of the January 14, 2007 Letter Agreement and
Sections 6, 7 and 9 of the 2008 Letter Agreement are superseded by this
Agreement and the Master Agreement as of the Amendment Date;

(xix) At the election of Owner, the occurrence of any of the following: (a) the
commencement of a proceeding by or against Manager under any applicable
bankruptcy, reorganization, liquidation, insolvency, creditors’ rights or other
similar law now or hereafter in effect or a proceeding in which a receiver,
liquidator, trustee or other similar official is sought to be, or is, appointed
for Manager (and in the event that any such proceeding is not initiated by
Manager, which proceeding results in the final adjudication of Manager as
bankrupt or insolvent or remains undismissed for sixty (60) days, or within
sixty (60) days after the appointment of such receiver, liquidator, trustee or
similar official, such appointment is not vacated), or (b) any vote, action or
consent by Manager to become a party to any of the foregoing proceedings set
forth in clause (a) (including the failure to oppose any such proceeding), or
(c) the execution of any written agreement by Manager to become a party to any
of the foregoing proceedings set forth in clause (a) (any such event, a “Sunrise
Insolvency Event”);

(xx) The occurrence of a Material Adverse Event;

(xxi) The occurrence of an Event of Default (as defined in the Master
Agreement); or,

(xxii) Unless specifically addressed in subsections (i) through (xxi) of this
Section 14.1(a) (in which event the specific default provisions including any
applicable notice and cure periods, set forth above shall control), the
occurrence of any of the following: (a) Manager shall fail to keep, observe or
perform any material covenant, agreement, term or provision of this Agreement to
be kept, observed or performed by Manager (such failures to include
misappropriation of funds by the Manager or any Affiliate, director, officer,
shareholder, employee or agent thereof), (b) any fraudulent act by Manager or
any Affiliate thereof and their respective employees affecting the Owner or the
Facility shall occur, or (c) any gross negligence or willful misconduct or
willful omission of Manager with respect to its duties and obligations under
this Agreement which has, or could reasonably be expected to have, a material
adverse effect on the Facility shall occur, and such default described in clause
(a), (b) or (c) above shall continue (1) for a period of ten (10) Business Days
after Manager receives notice from Owner specifying the default in the case of
monetary defaults, fraud or willful misconduct or willful omission, (2) for a
period of thirty (30) days after Manager first becomes aware of any such
misappropriation or gross negligence, or (3) for a period of thirty (30) days
after Manager receives notice from Owner in the case of all other defaults;
provided, however, that if any such non-monetary default referenced in this
clause (3) cannot be cured within such thirty (30) day period, then Manager
shall be entitled to such additional time as shall be reasonable under the

 

56



--------------------------------------------------------------------------------

circumstances, provided Manager is capable of curing same, has proceeded to
commence cure of such default within said period, and thereafter diligently
prosecutes the cure to completion (it being understood that Manager shall
provide Owner with prompt notice of any misappropriation of funds).

(b) Each of the following shall constitute an “Owner Event of Default” after the
expiration of the applicable notice and cure periods, if any, expressly provided
herein, and with no additional notice or cure rights, except as expressly
provided herein (it being expressly understood that, in the event no notice and
cure periods are expressly provided below, it shall be an automatic Owner Event
of Default if Owner does not strictly comply with and perform the applicable
obligation(s) in accordance with the terms and conditions set forth for the
performance of such obligation(s) in this Agreement or in such other agreement
or document as may be referenced below):

(i) The failure by Owner to keep, observe or perform any material covenant,
agreement, term or provision of this Agreement to be kept, observed or performed
by Owner (including, without limitation, Owner’s obligation to ensure that the
Operating Account has sufficient funds or overdraft (or other) capacity to meet
all Facility Expenses and Owner’s obligation to ensure that the Operating
Account has sufficient funds or overdraft (or other) capacity to meet all
Capital Expenditures in the Approved Budget or approved pursuant to
Section 11.2(b) as they are incurred or become due), to the extent such default
continues (1) for a period of ten (10) Business Days after written notice
thereof by Manager to Owner in the case of monetary defaults; or (2) for a
period of thirty (30) days after written notice thereof by Manager to Owner in
the case of non-monetary defaults; provided, however, if such default cannot be
cured within such thirty (30) day period, then Owner shall be entitled to such
additional time as shall be reasonable in the circumstances, provided that Owner
is capable of curing same, has proceeded to commence cure of such default within
said period, and thereafter diligently prosecutes the cure to completion;

(ii) The occurrence of any of the following: (1) Owner files a voluntary
petition in bankruptcy or insolvency or a petition for reorganization under any
bankruptcy law, or the admission of Owner that it is unable to pay its debts as
they become due; or (2) Owner consents to an involuntary petition in bankruptcy
or fails to vacate, within ninety (90) days from the date of entry thereof, any
order approving an involuntary petition by such party; or (3) any court of
competent jurisdiction enters an order, judgment or decree adjudicating Owner as
bankrupt or insolvent or approving a petition seeking reorganization or
appointing a receiver, trustee or liquidator of a substantial part of Owner’s
assets, and such order, judgment or decree continues unstayed and in effect for
an aggregate of sixty (60) days (whether or not consecutive);

(iii) The failure of Owner to maintain the insurance required to be maintained
by Owner pursuant to the provisions of ARTICLE XII, unless Owner cures such
default within ten (10) Business Days after receipt of written notice from
Manager demanding such cure, provided, however, that the failure to maintain
required insurance shall not be a default if the required insurance is not
commercially available at reasonable rates and insurance coverage has been
obtained which is as close to the required coverage as is reasonably available;
or

 

57



--------------------------------------------------------------------------------

(iv) The failure of Owner to comply with the terms, provisions and/or
obligations contained in the Letter Agreements (other than those set forth in
Paragraph 6 of the January 14, 2007 Letter Agreement) as they relate to this
Facility and such failure continues for a period of ten (10) Business Days after
written notice from Manager to Owner; provided, however, that, in accordance
with Section 18.17(b) below and the terms of the Master Agreement, Paragraph 10
of the January 14, 2007 Letter Agreement and Sections 6, 7 and 9 of the 2008
Letter Agreement are superseded by this Agreement and the Master Agreement as of
the Amendment Date.

14.2 Remedies of Owner. Subject to Section 18.5 of the Master Agreement, upon
the occurrence of a Manager Event of Default as specified in Section 14.1(a) of
this Agreement and expiration of any applicable cure period (if any) provided by
this Agreement, Owner shall be entitled to exercise its rights at law or in
equity, including the right to terminate this Agreement and retain the Facility,
or dispose of all or part of the Facility to a Third Party or compel specific
performance of Manager’s obligations hereunder. Notwithstanding the foregoing,
however, if the right of Ventas SSL to terminate any Management Agreement (as
defined in the Master Agreement) on account of an Event of Default (as defined
in the Master Agreement) under Section 15.1(a) of the Master Agreement is
suspended pursuant to the terms of Section 15.1(a) of the Master Agreement (such
Master Agreement Event of Default, the “Subject Event of Default” and such
suspension of Ventas SSL’s termination right, the “Suspension”), then, for so
long as the Suspension remains in effect, Owner shall have no right to terminate
this Agreement on account of a Manager Event of Default arising solely due to
the existence of the Subject Event of Default (a “Cross Default”). The
immediately preceding sentence shall not limit (a) any rights or remedies of
Owner with respect to any Manager Event of Default other than a Cross Default,
(b) any rights or remedies of Owner with respect to a Cross Default other than
termination, or (c) any rights or remedies of Owner with respect to a Cross
Default after the Suspension has ceased to be effective.

14.3 Remedies of Manager. Upon the occurrence of an Owner Event of Default as
specified in Section 14.1(b) of this Agreement and the expiration of any
applicable cure period (if any) provided by this Agreement, Manager shall be
entitled to exercise its rights at law or in equity, including the right to
terminate this Agreement or compel specific performance of Owner’s obligations
hereunder.

14.4 No Waiver of Default. The failure of Owner or Manager to seek remedy for
any violation of, or to insist upon the strict performance of, any term or
condition of this Agreement shall not prevent a subsequent act by Owner or
Manager which would have originally constituted a violation of this Agreement by
Owner or Manager, from having all the force and effect of an original violation.
Owner or Manager may waive any breach or threatened breach by Owner or Manager
of any term or condition herein contained. The failure by Owner or Manager to
insist upon the strict performance of any one of the terms or conditions of this
Agreement or to exercise any right, remedy or election herein contained or
permitted by law shall not constitute or be construed as a waiver or
relinquishment for the future of such term, condition, right, remedy or
election, but the same shall continue and remain in full force and effect. All
rights and remedies that Owner or Manager may have at law, in equity or
otherwise for any breach of any term or condition of this Agreement shall be
distinct, separate and cumulative rights and

 

58



--------------------------------------------------------------------------------

remedies and no one of them, whether or not exercised by Owner or Manager, shall
be deemed to be in exclusion of any other right or remedy of Owner or Manager.

14.5 Interest. Upon the failure of either party to make any payment required to
be made in accordance with the terms of this Agreement as of the due date which
is specified in this Agreement, and the continuance of such failure for five
(5) Business Days after notice thereof, the amount owed to the non-defaulting
party shall accrue interest at an annual rate of ten percent (10%), from and
after the date on which such payment was originally due to the non-defaulting
party until such payment is made.

14.6 Manager’s Right to Specific Performance for Owner’s Wrongful Termination.
Owner hereby acknowledges that (a) Manager has an interest in this Agreement
beyond the fees Manager will earn pursuant to the provisions of this Agreement,
(b) the termination of this Agreement by Owner when Owner is not entitled to
terminate this Agreement pursuant to the provisions of this Agreement will be
injurious to Manager’s business conducted beyond Owner’s Facility, and will
damage Manager’s Proprietary Marks and goodwill, (c) Manager’s Proprietary Marks
are unique, Manager’s exclusive rights of possession under this Agreement are
unique, the Facility is unique and Manager is entitled to an exclusive license
to operate Manager’s business at the Facility and to promote Manager’s
Proprietary Marks at the Facility, which license is irrevocable except pursuant
to the express provisions of this Agreement, (d) it would be impossible to
calculate the damages that Manager would sustain if Owner terminated this
Agreement when Owner is not entitled to terminate this Agreement pursuant to the
provisions of this Agreement, and (e) the remedy of specific performance of
Owner’s obligations under this Agreement is fair, equitable and practicable.
Accordingly, Owner agrees that for as long as Manager is an Affiliate of SSLI
(i) Owner shall not exercise any legal power that it may have to breach this
Agreement by terminating, or purporting to terminate, this Agreement when Owner
has no right to terminate this Agreement pursuant to the provisions of this
Agreement, and Owner hereby surrenders and releases any such legal power, and
(ii) Owner consents to the issuance by a court of competent jurisdiction of
injunctive relief prohibiting Owner from terminating, or purporting to
terminate, this Agreement or from evicting Manager from the Facility when Owner
has no right to terminate this Agreement and Owner consents to the grant by a
court of competent jurisdiction of specific performance of the obligations of
Owner under this Agreement.

14.7 Owner’s Right to Specific Performance for Manager’s Wrongful Termination.
Manager hereby acknowledges that (a) Owner has an interest in this Agreement
beyond the financial interests reflected therein, (b) the termination of this
Agreement by Manager when Manager is not entitled to terminate this Agreement
pursuant to the provisions of this Agreement will be injurious to Owner’s
business conducted beyond Owner’s Facility, and will damage Owner’s goodwill,
(c) the Facility is unique, (d) it would be impossible to calculate the damages
that Owner would sustain if Manager terminated this Agreement when Manager is
not entitled to terminate this Agreement pursuant to the provisions of this
Agreement, and (e) the remedy of specific performance of Manager’s obligations
under this Agreement is fair, equitable and practicable. Accordingly, Manager
agrees that (i) Manager shall not exercise any legal power that it may have to
breach this Agreement by terminating, or purporting to terminate, this Agreement
when Manager has no right to terminate this Agreement pursuant to the provisions
of this Agreement, and Manager hereby surrenders and releases any such legal
power, and

 

59



--------------------------------------------------------------------------------

(ii) Manager consents to the issuance by a court of competent jurisdiction of
injunctive relief prohibiting Manager from terminating, or purporting to
terminate, this Agreement when Manager has no right to terminate this Agreement
and Manager consents to the grant by a court of competent jurisdiction of
specific performance of the obligations of Manager under this Agreement.

ARTICLE XV

LEGAL ACTIONS AND INDEMNITY

15.1 Legal Actions.

(a) Manager shall institute or defend, in the name of Owner, (with Owner’s sole
and unfettered approval to either institute, defend or settle in the case of
claims not covered under the insurance program required by this Agreement) any
legal action affecting the Facility and take any actions, in the name of Owner,
necessary to protest or litigate to a final decision in any appropriate court or
forum any violation, order, rule, or regulation affecting the Facility. Manager
shall give prompt notice to Owner of any such matter and keep Owner reasonably
well informed in respect thereof as more particularly described in
Section 15.1(b). Owner shall assist and cooperate with Manager in the defense or
prosecution of any such action. All actions arising out of the operation of the
Facility and any and all legal actions or proceedings to collect charges, Third
Party payments, rents, or other incomes for Manager, Owner or the Facility, or
to lawfully evict or dispossess residents or other Persons in possession
thereunder, or to lawfully cancel, modify, or terminate any lease, license, or
concession agreement in the event of breach or default thereof, or to defend any
action brought against Owner, the Facility or Manager in connection with the
Facility, shall be paid out of Gross Revenues and be treated as Facility
Expenses.

(b) Manager shall deliver to Owner (the “Litigation Deliveries Requirement”):
(i) not later than the tenth (10th) day of each month, a written summary, in
form reasonably satisfactory to Owner, of all litigation and regulatory
proceedings with respect to or involving the Facility or its operation (a
“Litigation Matter”); (ii) written notice of each new Litigation Matter not
later than five (5) Business Days after receipt by Manager of service of process
or other written notice of such Litigation Matter; and (iii) written notice of
any material filing or occurrence with respect to any active Litigation Matter
not later than five (5) Business Days after the earlier of receipt of notice
thereof by Manager or the date on which Manager becomes aware of such material
filing or occurrence. Owner shall provide Manager notice of any Litigation
Matter to which Manager is not a party not later than five (5) Business Days
after receipt of notice thereof by Owner from a party other than Manager.

15.2 Indemnity. Except as set forth in the next paragraph and subject to the
last sentence of this paragraph, Owner will defend, indemnify, and hold Manager,
and any of its Affiliates, and their respective directors, officers,
shareholders, employees and agents (collectively, the “Manager Indemnified
Parties”) harmless, from and against any and [FOR CANADIAN FACILITIES: all
Employee Claims and] all claims, expenses (including reasonable attorneys’
fees), losses, costs, suits, actions, proceedings, demands, or liabilities
(collectively, “Losses”) that are asserted against, or sustained or incurred by
them as a result of, or in connection with, the performance of Manager’s duties
under this Agreement or otherwise

 

60



--------------------------------------------------------------------------------

while acting within the scope of, and authority under, this Agreement or by
virtue of Manager being appointed as manager of the Facility.

Manager will defend, indemnify and hold Owner, and any of its Affiliates, and
their respective directors, officers, shareholders, employees and agents,
harmless from and against any and all claims, losses, expenses (including
reasonable attorneys’ fees), costs, suits, actions, proceedings, demands or
liabilities that are asserted against, or sustained or incurred by them as a
result of, or in connection with, Manager’s gross negligence, fraud, or willful
misconduct in the performance of Manager’s duties under this Agreement.

Recovery upon an indemnity contained in this Agreement shall be reduced
dollar-for-dollar by any applicable insurance collected by the indemnified party
with respect to the claims covered by such indemnity. The scope of the foregoing
indemnities includes any and all costs and expenses properly incurred in
connection with any proceedings to defend any indemnified claim, or to enforce
the indemnity, or both.

ARTICLE XVI

REGULATORY AND CONTRACTUAL REQUIREMENTS

16.1 Regulatory and Contractual Requirements. Manager shall use commercially
reasonable efforts to cause all things to be done in and about the Facility that
are reasonably necessary to comply with the requirements of any applicable Legal
Requirement or order of any Governmental Authority or quasi-governmental
regulatory body or agency, or board of fire underwriters respecting the use of
the Facility or the construction, maintenance, or operation thereof. Manager
shall use diligent and good faith efforts to obtain and maintain all federal,
State [Province] and county permits and licenses needed for use, operation and
management of [an assisted living facility] in the State [Province]. Owner
agrees upon request by Manager to sign promptly and without charge applications
for licenses, permits or other instruments necessary for use, operation and
management of the Facility in accordance with Legal Requirements and to provide
such information and perform such acts relative to the ownership of the Facility
as are required by law, regulation or practice of a Governmental Authority in
order for Manager to obtain and/or maintain any license, permit, instrument,
certificate, certification or approval with respect to the use, operation and
management of the Facility. Manager shall keep its corporate organization in
good standing in the State [Province] and shall maintain all corporate permits
and licenses required by the State [Province].

The parties understand and agree that certain deficiencies or situations of
non-compliance with various Legal Requirements (such as building codes,
Occupational Safety and Health Act, Americans with Disabilities Act, health care
regulations and the like) may occur from time to time in the normal course of
business operations. Such occurrences will not constitute a breach or Manager
Event of Default hereunder except as provided in Section 14.1(a)(x),
14.1(a)(xiv), 14.1(a)(xv) or 14.1(a)(xvi), provided that, (i) they are not
materially beyond the general experience of similar facility operations located
in the State [Province] in terms of scope, seriousness, or frequency, and
(ii) Manager takes all reasonable actions in a timely manner to cure such
deficiencies or situations of non-compliance, and (iii) they have not had, and
could not reasonably be expected to have, a material adverse impact on the
Facility (“Non-Default Violations”). The costs of curing such Non-Default
Violations shall constitute Facility Expenses

 

61



--------------------------------------------------------------------------------

unless incurred by reason of Manager’s willful failure, gross negligence or
default hereunder, in which case such costs shall be paid by the Manager out of
its own funds. Anything in this Agreement to the contrary notwithstanding,
Manager shall be solely responsible for any fines imposed by any regulatory
agency with jurisdiction over the Facility, and costs and expenses of any
contest and appeal, unless such fine, costs, or expenses arise on account of a
breach by Owner of its obligations under this Agreement.

16.2 Equal Employment Opportunity. Without limitation of any provision set forth
herein, Manager expressly agrees to abide by any and all applicable federal
and/or State [Province] equal employment opportunity statutes, rules and
regulations, [including Title II of the Civil Rights Act of 1964, the Equal Pay
Act of 1963, the National Labor Relations Act, the Fair Labor Standards Act, the
Rehabilitation Act of 1983, and the Occupational Safety and Health Act of 1970,]
all as may be from time to time modified or amended.

16.3 Equal Housing Opportunity. Without limitation of any provision set forth
herein, Owner and Manager expressly agree to abide by any and all applicable
federal and/or State [Province] equal housing opportunity statutes, rules and
regulations, all as may be from time to time modified or amended.

ARTICLE XVII

PROPRIETARY MARKS; INTELLECTUAL PROPERTY

17.1 Proprietary Marks. During the Term of this Agreement, the Facility may be
known as a “Sunrise” Facility, with such additional identification as may be
necessary and agreed to by Owner and Manager to provide local identification. If
the name of the Manager’s System is changed, Manager shall have the right (with
the Owner’s written consent, which shall not be unreasonably withheld) to change
the name of the Facility to conform thereto. Any incremental costs associated
with implementing such name change shall be borne by Manager and will not be a
Facility Expense.

17.2 Ownership of Proprietary Marks. The Proprietary Marks shall in all events
remain the exclusive property of Manager, and nothing contained herein shall
confer on Owner the right to use the Proprietary Marks, except as specifically
contemplated in this Agreement or the Master Agreement. Upon termination of this
Agreement, any use of or right to use the Proprietary Marks by Owner shall cease
forthwith and subject to Section 13.2(j) Manager shall promptly remove from the
Facility any signs or similar items that contain the Proprietary Marks. The
right to use such Proprietary Marks belongs exclusively to Manager, and the use
thereof inures to the benefit of Manager whether or not the same are registered
and regardless of the source of the same.

17.3 Intellectual Property. All Intellectual Property shall at all times be
proprietary to Manager or its Affiliates, and shall be the exclusive property of
Manager or its Affiliates. During the Term of this Agreement, Manager shall be
entitled to take all reasonable steps to ensure that the Intellectual Property
remains confidential. Upon termination, Manager shall remove all Intellectual
Property from the Facility, without compensation to Owner. Notwithstanding the
foregoing, upon termination of this Agreement, Owner shall have the right

 

62



--------------------------------------------------------------------------------

to use any inventories and Household Replacement items marked with the
Proprietary Marks used in connection with the Facility until they are consumed.

17.4 Trademark License. Manager hereby grants to Owner a non-exclusive right and
license (“Trademark License”) to use “Sunrise” solely as part of the name of the
Facility. Owner shall not be permitted to use “Sunrise” in connection with the
identification or operation of any other business or property, or at any other
location, except as may otherwise be provided in other agreements between the
parties. Owner acknowledges and agrees that Manager (or one of its Affiliates)
is the owner of all right, title, and interest in and to “Sunrise” and the
goodwill associated with and symbolized by that mark. Owner’s use of “Sunrise”
and derivatives pursuant to this Trademark License shall not give Owner any
ownership, apart from this Trademark License, to “Sunrise,” and all goodwill
arising from Owner’s use of “Sunrise” shall inure solely to Manager’s benefit.
This Trademark License shall immediately terminate upon termination or
expiration of this Agreement.

17.5 Breach of Covenant. Manager and/or its Affiliates shall be entitled, in
case of any breach of the covenants of this ARTICLE XVII by Owner or others
claiming through it, to injunctive relief and to any other right or remedy
available at law. This ARTICLE XVII shall survive termination.

ARTICLE XVIII

MISCELLANEOUS PROVISIONS

18.1 Additional Assurances. The provisions of this Agreement shall be
self-operative and shall not require further agreement by the parties except as
may be herein specifically provided to the contrary; provided, however, that at
the request of either party, the party requested shall execute such additional
instruments and take such additional acts as the requesting party may deem
reasonably necessary to effectuate this Agreement.

18.2 Estoppel Certificates. Each party to this Agreement shall at any time and
from time to time, upon not less than ten (10) days prior notice from the other
party, execute, acknowledge and deliver to such other party, or to any Third
Party specified by such other party, a statement in writing: (i) certifying that
this Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same, as modified, is in full force and effect and
stating the modifications); (ii) stating whether or not to the best knowledge of
the certifying party: (x) there is a continuing Manager Event of Default (if
Owner is the certifying party) or Owner Event of Default (if Manager is the
certifying party) in the performance or observation of any covenant, agreement
or condition contained in this Agreement; or (y) there shall have occurred any
event which, with the giving of notice or the passage of time or both, would
become a Manager Event of Default or Owner Event of Default, as applicable, and,
if so, specifying such event(s) or occurrence of which the certifying party may
have knowledge; and (iii) stating such other information as the non-certifying
party may reasonably request. Such statement shall be binding upon the
certifying party and may be relied upon by the non-certifying party and/or such
Third Party specified by the non-certifying party as aforesaid. The obligations
set forth in this Section 18.2 shall survive termination (that is, each party
shall, on request, within the time period described above, execute and deliver
to the non-certifying party and to any such Third Party a statement certifying
that this Agreement has been terminated).

 

63



--------------------------------------------------------------------------------

18.3 Subordination, Nondisturbance and Attornment Agreements. This Agreement and
any extensions, renewals, replacements or modifications thereto, and all rights
and interests of Manager in the Facility, shall be subject and subordinate to
any Facility Mortgage, provided, however, that such subordination shall be
conditioned upon Owner and any Mortgagee providing to Manager a non-disturbance
agreement in form and substance acceptable to Manager acting reasonably only to
the extent of Owner’s efforts required pursuant to Section 10.3 (and, if there
is any conflict between the provisions of Section 10.3 hereof and the provisions
of this Section 18.3, the provisions of Section 10.3 shall govern).

Manager shall be obligated to Owner or any Mortgagee coming into possession or
title to the Facility at foreclosure or as a subsequent purchaser from Owner or
a Mortgagee or its designee (each, a “Subsequent Owner”) to perform all of the
terms and conditions of this Agreement for the balance of the remaining term
hereof, with the same force and effect as if such Subsequent Owner were the
Owner.

If the Loan Documents or any subordination, non-disturbance and attornment
agreement executed by Manager contains provisions requiring Manager (upon
default under the Facility Mortgage, or upon various other stipulated
conditions) to pay certain amounts which are otherwise due to Owner under this
Agreement (after the payment of Facility Expenses) to the Mortgagee or its
designee (rather than to Owner), Owner hereby gives its consent to such
provisions, which consent shall be deemed to be irrevocable until the entire
debt secured by the Facility Mortgage has been discharged.

18.4 No Brokerage. Each party represents to the other that it has not engaged a
broker in connection with this transaction, and agrees to defend, indemnify, and
hold the other party harmless from any claim made by a broker through the
indemnifying party.

18.5 Costs of Dispute. In any legal action or proceeding arising out of this
Agreement, the successful or prevailing party or parties therein will be
entitled to recover from the other party or parties reasonable attorneys’ fees
and other costs incurred in that action or proceeding, including those related
to appeal of any such action. The recovery of attorneys’ fees and costs will be
in addition to any other relief to which the successful or prevailing party or
parties may be entitled. A party will be deemed to prevail if an action or
proceeding commenced against it is (a) dismissed or non-suited, whether
voluntarily or involuntarily or (b) if the amount due from such party as a
result of final determination of such action or proceeding is less than the last
bona fide settlement offer of the other party.

18.6 Governing Law; Governing Currency. The parties agree that this Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia [Province of             ] without regard to its
principles of conflict of laws, except to the extent that the laws of the State
[Province] in which the Facility is located shall apply to the management and
operation of the Facility if required by applicable State [Province] law. All
dollar amounts specified herein shall be payable in United States [Canadian]
dollars.

18.7 Limitation of Liability; Survival. To the maximum extent permitted by
applicable law, no member, shareholder, officer, director, employee or agent of
any party to this Agreement shall have any personal liability with respect to
the liabilities or obligations of such party under

 

64



--------------------------------------------------------------------------------

this Agreement or any document executed by such party pursuant to this
Agreement. The indemnities contained in Section 15.2 shall survive termination
of this Agreement for matters that arose before such termination and shall be
held in trust by the parties hereto for the beneficiaries of such indemnities.

18.8 Notices. Any and all notices, including any demands, consents, approvals,
offers, elections, reports, designations or information, responses and other
communications required or permitted under this Agreement shall be deemed
adequately given if in writing, addressed to the recipient of the notice at the
addresses set forth below (or to such other addresses as the parties may specify
by due notice to the other parties) and if delivered either (a) in hand, in
which case it will be deemed delivered on the date of delivery or on the date
delivery was refused by the addressee, (b) by United States or Canadian mail, as
applicable, postage prepaid, registered or certified, with return receipt
requested, in which case it will be deemed delivered on the date of delivery as
established by the return receipt (or the date on which the return receipt
confirms that acceptance of delivery was refused by the addressee), (c) by
Federal Express or similar expedited commercial carrier, with all freight
charges prepaid, in which case it will be deemed delivered on the date of
delivery as established by the courier service confirmation (or the date on
which the courier service confirms that acceptance of delivery was refused by
the addressee), (d) by facsimile transmission with a hard copy to follow by any
of the other methods above, in which case it will be deemed delivered on the day
and at the time indicated in the sender’s automatic acknowledgment, (e) with
respect to notices from Owner regarding Other Day Reports or Quarterly Reports
in those instances described in Sections 14.1(a)(vi) and 14.1(a)(vii), by e-mail
to the party designated by Manager (or, in the absence of any designation, to
            ), (f) with respect to delivery by Manager to Owner of written
reports required under Section 6.1, Section 11.2(b), Section 11.2(d) or Exhibit
E or any Other Approved Electronic Deliveries, by website portal in accordance
with current practice as of the Amendment Date or by such other reasonable
electronic means upon which the parties may from time to time agree in writing,
or (g) with respect to delivery by Manager to Owner of written reports required
under Section 6.2(d), by e-mail to T. Richard Riney (RRiney@Ventasreit.com) or
his successor as General Counsel of Ventas, Inc. If a notice is sent to a party,
then copies of such notice under this Section shall also be sent by the same
delivery method to the copy recipients, however, failure to do so shall not
invalidate any such notice. Any receipt of notice after recipient’s normal
business hours shall be deemed to have been received on the next Business Day.
All such notices shall be by in writing and be addressed as follows:

 

If to Owner:

      c/o Ventas Realty, Limited Partnership    111 South Wacker Drive, Suite
4800    Chicago, Illinois 60606    Attn:    Senior Vice President, Asset
Management    Fax:    (312) 660-3850

With a copy to:

   c/o Ventas, Inc.    10350 Ormsby Park Place, Suite 300    Louisville,
Kentucky 40223    Attn:    General Counsel    Fax:    (502)357-9001

 

65



--------------------------------------------------------------------------------

and to:

   Barack Ferrazzano Kirschbaum & Nagelberg LLP    200 West Madison Street,
Suite 3900    Chicago, Illinois 60606    Attn:    Douglas W. Anderson, Esq.   
Fax:    (312) 984-3150

If to Manager:

   [Sunrise Senior Living Management, Inc. / Sunrise North Senior Living Ltd.]
   c/o Sunrise Senior Living Management, Inc.    7900 Westpark Drive, Suite
T-900    McLean, Virginia 22102    Attn:    General Counsel    Fax:    (703)
____-_____

With a copy to:

   Fried, Frank, Harris, Shriver & Jacobson LLP    One New York Plaza    New
York, New York 20001    Attn:     Paul M. Reinstein, Esq. and Richard A.
Steinwurtzel, Esq.    Fax:    (212) 859-4000

or to such other address and to the attention of such other person as either
party may from time to time designate in writing. Refusal to accept delivery
shall constitute receipt. Whenever under this Agreement a notice is required to
be delivered, or an action is required to be taken, on a day which is not a
Business Day or is required to be delivered, or an action is required to be
taken, not later than a specific day which is not a Business Day, the day of
required delivery or required action shall automatically be extended to the next
Business Day; provided, however, that the provisions of this sentence shall not
apply to the limited grace period under Section 14.1(a)(v) that permits, under
certain conditions (further specified in Section 14.1(a)(v)), a delinquent 8th
Business Day Report to be delivered on or prior to the fifteenth (15th) day of
the applicable calendar month before such delinquent delivery constitutes a
Manager Event of Default, i.e., the references to the fifteenth (15th) day of
the applicable calendar month in Section 14.1(a)(v) are not, and shall not be,
subject to extension, for any reason whatsoever, regardless of whether the
fifteenth (15th) day of a calendar month falls on a Business Day or otherwise.
As used herein, the term “Other Approved Electronic Deliveries” means any
information or reports Owner from time to time agrees in writing (it being
understood that Owner shall be under no obligation to so agree) may be delivered
in accordance with clause (f) of the first sentence of this Section 18.8.

18.9 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original.

18.10 Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance is held to be invalid or
unenforceable for any reason, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be

 

66



--------------------------------------------------------------------------------

affected thereby, and each term and provision of this Agreement shall be valid
and be enforced to the fullest extent permitted by law.

18.11 Gender and Number. Whenever the context of this Agreement requires, the
gender of all words herein shall include the masculine, feminine, and neuter,
and the number of all words herein shall include the singular and plural.

18.12 Division and Headings. The division of this Agreement into sections and
subsections and the use of captions and headings in connection therewith are
solely for convenience and shall have no legal effect whatsoever in construing
the provisions of this Agreement.

18.13 Confidentiality of Information. Manager and Owner agree to keep
confidential and not to use or to disclose to others, except as expressly
consented to in writing by the other party or required by law, or to lenders,
purchasers, prospective lenders or purchasers, and professional advisors, all of
whom will be deemed to be bound by the confidentiality provisions of this
Agreement, any and all of their respective secrets or confidential technology,
proprietary information, customer lists, or trade secrets, or any confidential
matter or confidential items ascertained through their association with each
other.

18.14 Right to Perform. In the event that Owner or Manager shall fail to perform
any duty or fulfill any obligation hereunder, Owner or Manager, in addition to
any rights or remedies available to it under law, shall have the right, but not
the obligation, to perform any such duty or fulfill any such obligation.

18.15 Assignment by Manager.

(a) Manager shall have the right to assign this Agreement to an Affiliate of
Manager after thirty (30) days written notice to Owner, provided such assignee
remains an Affiliate of Manager and if it ceases to be an Affiliate this
Agreement shall be assigned to another Affiliate of Manager. Such Affiliate
shall assume all obligations of Manager under this Agreement, in writing. All
assignment documentation shall be satisfactory to Owner in its reasonable
discretion. Manager shall reimburse Owner for reasonable legal fees incurred in
reviewing any such assignment and assumption documents. Manager shall not have
the right to assign this Agreement to any non-Affiliate without Owner’s prior,
written permission, which permission may be granted or withheld in Owner’s sole
discretion.

(b) Anything in this Agreement to the contrary notwithstanding, in no event
shall Manager be permitted to directly or indirectly assign, pledge or encumber
this Agreement or its interest in this Agreement, whether by operation of law or
otherwise, if such transfer would result in Manager not being deemed an
“Eligible Independent Contractor” as defined by the United States Internal
Revenue Code of 1986, as it may be amended or replaced from time to time.

18.16 Assignment by Owner. So long as no Owner Event of Default has occurred and
remains uncured, Owner shall have the right to transfer its entire interest in
this Agreement, together with (but not independent of) the direct or indirect
transfer of all or substantially all of Owner’s interest in the Facility only in
compliance with the [Master Agreement and the]

 

67



--------------------------------------------------------------------------------

provisions of Paragraph 7 of the January 14, 2007 Letter Agreement which
Paragraph 7 Owner acknowledges and agrees is applicable and is in full force and
effect as of the Amendment Date notwithstanding the sale of the Seller Interests
(as defined in the Master Agreement) pursuant to the Purchase and Sale Agreement
(as defined in the Master Agreement).

18.17 Entire Agreement /Amendment / Conflicts Among Agreements.

(a) With respect to the subject matter hereof, this Agreement supersedes all
previous contracts (including, without limitation, the Original Management
Agreement, but not including the Letter Agreements) and together with the Master
Agreement and the Letter Agreements constitutes the entire agreement between the
parties, and no party shall be entitled to benefits other than those specified
herein. As between the parties, no oral statements or prior written material not
specifically incorporated herein shall be of any force and effect. The parties
specifically acknowledge that, in entering into and executing this Agreement,
the parties have relied solely upon the representations and agreements contained
in this Agreement and the Original Management Agreement and no others. All prior
representations or agreements not expressly incorporated herein, whether written
or verbal, are superseded, and no changes in or additions to this Agreement
shall be recognized unless and until made in writing and signed by both parties
hereto. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute but
one and the same instrument.

(b) Notwithstanding anything to the contrary contained in this Agreement,
(X) this Agreement is supplemented by the January 14, 2007 Letter Agreement, the
2008 Letter Agreement and the 2009 Letter Agreement, and by the provisions of
the Strategic Alliance Agreement that continue to have force and effect pursuant
to the terms of the January 14, 2007 Letter Agreement; (Y) each of such Letter
Agreements, and such provisions of the Strategic Alliance Agreement, remain in
full force and effect, notwithstanding this Agreement, except as follows:
(i) Section 5 of the 2008 Letter Agreement shall not apply insofar as it
conflicts or is inconsistent with this Agreement or the Master Agreement,
(ii) Paragraph 7 of the January 14, 2007 Letter Agreement shall not apply
insofar as it conflicts or is inconsistent with Section 2.3 of the Master
Agreement, and (iii) Paragraphs 6 and 10 of the January 14, 2007 Letter
Agreement, and Sections 6, 7 and 9 of the 2008 Letter Agreement, are superseded
by this Agreement as of the Amendment Date; and (Z) except as specifically
modified by this Agreement, the other Restated Management Agreements (as such
term is defined in the Master Agreement) and the Master Agreement, and subject
to the terms of subsections (X) and (Y) above and Section 18.1, Section 18.3,
Section 18.4 and Section 18.5 of the Master Agreement, any agreements between
SSLI and/or its Affiliates, on the one hand, and Ventas SSL, Ventas, Inc. and/or
their respective Affiliates, on the other hand, that were in existence
immediately prior to the Amendment Date, remain in full force and effect in
accordance with their respective terms.

(c) No modifications, change, amendments or additions to this Agreement shall be
recognized or enforceable unless and until made in writing and signed by the
parties hereto.

18.18 Relationship Between the Parties. The relationship between Owner and
Manager pursuant to this Agreement shall not be one of general agency, but shall
be that of Owner with an

 

68



--------------------------------------------------------------------------------

independent contractor; provided, however, that with respect to those specific
and limited circumstances in which (a) Manager is holding funds for the account
of Owner or (b) Manager is required to act as authorized representative for
Owner with respect to agreements with residents pursuant to licenses or Legal
Requirements, the relationship of Manager to Owner shall be that of authorized
representative (with limited agency). Neither this Agreement nor any agreements,
instruments, documents or transactions contemplated hereby shall in any respect
be interpreted, deemed or construed as making Owner a partner or joint venturer
with Manager or as creating any similar relationship or entity, and each party
agrees that it will not make any contrary assertion, contention, claim or
counterclaim in any action, suit or other legal proceeding involving the other.

18.19 Force Majeure. As used in this Agreement, the term “Force Majeure” shall
mean any failure to perform an obligation under this Agreement when the party so
obligated is prevented from so performing by Acts of God, strike, lockout or
labor unrest, sabotage, fire, order or regulation of or by any Governmental
Authority (other than orders or regulations of a Governmental Authority
resulting from the obligated party’s non-compliance with typical and ordinary
health, licensing and construction laws, rules or regulations) or because of war
(declared or undeclared), acts of terrorism, riot or other civil commotion;
provided, however, that the lack of financial resources or a failure to comply
with existing laws shall never be excused.

18.20 Right to Inspect. Owner or its agents shall have access to the Facility
upon reasonable notice at any and all reasonable times, with Manager’s
reasonable co-operation and assistance, for the purpose of inspection or showing
the Facility to prospective purchasers, investors, owners, or mortgagees.

18.21 Binding Effect. This Agreement shall be binding on each party’s successors
and assigns and shall inure to the benefit of each party’s successors and
permitted assigns.

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized offices, all as of the day and year first
above written.

 

OWNER: [US SIGNATURE BLOCK]                                                  , a
Delaware limited liability company By:                              
                                                  ,   a       its       By:    
  Name:       Title:     [CANADA SIGNATURE BLOCK]                            
                         , an Ontario limited partnership By:  
                                                                              ,
  a       its       By:       Name:       Title:    



--------------------------------------------------------------------------------

MANAGER:

[SUNRISE SENIOR LIVING MANAGEMENT,

INC., a Virginia corporation / SUNRISE

SENIOR LIVING LTD., a New Brunswick

corporation]

  By:       Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT A

Description of Property



--------------------------------------------------------------------------------

EXHIBIT B

Approved Budget



--------------------------------------------------------------------------------

EXHIBIT C

Shared Expenses

 

  •  

Risk Management Administration

 

  •  

Purchasing Administration

 

  •  

Time & Attendance System

 

  •  

Internet Marketing

 

  •  

Training Materials

 

  •  

Sunrise University

 

  •  

Team Member Satisfaction Survey

 

  •  

Resident Satisfaction Survey

 

  •  

Mystery Shopper & Quality Assurance

 

  •  

Bank Service Charges & Other Banking Fees

 

  •  

Business Manager

 

  •  

Technology Help Desk

 

  •  

Connectivity (Shared & Direct)

 

  •  

Resident Billing System, Support and Print & Delivery

 

  •  

Preventative Maintenance Program

 

  •  

Sales System

 

  •  

Desktop Software Licensing

 

  •  

Sales Training Programs (Excellence in Selling, Sales Skills, Focus and External
Business Development)

 

  •  

Predictive Index

 

  •  

Tax Advice

 

  •  

Recruitment Marketing & Advertising

 

  •  

Payroll Staff, Training & Communication



--------------------------------------------------------------------------------

  •  

Accounts Payable Processing

 

  •  

Cost Report Expense

 

  •  

ED Basics

 

  •  

Regional Facilities Expense

 

  •  

Registrars Office

 

  •  

Product Development

 

  •  

Memory Care Training

 

  •  

TALX (Human Resources Expense)

 

  •  

Payroll Change

 

  •  

E-Newsletter

 

  •  

Horizon (Sales & Marketing Expense)

 

  •  

Print Yellow Pages

 

  •  

Website (Sales & Marketing Expense)

 

  •  

Emergency Resources

 

  •  

Online Licensing Fee

 

  •  

Referral Subscriptions (excluding the “A Place for Mom” Program)



--------------------------------------------------------------------------------

EXHIBIT C-1

Current Formula and Methodology for Allocation of Shared Expenses



--------------------------------------------------------------------------------

SUNRISE SENIOR LIVING

PRIVILEGED AND CONFIDENTIAL

 

Program Name on

Exhibit C

  

Sunrise 2010

Program Name

   Program Cost    Numerator    Denominator Risk Management Administration   
Risk Management Administration    [***]    [***]    [***] Purchasing
Administration    Purchasing Administration    [***]    [***]    [***] Time &
Attendance System    Time and Attendance System    [***]    [***]    [***]
Internet Marketing    Internet Marketing    [***]    [***]    [***] Training
Materials    Training Materials - Liberty    [***]    [***]    [***] Sunrise
University          [***]    Team Member Satisfaction Survey    Team Member
Satisfaction Survey    [***]    [***]    [***] Resident Satisfaction Survey   
Resident Satisfaction Survey    [***]    [***]    [***] Mystery Shopper &
Quality Assurance    Mystery Shop    [***]    [***]    [***] Bank Service
Charges & Other Banking Fees    Bank Service Charges    [***]    [***]    [***]
Business Manager    Area Controllers (Regional Business Managers)    [***]   
[***]    [***] Technology Help Desk    Technology Help Desk    [***]    [***]   
[***] Connectivity (Shared & Direct)    Connectivity Infrastructure - Direct   
[***]    [***]    [***]



--------------------------------------------------------------------------------

SUNRISE SENIOR LIVING

PRIVILEGED AND CONFIDENTIAL

 

Program Name on

Exhibit C

  

Sunrise 2010

Program Name

   Program Cost    Numerator    Denominator    Connectivity Infrastructure -
Shared    [***]    [***]    [***] Resident Billing System, Support and Print &
Delivery    Resident Billing Software - BASIS    [***]    [***]    [***]   
Resident Billing Support    [***]    [***]    [***]    Resident Bill Print and
Delivery    [***]    [***]    [***] Preventative Maintenance Program   
Preventive Maintenance System    [***]    [***]    [***] Sales System    Sales
System - FOCUS    [***]    [***]    [***] Desktop Software Licensing    Desktop
Software Licensing    [***]    [***]    [***] Sales Training Programs
(Excellence in Selling, Sales Skills, Focus and External Business Development)
   Sales Training - Excellence in Selling    [***]    [***]    [***]    Sales
Training - Selling Skills    [***]    [***]    [***]    Sales Training - FOCUS
   [***]    [***]    [***]    Sales Training - External Business Development   
[***]    [***]    [***] Predictive Index    Predictive Index    [***]    [***]
   [***] Tax Advice    Tax Compliance    [***]    [***]    [***] Recruitment
Marketing & Advertising    Recruitment Marketing and Advertising    [***]   
[***]    [***] Payroll Staff, Training & Communication    Payroll Staff,
Training and Communications    [***]    [***]    [***]



--------------------------------------------------------------------------------

SUNRISE SENIOR LIVING

PRIVILEGED AND CONFIDENTIAL

 

Program Name on

Exhibit C

  

Sunrise 2010

Program Name

   Program Cost    Numerator    Denominator Accounts Payable Processing   
Accounts Payable Processing    [***]    [***]    [***] Cost Report Expense   
Cost Report Expense (Medicare/Medicaid Reimbursement)    [***]    [***]    [***]
ED Basics    ED Basics    [***]    [***]    [***] Regional Facilities Expense   
Regional Facilities Expense    [***]    [***]    [***] Registrars Office   
Training Implementation and Compliance (Registrar’s Office)    [***]    [***]   
[***] Product Development    Product Development (Training)    [***]    [***]   
[***] Memory Care Training    Memory Care Training    [***]    [***]    [***]
TALX (Human Resources Expense)    TALX    [***]    [***]    [***] Payroll Change
   Payroll Operations (Payroll Charge)    [***]    [***]    [***] E-Newsletter
   E-newsletter Sunrise Connections    [***]    [***]    [***] Horizon (Sales &
Marketing Expense)    Horizon    [***]    [***]    [***] Print Yellow Pages   
Yellow Pages    [***]    [***]    [***]] Website (Sales & Marketing Expense)   
Sunrise Website    [***]    [***]    [***] Emergency Resources    Hurricane
Preparedness    [***]    [***]    [***] Online Licensing Fee    Licensing Fee
(Online Learning)    [***]    [***]    [***] Referral Subscriptions    Referral
Subscriptions    [***]    [***]    [***]



--------------------------------------------------------------------------------

EXHIBIT D

Minimum Insurance Requirements

The parties hereto mutually agree that the below listed minimum insurance
requirements (the “Insurance Program”) shall be subject to reasonable
availability of such insurance in the marketplace at time of procurement.

All insurers must have an A.M. Best rating of A-/VII or better. Certificates of
insurance for all coverages will be issued as soon as practical after renewal
terms have been finalized.

ARTICLE I

LINES OF INSURANCE

1.01 Property Insurance. Coverage will be placed in an amount not less than the
full replacement cost value of the facility, subject to no coinsurance
requirement, including all property insurance coverages of the type and limits
typically maintained for each facility. The values associated with each property
will be reviewed annually for adequacy.

Coverage should include loss or damage by fire, vandalism and malicious
mischief, extended coverage perils commonly known as “All Risk” including but
not limited to flood, the backup of sewers and drains and earthquake. Business
Interruption insurance should be included. Boiler and Machinery coverage is also
required on a full replacement cost basis, either included within the “All Risk”
policy, or on a stand-alone basis.

1.02 Commercial General and Professional Liability Insurance. Coverage should
include claims for bodily injury, including death resulting therefrom, personal
injury and property damage under a policy of commercial general liability
insurance for limits not less than as stated below.

$5,000,000.00 each occurrence

$5,000,000.00 annual aggregate

Aggregate does not apply on a per location basis

1.03 Crime Insurance. Coverage shall be provided for loss or damage commonly
covered by blanket crime insurance including employee dishonesty, loss of money
orders or paper currency, depositor’s forgery, in commercially reasonable
amounts for limits not less than as follows:

$5,000,000.00 Employee Dishonesty

$5,000,000.00 Depositor and Forgery

$5,000,000.00 Money and Securities (Inside and Out)

1.04 Automobile Liability. Coverage shall be provided for all owned and
non-owned vehicles, including rented and leased vehicles, containing the
following minimum limits:

$1,000,000.00 Combined Single Limit



--------------------------------------------------------------------------------

1.05 Umbrella/Excess Liability. Coverage shall be provided containing limits not
less than the following:

$25,000,000.00 per occurrence

$25,000,000.00 Annual Aggregate

1.06 Non-Medical Professional Liability covering the management and supervision
of Real Estate, Development and Design Liability.

$5,000,000.00 Occurrence Limit

$5,000,000.00 Annual Aggregate

We currently have these limits for the Architect and Engineering policy. However
we do not intend on keeping these limits in future years if we do not resume
development.

1.07 Workers’ Compensation (statutory limits) and Employers Liability Insurance.
Coverage shall be provided and kept in full force and effect with limits of not
less than as follows:

$1,000,000.00 each employee

$1,000,000.00 each accident

$1,000,000.00 policy limit

1.08 Employment Practices Liability. Coverage shall be provided containing
limits not less than the following:

$5,000,000.00 per occurrence

ARTICLE II

INSURANCE COST ALLOCATION

2.01 The cost associated with the Insurance Program, including projected
ultimate losses within deductible layers or self-insured retentions and
premiums, will be allocated to all facilities operated by Manager at the time of
Manager’s Insurance Program renewal date. The allocations will be determined
based on the following:

 

Property    Rate per $100.00 of Value GL/PL    Rate per Resident Capacity, by
State [Province] and Bed Type Umbrella/Excess Liability    Rate per Resident
Capacity Automobile    Rate per vehicle Crime    Rate per Facility Employee or
Payroll Earthquake (CA Only)    Allocated to facilities requiring coverage only
on a Rate per $100.00 of Value Flood    Allocated to facilities requiring
coverage



--------------------------------------------------------------------------------

Workers’ Compensation    Rate per $100.00 of Facility Payroll by State
[Province] and Class Code Employment Practices Liability    Rate per Facility
Employee or Payroll

ARTICLE III

FINANCIAL RESPONSIBILITY

3.01 For those lines of coverage to which a policy deductible or self-insured
retention applies, each facility will be responsible for the cost of a portion
of the deductible or self-insured retention based on the projected ultimate loss
estimate. The projected ultimate loss estimate will be derived using a Third
Party actuarial analysis of Manager’s loss experience and other external
factors, including, but not limited to, inflation and increased litigation.

Within the projected ultimate loss estimate, each facility will be responsible
for a deductible of up to $25,000.00 per occurrence or the amount of the per
occurrence deductible or self-insured retention under the insurance policy, if
less (the “Facility Deductible”). Manager reserves the right to adjust the
Facility Deductible by line of insurance coverage for certain high-risk
jurisdictions. Such Facility Deductible will be paid as a Facility Expense up to
the Facility Deductible limit.

3.02 In the event that any of the required insurance placements are provided on
a claims made basis, Manager will provide an extended reporting period coverage
or “tail”, reasonably available in the commercial insurance market for each such
coverage or coverages, but in no even less than two years after the expiration
of such coverage. The cost of such tail coverage will be treated as a Facility
Expense.

3.03 Upon Termination, an escrow fund in an amount reasonably acceptable to
Manager shall be established from the proceeds of Gross Revenues (or, if such
Gross Revenues are not sufficient, with funds provided by Owner) to cover the
amount of any Facility Deductible and all other cost and expense which shall
eventually have to be paid by either Owner or Manager with respect to pending or
contingent claims, including those that arise after termination of this
Agreement from causes arising during the Term of this Agreement. Upon the final
disposition of all such pending or contingent claims, any unexpended funds
remaining in such escrow shall be paid to Owner. Cash Flow for the final Fiscal
Year shall be recalculated as a result of any claims paid and Manager and Owner
shall each pay to the other such amounts as may be required as a result of such
adjustment.



--------------------------------------------------------------------------------

EXHIBIT E

Financial Reporting Requirements

Financial Reporting Requirements

 

Reports

   Due Date      Monthly      Quarterly      Annually      Type of Report     

Report Name

System Generated Reports:

                  Community Statement of Profit and Loss      [***]         x   
           [***]       OU#_Date_CommunityPL.xls Portfolio Statement of Profit
and Loss      [***]         x               [***]       Portfolio
Name_Date_PL.xls Portfolio Trial Balance      [***]         x              
[***]       Portfolio Name_Date_TB.xls Consolidated Transaction Upload File1   
  [***]         x               [***]       Date_VENTAS TRNX UPLOAD.csv
Consolidated Stat Upload File      [***]         x               [***]      
Date_VENTAS STAT UPLOAD.csv Portfolio Bank Statements      [***]         x      
        [***]       BU#_OU#_last 4 digits of bank acct #.pdf Consolidated
Statement of Profit and Loss      [***]         x               [***]      
VENTAS_Date_PL.xls Consolidated Trial Balance      [***]         x              
[***]       VENTAS_Date_TB.xls Consolidated Quarterly Statement of Profit and
Loss      [***]            x            [***]       VENTAS_Date_QTRPL.xls
Portfolio Rent Roll      [***]            x            [***]      
Date_RentRoll_Portfolio Name.pdf Community Accounts Receivable Aging      [***]
           x            [***]       OU#.doc Community Capital Expenditures
Report1      [***]         x               [***]       OU#_Date_CapEx.xls
Portfolio Capital Expenditures Report1      [***]         x               [***]
      Portfolio Name_Date_CX.xls

Manual Reports:

                  Portfolio Bank Reconciliations      15th         x            
  Other Day Report       BU#_OU#_Acct#_Bank Reconciliation_Date.xls Community
Variance Reports      15th         x               Other Day Report       OU#
Community Name VAR Date.xls Community Accounts Receivable Reconciliations     
15th            x            Quarterly Report       Acct 12100_Date.xls AR
Subsystem      15th            x            Quarterly Report       Acct
12220_Date.xls Unearned Rent System      15th            x            Quarterly
Report       Acct 23180_Date.xls Fixed Asset Rollforward2,3      15th           
x            Quarterly Report       REIT Asset_RF_Quarter.xls Fixed Asset System
Addition/Disposal Schedule2      15th            x            Quarterly Report
      Accumulated Depreciation Rollforward      15th            x           
Quarterly Report       REIT Accumulated_RF_Quarter.xls Portfolio Cash
Distribution Schedules      20th         x               Other Day Report      
Date Portfolio Distribution.xls Portfolio Intercompany Reconciliations      20th
           x            Quarterly Report       Portfolio IC_Date.xls MERLINs   
  As requested                  N/A       Competitive Market Analysis      20th
           x            Quarterly Report       Preliminary Annual Operating (and
Capital) Budget4      Nov. 15               x         N/A       Final Annual
Operating (and Capital) Budget4      Dec. 15               x         N/A      

 

1 Report to include detailed journal entry transactions.

2 Reports must be itemized by individual transactions and broken down into
categories, including, without limitation, 1) YTD expenditures, 2) cash
expenditures, 3) accruals, 4) disposals, and 5) other account balance charges by
individual item. All items must show variance to the capital expenditure budget,
whether positive or negative. Sunrise will continue to provide the current fixed
asset roll-forward report. Sunrise will provide the additional detail as and
when capability to do so exists, which will be no later than December 31, 2011.

3 To include information contained in Community Capital Expenditures Report
(OU#_Date_CapEx.xls) and Portfolio Capital Expenditures Report
(Portfolio Name_Date_CX.xls).

4 Budget to Include: 1) Operating Performance, 2) Narrative with Operating
Objectives and Assumptions, 3) Competitive Set Analysis, 4) Real Estate Tax
Summary, and 5) Capital Budget.



--------------------------------------------------------------------------------

EXHIBIT F

Cash Management Policies

Cash Management Procedures

Owner and Manager will implement a zero balance account (“ZBA”) structure to
efficiently manage cash in the Account, subject to any requirements imposed by
any applicable Facility Mortgage or other Loan Documents. Owner (or an Affiliate
of Owner) will manage a lead account for US Facilities and Canadian Facilities.
The Operating Account managed by Manager as Owner’s agent shall be zeroed out by
being swept into the applicable lead account at the end of each Business Day.
Owner (or its Affiliate) will determine and maintain an appropriate cash balance
in the lead account to sufficiently cover all outgoing expenditures. In order
for Owner (or its Affiliate) to maintain sufficient cash for expenditures
Manager shall provide information and the Account shall be managed in accordance
with the following:

 

  1. Following each check run, Manager will provide to Owner (or its designated
Affiliate) an electronic file detailing all checks that were issued for each
check run so that outstanding checks on the accounts can be tracked daily by
Owner or its Affiliate. [MAY NOT BE NEEDED IF VENTAS CAN ACCESS THE MATCH PAY
FILE VIA BOFA, TD AND SCOTIA, ETC.]

 

  2. Weekly operating reimbursements to Manager shall be made on the same day of
the week and follow an agreed upon standard for days when banks are not open for
business in the US or Canada as applicable (i.e. the reimbursement may take
place on the prior Business Day). The weekly reimbursement amounts will be in
consistent amounts; provided and if a greater reimbursement is needed
periodically, Manager will provide Owner (or its designated Affiliate) with the
required adjusted amount not less than three Business Days prior to the
scheduled date for reimbursement.

 

  3. Three Business Days prior to the scheduled date for payroll settlement,
Manager shall notify Owner (or its designated Affiliate) as to the amount of the
required payroll reimbursement. The same procedure as in paragraph 2, above,
will apply if the normal reimbursement day should fall on a date when banks in
the US or Canada, as applicable, are not open for business.

 

  4. All fixed rate debt service payments shall be set up to be automatically
debited from the Operating Account on the later of the date payment is due, or
the last day of any grace period allowed by the Mortgagee for payments by
automatic debit.

 

  5. Manager shall forward copies of any debt statement to Owner (or its
designated Affiliate) upon receipt by Manager, provided that Owner shall use
commercially reasonable efforts to obtain access to such statements
electronically via e-mail or lender websites.

 

  6. Following each month’s resident billing, the total amount billed and date
of billing will be provided to Owner (or its designated Affiliate).

 

  7. Manager shall notify Owner (or its designated Affiliate) by 12:00 p.m.
eastern standard time as to any wires to be sent out that day; provided that if
the aggregate amount of the wires from all Facilities accounts for any day
exceed $500,000.00, Manager shall provide not less than three (3) Business Day’s
notice.



--------------------------------------------------------------------------------

  8. ZBA transfers shall flow through a separate intercompany account on the
general ledger which should balance monthly with the net sweep amount from the
account.

In addition to the foregoing, Owner shall have the right to direct and manage
any changes to the current and future bank structure for the Account and sweep
accounts and Manager shall fully cooperate with such changes. This could include
but is not limited to, account elimination, controlled disbursement set up,
changing banks, lockbox structure, provide Owner online access, match pay etc.

All notices to be provided under this Agreement shall be sent by e-mail or other
electronic media in accordance with instructions provided from time to time by
Owner or its designated Affiliate.



--------------------------------------------------------------------------------

EXHIBIT G

Formula and Methodology for Determining the Portion of Cluster Advertising Costs
that

Constitutes Facility Expenses

 

Facility

Expense Community A

  

      =      

 

   Cluster Advertising Costs   

      ×      

 

  

[

 

  

            1            

    Number of

Communities in

        Cluster

  

]



--------------------------------------------------------------------------------

EXHIBIT H

Form of Capital Expenditure Project Status Report

LOGO [g154449img1.jpg]



--------------------------------------------------------------------------------

LOGO [g154449img2.jpg]



--------------------------------------------------------------------------------

LOGO [g154449img3.jpg]



--------------------------------------------------------------------------------

LOGO [g154449img4.jpg]